   Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 1 of 35



Edward Jones
June 13, 2019

        VOLUME: I          EXHIBITS: 1-3           PAGES: 1-221
                COMMONWEALTH OF MASSACHUSETTS
                              SUPERIOR COURT DEPARTMENT
                              CA NO.:     USDC 16-CV-11666-LTS




 EDWARD JONES
      PLAINTIFF
 vs.


 THE COMMONWEALTH OF MASSACHUSETTS
      DEFENDANT




                DEPOSITION OF:     EDWARD JONES
                June 13th, 2019 - 10:00 a.m.
                OLD COLONY CORRECTIONAL CENTER
                         1 Admin Road
                     Bridgewater, MA 02324
                     - Nicole Stewart --
                       REPORTERS, INC.
                CAPTURING THE OFFICIAL RECORD
            617.786.7783 - www.reportersinc.com




                            Reporters, Inc.
                             617-786-7783
      Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 2 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                                     30..33
                                                                                                                                  30..33
                                                       Page 30                                                                   Page 32
 1   information in this case that you would raise at             1   letter from the Deputy Superintendant?
 2   trial?                                                       2         A.        Yes, I do.
 3           A.   Yes.                                            3         Q.        And what does that letter say?
 4           Q.   Okay. What is that secret information?          4         A.        That letter says that Inmate Awas supposed
 5           A.   I object.                                       5   to be -- that active enemies are not supposed to be in
 6           Q.   Noted. What is the secret information?          6   the same institution as other active enemies.
 7           A.   What?                                           7        Q.         And do you have -- and you received that
 8           Q.   What is the secret information?                 8   letter in 2019?
 9           A.   I object.                                       9        A.         Yes, ma'am.
10           Q.   Okay. You're objecting. You still have         10        Q.         Okay. Do you have any other secret
11   to answer the question.                                     11   information besides this letter?
12           A.   You could have got the information during      12        A.         No. I have a lot of discovery that
13   discovery if you would have questioned it during the        13   hasn't been requested, so I have tons of it.
14   discovery, open discovery deadline. I would have gave       14        Q.         Okay. Do you have any other information
15   you the information but you didn't question the             15   -- so, when you told Attorney Miller and I that you
16   information during discovery, so therefore I'm not          16   had secret information, the secret information you're
17   going to divulge it now.                                    17   referring to is a letter from the Deputy
18        Q.     Mr. Jones, we're here at a deposition           18   Superintendant?
19   which is part of discovery and it's my opportunity to       19        A.         Yes, ma'am.
20   ask you questions that you're answering under oath and      20        Q.         Were you referring to anything else?
21   I am asking you, what is that secret information?           21        A.         No.
22           A.   That secret information is I object.           22        Q.         Okay. When did you first meet Inmate
23   Okay. I object but I'm going to tell you right now          23        Inmate A
24   that I have information that says that         Inmate A     24        A.         First met Inmate           Inmate A      probably

                                                       Page 31                                                                  Page 33
 1   was supposed to be kept away from me at all times and        1   in 2014.
 2   that he was an active enemy and that he was supposed         2        Q.         Okay. And where were you at the time?
 3   to be kept away from me because it was a danger to           3        A.         In Old Colony Correctional Facility.
 4   have him near me.                                            4        Q.         Did you know       Inmate A           outside of
 5           Q.   Okay. And how did you come by this              5   prison?
 6   secret information?                                          6        A.         No, I didn't.
 7          A.    I wrote and asked for it.                       7        Q.         Have you ever been cellmates with Inmate A
 8          Q.    Who did you write to?                           8    Inmate A
 9          A.    Deputy Superintendent of Security.              9        A.         No, ma'am.
10          Q.    And who was that?                              10        Q.         How many times have you been housed on
11          A.    Correa.                                        11   the same block as Mr. Inmate A
12          Q.    When did you write -- was it him or a          12        A.         At least seven.
13   her?                                                        13        Q.         Okay. Do you know the dates?
14          A.    It was a him.                                  14        A.         No. I have them but --
15          Q.    Okay. And when did you write to him?           15        Q.         Have you ever been -- actually, strike
16          A.    I wrote numerous people. I wrote my            16   that. I'm sorry.
17   Caseworker Ashley. I wrote Deputy Superintendant            17                   Is Inmate       Inmate A       currently at
18   Claudius who referred to Deputy Superintendant Correa.      18   Old Colony?
19          Q.    And when did you write to them?                19        A.         No.
20          A.    Months ago. I'm not too sure on the            20        Q.       Do you know where he is now?
21   date.                                                       21        A.       Yes.
22          Q.    What year was it?                              22        Q.         Where?
23          A.    2019.                                          23        A.       Treatment center.
24          Q.    2019? So, you have -- do you have a            24        Q.       And how do you know that?



                                                    Reporters, Inc.
                                                    Reporters, Inc.
                                                     617-786-7783
                                                     617-786-7783
      Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 3 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                            34..37
                                                                                                                         34..37
                                                       Page 34                                                          Page 36
 1          A.     Because I know.                                1   Let's start with the first time he sexually harassed
 2          Q.     How do you know that information?              2   you.
 3          A.     Everybody knows where Inmate Ais.              3          A.    June. May. Let's say May, 2015.
 4          Q.     How do you -- how did you come to know         4          Q.    Okay. What happened?
 5   that?                                                        5          A.    I was in my room using the urinal.
 6          A.     Staff told me.                                 6   Inmate Acomes in and he says, Wow.      You got a big dick.
 7          Q.     Okay. Which staff?                             7   And I told him, Get out of here.
 8          A.     Probably Superintendent.                       8          Q.    What happened then?
 9          Q.     Did you ask?                                   9          A.    He said, Why? Why? Why do I have to go?
10          A.     Lisa Mitchell maybe. Captain Camello.         10   I'm just looking at you. I'm not touching it. You
11   Yes, I asked.                                               11   know, I tell him to get the hell out of here.
12          Q.     Okay. Have you asked -- when did you          12          Q.    Then what happened?
13   ask?                                                        13          A.    He leaves. And he goes to his cell.
14          A.     I don't have to ask. They tell me.            14   After I finish taking a piss, I go and tell him to
15          Q.     Okay. So, Superintendent Mitchell is not      15   stay out of my cell. Don't talk to me. Stay away
16   currently the Superintendent here?                          16   from me.
17          A.     No.                                           17          Q.    Okay. Then what happened?
18          Q.     When was the last time you saw her?           18          A.    Then he says, It ain't my fault that you
19          A.     Probably the last time Inmate Awas sent       19   have a big dick. After I go back to my cell, he
20   here. She told me Inmate Awas coming back here.             20   starts talking to himself, It's not my fault you have
21          Q.     Okay. But you just said that she told         21   a big -- you know, Dudes act like they're all this and
22   you that Inmate Awas at the treatment center?               22   they're all that. I know they like men.
23          A.     Yes, she told me Inmate Awas leaving and      23          Q.    Okay. Then what happened?
24   he was going to the treatment center. He classified         24          A.    Then I went and I reported it to my

                                                       Page 35                                                          Page 37
 1   to the treatment center.                                     1   clinician, Ms. Vanessa Martino-Fleming.
 2          Q.     Do you have any information that is            2          Q.    And what did she say?
 3   current about where Mr. Inmate A is?                         3          A.    She told me, Don't pay him no mind, that
 4          A.     No.                                            4   Inmate Ais Inmate A
 5          Q.     Okay. The information that you have            5          Q.    Did -- at this incident, did Inmate A
 6   about him being at the treatment center, when was the        6   touch you?
 7   last time you heard that?                                    7          A.    No.
 8          A.     It wasn't too long ago.                        8          Q.    Did you touch   Inmate A
 9          Q.     Can you give me an estimate, a year, two       9          A.    No. I wanted to.
10   years, six months?                                          10          Q.    And what did you want to do?
11          A.     2019.                                         11          A.    I wanted to smash his face in.
12          Q.     Had you been ever housed on the same          12          Q.    Okay.    Did you?
13   block as Mr. Inmate A at an institution other than Old      13          A.    No.
14   Colony Correctional Center?                                 14          Q.    Okay. And did you report it to
15          A.     No, ma'am.                                    15   Department of Corrections staff?
16          Q.     Okay. Did        Inmate A   sexually          16          A.    No.
17   harass you?                                                 17          Q.    All right. When was the next time he
18          A.     Yes, ma'am.                                   18   sexually harassed you?
19          Q.     When?                                         19          A.    Probably the same month, the same year.
20          A.     On numerous occasions, July, August,          20          Q.    So, we're talking May, 2015?
21   September, October, 2019, June, May.                        21          A.    Yeah.
22          Q.     2019?                                         22          Q.    Okay. What happened?
23          A.     Yes. No. 2015.                                23          A.    I was laying in my bed and he came in and
24          Q.     2015? All right. Let's take each one.         24   he said, Do you like men? I said, No, I don't like



                                                   Reporters, Inc.
                                                   Reporters, Inc.
                                                    617-786-7783
                                                    617-786-7783
      Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 4 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                            38..41
                                                                                                                         38..41
                                                        Page 38                                                          Page 40
 1   men. When you say I like men, what do you mean I like         1           Q.   Did Inmate A touch you at this time?
 2   men? He says, Do you like to have sex with men? I             2           A.   No.
 3   said, No, I don't like to have sex with men. He said,         3           Q.   Did you touch    Inmate A
 4   I want to have sex with you. I said, Well, I'm not            4           A.   No.
 5   going to have sex with you. Get the hell out of my            5           Q.   Okay. And is your memory -- how
 6   cell.                                                         6   confident are you that in repeating this stuff to me
 7          Q.     What happened next?                             7   now that this is exactly what happened?
 8          A.     He left.                                        8           A.   110 percent.
 9          Q.     Then what happened?                             9           Q.   110 percent? Okay. All right. What is
10          A.     Then what happened, I went and I told the      10   the next time that Inmate A sexually harassed you?
11   Correction Officer to keep him away from me.                 11           A.   The next time Inmate A sexually harassed
12          Q.     Did you tell the Correctional Officer          12   me probably was in June, 2015. I was in my cell. He
13   what happened?                                               13   came in my cell. I was using the urinal and he was
14          A.     Yeah. I told him he was sexually               14   trying to talk to me while I was pissing and I told
15   harassing me.                                                15   him, I'm not talking to you. I don't know why you
16          Q.     Did you tell him specifically what you         16   keep coming to my cell. Get away from my cell before
17   just testified now?                                          17   I piss on you. And he was like, You know, you act
18          A.     No.                                            18   like -- you know, dudes act like they're funny just
19          Q.     Who was the Correction Officer?                19   because they got a big dick. You know what I'm
20          A.     Probably Officer San Francisco,                20   saying? It ain't my fault that you got a big dick,
21   Francisco,                                                   21   you know. And I told Inmate Ato get away from my cell,
22          Q.     At this time, did       Inmate A    touch      22   stay away from my cell. I went and told the CO. I
23   you?                                                         23   went and reported it to Officer Mooreland who said
24          A.     No.                                            24   that he was going to report it to the Mental Health

                                                       Page 39                                                          Page 41
 1          Q.     Did you touch       Inmate A                    1   Clinicians and I never heard nothing else about it.
 2          A.     No.                                             2        Q.      Okay. Did Inmate A touch you at this
 3          Q.     What was the next time of him sexually          3   time?
 4   harassing you?                                                4        A.      No.
 5          A.     The next time, I was in my cell laying          5        Q.      Did you touch    Inmate A
 6   down and        Inmate A   came to my door.                   6        A.      No.
 7          Q.     Actually, let me back up. When was this?        7        Q.      What was the next time he sexually
 8          A.     Probably this would be about June.              8   harassed you?
 9          Q.     2015?                                           9        A.      The next time he sexually harassed me, I
10          A.     Yes. He came to my door and I was laying       10   was in my cell laying down.
11   down watching my TV and he came in and he says, Do you       11        Q.      Let's back up. What month?
12   like fucking little girls? I said, No. I don't mess          12        A.      Probably July.
13   with little girls. Why are you asking me this? He            13        Q.      2015?
14   says, Because I know a man that used to have sex with        14        A.      Mm-hem.
15   his little granddaughter. And I am like, So, why you         15        Q.      Did you keep a diary or anything?
16   are telling me this? He says, Because I want to have         16        A.      No.
17   sex with you. He's like, I know you like men. I              17        Q.      Did you keep any notes?
18   don't know why you're acting the way you're acting           18        A.      No. I write it down like -- I wrote it
19   towards me but I know you like men and I want to have        19   down later when I remember like I go back to like when
20   sex with you. And I told him to get the hell out of          20   I talk to my Clinician and she was like documenting
21   my cell and I told Officer San Francisco again.              21   things. She was writing things in her progress notes,
22          Q.     Did you tell the Officer exactly what          22   so I remember certain incidents happen on this date,
23   transpired?                                                  23   certain incidents happen on this date. I really don't
24          A.     Yes.                                           24   remember the exact dates but I remember the months and



                                                      Reporters, Inc.
                                                      Reporters, Inc.
                                                       617-786-7783
                                                       617-786-7783
      Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 5 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                                    42..45
                                                                                                                                 42..45
                                                          Page 42                                                                Page 44
 1   II remember
        remember exactly
                 exactly what
                         what was
                              was said
                                  said and
                                       and --
                                           --                        1   months.
                                                                         months.
 2
 2          Q.
            Q.        Did
                      Did you
                          you --
                              -- go
                                 go ahead.
                                    ahead. Sorry.
                                           Sorry.                    2
                                                                     2          Q.
                                                                                Q.         Okay.
                                                                                           Okay. So,
                                                                                                 So, Officer
                                                                                                     Officer O'Neill
                                                                                                             O'Neill told
                                                                                                                     told you
                                                                                                                          you he
                                                                                                                              he
 3
 3          A.
            A.        Around July,
                      Around July, II was
                                      was in
                                          in my cell
                                                cell and
                                                     and Inmate A    3
                                                                     3   was giving
                                                                         was giving aa keep
                                                                                       keep away
                                                                                            away order?
                                                                                                 order?
 4    Inmate A came
               came and
                    and he
                        he was
                           was like,
                               like, You know
                                         know II like
                                                 like you,
                                                      you,           4          A.
                                                                                A.         Yes.
                                                                                           Yes. He said
                                                                                                   said he
                                                                                                        he was
                                                                                                           was putting
                                                                                                               putting aa keep
                                                                                                                          keep away
                                                                                                                               away
 5
 5   right? I'm
     right? I'm like,
                like, Yeah,
                      Yeah, II like
                               like you
                                    you too.
                                        too. You're
                                             You're all
                                                    all              5
                                                                     5   order in
                                                                         order in effect
                                                                                  effect and
                                                                                         and keeping
                                                                                             keeping Inmate Aaway
                                                                                                             away from
                                                                                                                  from me.
                                                                                                                       me.
 6
 6   right,
     right, you
            you know.
                know. He's
                      He's like,
                           like, No.
                                 No. II like
                                        like --
                                             -- II want
                                                   want to
                                                        to           6
                                                                     6          Q.
                                                                                Q.         And after
                                                                                               after this
                                                                                                     this incident,
                                                                                                          incident, was
                                                                                                                    was --
                                                                                                                        -- I'm
                                                                                                                           I'm
 7
 7   have sex
     have sex with
              with you.
                   you. II said,
                           said, Inmate A you're
                                          you're never
                                                 never going
                                                       going         7   sorry. At
                                                                         sorry. At the
                                                                                   the time,
                                                                                       time, were
                                                                                             were you
                                                                                                  you and
                                                                                                      and Mr.
                                                                                                          Mr. Inmate A in
                                                                                                                       in the
                                                                                                                          the
 8
 8   to have
     to have sex
             sex with
                 with me.
                      me. II don't
                             don't know
                                   know why you
                                            you keep
                                                keep --
                                                     -- you
                                                        you          8
                                                                     8   RTU?
 9
 9   know --
     know -- and
             and I'm
                 I'm like,
                     like, First
                           First of
                                 of all,
                                    all, you're
                                         you're aa rapist.
                                                   rapist.           9
                                                                     9          A.
                                                                                A.         Yes, ma'am.
                                                                                           Yes, ma'am.
10
10   I'm like,
     I'm like, Why
               Why do
                   do you
                      you keep
                          keep doing
                               doing this
                                     this stuff?
                                          stuff? You're
                                                 You're             10
                                                                    10          Q.
                                                                                Q.         After this
                                                                                           After this incident,
                                                                                                      incident, was
                                                                                                                was Inmate A moved
                                                                                                                             moved
11
11   going to
     going to come
              come back
                   back if
                        if you
                           you keep
                               keep doing
                                    doing this
                                          this stuff.
                                               stuff. You           11
                                                                    11   from the
                                                                         from the RTU?
12
12   know, you're
     know, you're going
                  going to
                        to go
                           go out
                              out there
                                  there and
                                        and you're
                                            you're going
                                                   going to
                                                         to         12
                                                                    12          A.
                                                                                A.         After II spoke
                                                                                           After    spoke to
                                                                                                          to Officer
                                                                                                             Officer O'Neill,
                                                                                                                     O'Neill, Inmate A
13
13   rape someone
     rape someone else
                  else and
                       and you're
                           you're going
                                  going to
                                        to come
                                           come back.
                                                back. And           13
                                                                    13    Inmate A was
                                                                                   was locked
                                                                                       locked in
                                                                                              in his
                                                                                                 his cell.
                                                                                                     cell. II was
                                                                                                              was released
                                                                                                                  released back
                                                                                                                           back
14
14   I'm like,
     I'm like, What
               What is
                    is this
                       this thing
                            thing you
                                  you have
                                      have with
                                           with men,
                                                men, you
                                                     you            14
                                                                    14   to
                                                                         to population.
                                                                            population.             Inmate A      was
                                                                                                                  was locked
                                                                                                                      locked in
                                                                                                                             in his
                                                                                                                                his
15
15   know?
     know? And he
               he didn't
                  didn't want
                         want to
                              to talk
                                 talk to
                                      to me about
                                            about it.
                                                  it.               15
                                                                    15   cell. The
                                                                         cell. The following
                                                                                   following day,
                                                                                             day, they
                                                                                                  they came
                                                                                                       came and
                                                                                                            and they
                                                                                                                they removed
                                                                                                                     removed
16
16                    And then
                          then he
                               he leaves
                                  leaves and
                                         and he
                                             he comes
                                                comes back
                                                      back          16
                                                                    16          Inmate A       out of
                                                                                               out of the
                                                                                                      the RTU
                                                                                                          RTU and
                                                                                                              and II never
                                                                                                                     never seen
                                                                                                                           seen him
                                                                                                                                him
17
17   again and
     again and he
               he says,
                  says, you
                        you know,
                            know, That
                                  That fucking
                                       fucking                      17
                                                                    17   again until
                                                                         again until October.
                                                                                     October.
18
18   you know,
     you know, he
               he raped
                  raped aa little
                           little girl.
                                  girl. He raped
                                           raped aa little
                                                    little          18
                                                                    18          Q.
                                                                                Q.         And roughly
                                                                                               roughly what
                                                                                                       what month
                                                                                                            month was
                                                                                                                  was this?
                                                                                                                      this?
19
19   girl but
     girl but you're
              you're friends
                     friends with
                             with him,
                                  him, you
                                       you know.
                                           know. You know,
                                                     know,          19
                                                                    19          A.
                                                                                A.         This
                                                                                           This was
                                                                                                was in
                                                                                                    in July.
                                                                                                       July.
20
20   like
     like        didn't rape
                 didn't rape aa little
                                little girl.
                                       girl. I'm
                                             I'm like,
                                                 like,              20
                                                                    20          Q.
                                                                                Q.         2015?
                                                                                           2015?
21
21   Inmate A why you
                  you keep
                      keep saying
                           saying           raped aa little
                                            raped    little girl?
                                                            girl?   21
                                                                    21          A.
                                                                                A.         Yes.
                                                                                           Yes.
22
22   But he
     But he did
            did rape
                rape aa little
                        little girl.
                               girl. You're
                                     You're friends
                                            friends with
                                                    with            22
                                                                    22          Q.
                                                                                Q.         Okay.
                                                                                           Okay. And at
                                                                                                     at the
                                                                                                        the time
                                                                                                            time of
                                                                                                                 of each
                                                                                                                    each of
                                                                                                                         of the
                                                                                                                            the
23
23   him, so
     him, so how are
                 are you
                     you friends
                         friends with
                                 with him
                                      him and
                                          and you
                                              you don't
                                                  don't             23
                                                                    23   times you
                                                                         times you told
                                                                                   told us
                                                                                        us about
                                                                                           about the
                                                                                                 the sexually
                                                                                                     sexually --
                                                                                                              -- Inmate A
24
24   want
     want to
          to talk
             talk to
                  to me?
                     me? I'm
                         I'm like,
                             like, Yeah.
                                   Yeah.              is not
                                                      is not        24
                                                                    24   sexually harassing
                                                                         sexually harassing you,
                                                                                            you, did
                                                                                                 did you
                                                                                                     you report
                                                                                                         report each
                                                                                                                each incident
                                                                                                                     incident

                                                          Page 43                                                                Page 45
 1   chasing me down
     chasing    down for
                     for sex.
                         sex. He's
                              He's not
                                   not talking
                                       talking about
                                               about how             1   timely
                                                                         timely to
                                                                                to your
                                                                                   your Mental
                                                                                        Mental Health
                                                                                               Health Clinician?
                                                                                                      Clinician?
 2
 2   big my penis
     big    penis is.
                  is. He's
                      He's not
                           not doing
                               doing this.
                                     this. He's
                                           He's not
                                                not doing
                                                    doing            2
                                                                     2          A.
                                                                                A.         Yes. And the
                                                                                           Yes.     the last
                                                                                                        last time
                                                                                                             time prior
                                                                                                                  prior to
                                                                                                                        to that
                                                                                                                           that in
                                                                                                                                in
 3
 3   that.
     that. He's
           He's not
                not coming
                    coming around
                           around when
                                  when II come
                                          come out
                                               out the
                                                   the               3
                                                                     3   July when
                                                                         July when II reported
                                                                                      reported             Inmate A   looking
                                                                                                                      looking at
                                                                                                                              at my
 4   shower to
     shower to watch
               watch me put
                        put lotion
                            lotion on
                                   on and
                                      and stuff
                                          stuff like
                                                like that.
                                                     that.           4   penis and
                                                                         penis and telling
                                                                                   telling me how big
                                                                                                  big II was
                                                                                                         was and
                                                                                                             and telling
                                                                                                                 telling me how
 5
 5   I'm like,
     I'm like, Why
               Why do
                   do you
                      you keep
                          keep coming
                               coming and
                                      and doing
                                          doing that?
                                                that?                5
                                                                     5   he
                                                                         he wanted
                                                                            wanted to
                                                                                   to have
                                                                                      have sex
                                                                                           sex with
                                                                                               with me,
                                                                                                    me, she
                                                                                                        she told
                                                                                                            told me that,
                                                                                                                    that, you
                                                                                                                          you
 6
 6                He's like
                  He's like --
                            -- and
                               and he
                                   he kept
                                      kept going
                                           going on
                                                 on about
                                                    about            6
                                                                     6   know,
                                                                         know, she
                                                                               she had
                                                                                   had been
                                                                                       been reporting
                                                                                            reporting it
                                                                                                      it to
                                                                                                         to Mike
                                                                                                            Mike Devine,
                                                                                                                 Devine, Lisa
                                                                                                                         Lisa
 7
 7          and how
            and            raped aa little
                           raped    little girl.
                                           girl. And then
                                                     then he
                                                          he         7
                                                                     7   Mitchell, and
                                                                         Mitchell, and Captain
                                                                                       Captain Camello
                                                                                               Camello and
                                                                                                       and that
                                                                                                           that from
                                                                                                                from now on
                                                                                                                         on
 8
 8   starts
     starts telling
            telling me about
                       about how these
                                 these brothers
                                       brothers used
                                                used to
                                                     to              8   that
                                                                         that II should
                                                                                 should start
                                                                                        start doing
                                                                                              doing the
                                                                                                    the same
                                                                                                        same because
                                                                                                             because it
                                                                                                                     it don't
                                                                                                                        don't
 9
 9   rape their
     rape their little
                little sister
                       sister and
                              and how this
                                      this uncle
                                           uncle used
                                                 used to
                                                      to             9
                                                                     9   seem like
                                                                         seem like they
                                                                                   they was
                                                                                        was listening
                                                                                            listening to
                                                                                                      to her.
                                                                                                         her.
10
10   rape this
     rape this niece
               niece and
                     and everything.
                         everything. So,
                                     So, II just
                                            just got
                                                 got fed
                                                     fed up
                                                         up         10
                                                                    10          Q.
                                                                                Q.         And who was
                                                                                                   was the
                                                                                                       the Mental
                                                                                                           Mental Health
                                                                                                                  Health Clinician?
                                                                                                                         Clinician?
11
11   with it.
     with it. II went
                 went and
                      and told
                          told Officer
                               Officer Mooreland
                                       Mooreland and
                                                 and II told
                                                        told        11
                                                                    11          A.
                                                                                A.         Vanessa
                                                                                           Vanessa Martino-Fleming.
                                                                                                   Martino-Fleming.
12
12   him that
     him that this
              this thing
                   thing with
                         with Inmate Ais
                                      is messing
                                         messing with
                                                 with me            12
                                                                    12          Q.
                                                                                Q.         Okay.
                                                                                           Okay. And how often
                                                                                                         often did
                                                                                                               did you
                                                                                                                   you see
                                                                                                                       see her?
                                                                                                                           her?
13
13   mentally and
     mentally and II would
                     would appreciate
                           appreciate if
                                      if they
                                         they move
                                              move him
                                                   him away
                                                       away         13
                                                                    13          A.
                                                                                A.         II see
                                                                                              see her
                                                                                                  her --
                                                                                                      --
14
14   from me,
     from me, keep
              keep him
                   him away
                       away from
                            from me.
                                 me.                                14
                                                                    14          Q.
                                                                                Q.         Back in
                                                                                           Back in 2015,
                                                                                                   2015, how often
                                                                                                             often did
                                                                                                                   did you
                                                                                                                       you see
                                                                                                                           see her?
                                                                                                                               her?
15
15                And Officer
                      Officer Mooreland
                              Mooreland went
                                        went and
                                             and he
                                                 he                 15
                                                                    15          A.
                                                                                A.         Actually,
                                                                                           Actually, before
                                                                                                     before Inmate Acame,
                                                                                                                    came, II was
                                                                                                                             was only
                                                                                                                                 only
16
16   notified
     notified the
              the IPS
                  IPS Officer
                      Officer O'Neill.
                              O'Neill. And II spoke
                                              spoke to
                                                    to              16
                                                                    16   seeing
                                                                         seeing her
                                                                                her once
                                                                                    once aa month.
                                                                                            month. After
                                                                                                   After Inmate Acame,
                                                                                                                 came, II had
                                                                                                                          had to
                                                                                                                              to
17
17   O'Neill about
     O'Neill about it
                   it and
                      and II told
                             told O'Neill
                                  O'Neill to
                                          to keep
                                             keep Inmate A          17
                                                                    17   start seeing
                                                                         start seeing her
                                                                                      her once
                                                                                          once aa week.
                                                                                                  week. Before
                                                                                                        Before Inmate Acame,
                                                                                                                       came, II
18
18    Inmate A away
               away from
                    from me because
                            because he
                                    he was
                                       was messing
                                           messing with
                                                   with my          18
                                                                    18   wasn't on
                                                                         wasn't on medication.
                                                                                   medication. After
                                                                                               After Inmate Acame,
                                                                                                             came, II had
                                                                                                                      had to
                                                                                                                          to go
                                                                                                                             go
19
19   mental health
     mental health and
                   and I'm
                       I'm psychologically
                           psychologically being
                                           being                    19
                                                                    19   back on
                                                                         back on medication.
                                                                                 medication. Before
                                                                                             Before Inmate Acame,
                                                                                                            came, II was
                                                                                                                     was in
                                                                                                                         in the
                                                                                                                            the
20
20   traumatized by
     traumatized by what
                    what he's
                         he's doing
                              doing and
                                    and what
                                        what he's
                                             he's saying
                                                  saying to
                                                         to         20
                                                                    20   process of
                                                                         process of graduating
                                                                                    graduating RTU.
                                                                                               RTU. After
                                                                                                    After Inmate Acame,
                                                                                                                  came, my
21
21   me and
        and it's
            it's messing
                 messing me up.
                            up. And Officer
                                    Officer O'Neill
                                            O'Neill                 21
                                                                    21   housing in
                                                                         housing in RTU
                                                                                    RTU was
                                                                                        was extended.
                                                                                            extended.
22
22   referred me to
     referred    to mental
                    mental health.
                           health. He said
                                      said that
                                           that he
                                                he was
                                                   was              22
                                                                    22          Q.
                                                                                Q.         Are you
                                                                                           Are you currently
                                                                                                   currently in
                                                                                                             in the
                                                                                                                the RTU?
23
23   going to
     going to put
              put aa keep
                     keep away
                          away order
                               order keeping
                                     keeping Inmate Aaway
                                                     away           23
                                                                    23          A.
                                                                                A.         Yes, ma'am.
                                                                                           Yes, ma'am.
24
24   from me.
     from me. And from
                  from there,
                       there, II hadn't
                                 hadn't seen
                                        seen Inmate Afor
                                                     for            24
                                                                    24          Q.
                                                                                Q.         How do
                                                                                           How do you
                                                                                                  you know
                                                                                                      know that
                                                                                                           that       Inmate A     is aa
                                                                                                                                   is



                                                       Reporters, Inc.
                                                       Reporters, Inc.
                                                        617-786-7783
                                                        617-786-7783
      Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 6 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                            46..49
                                                                                                                         46..49
                                                        Page 46                                                          Page 48
 1   rapist?                                                        1         A.     Mike Devine, Lisa Mitchell, Captain
 2          A.     I had someone look it up on Internet.            2   Camello, Mental Health Clinicians.
 3          Q.     Who did you have look it up?                     3         Q.     Did Inmate A sexually target you?
 4          A.     A friend of my mind,                    .        4         A.     Yes.
 5          Q.     Is that someone on the outside?                  5         Q.     How?
 6          A.     Yes.                                             6         A.     Targeted me by specifically coming to my
 7          Q.     And what do you know his crime to be?            7   cell, by specifically pursuing me for sex, by
 8          A.     I know that he raped a little girl in the        8   specifically talking about my private parts, by
 9   Shattuck Hospital. She was fifteen years old and she           9   specifically waiting until I got out the shower to
10   was a volunteer. I know that her father was an                10   come and try to talk about how my body looked and
11   employee there and I know the Reporter who wrote the          11   stuff like that.
12   story on it. I know several Reporters who wrote               12        Q.      And in your Complaint, you use the term
13   several stories on it.                                        13   sexually target. Other than what you just described
14          Q.     And you know this from -- your friend           14   to us as sexual harassment, are there any incidents
15   told you this information?                                    15   that you would describe as sexual targeting?
16          A.     MM-hmm.                                         16        A.      Yeah. When an inmate asks you for sex,
17          Q.   ' Now, what do you know the RTU to be?            17   when an inmate waits for you to come out the shower
18          A.     Resident -- Mental Health Residential           18   and talk about how big your penis is, when an inmate
19   Treatment Unit. It's to help people with mental               19   waits for you to come out the shower and talks about
20   health issues.                                                20   how nice your body look.
21          Q.     So, the inmates who you know to be in the       21        Q.      You just -- you actually gave us those
22   RTU, do they all have mental health issues?                   22   examples as sexual harassment. Are you using the same
23          A.     Yes. We all help each other. We all             23   incidents as sexually targeted or do you have other
24   look out for each other. We all try to do what we can         24   incidents that you would say are sexually targeting?

                                                      Page 47                                                            Page 49
 1   to make things easier for each other.                          1        A.      As far as I'm concerned, it's all sexual
 2          Q.     And in any of those times when you said          2   targeting.
 3    Inmate A sexually harassed you, did he touch you at           3        Q.      Okay. I just want to make sure I'm
 4   all?                                                           4   clear. Are you using the term sexually target and
 5          A.     No.                                              5   sexual harassment interchangeably?
 6          Q.     Did you touch him at all?                        6        A.      It's the same thing.
 7          A.     No.                                              7        Q.      Okay.
 8          Q.     Did Inmate A sexually harass other               8        A.      I was sexually targeted personally by
 9   inmates?                                                       9   Inmate A
10          A.     Yes.                                            10        Q.      Okay. Are there any other incidents up
11          Q.     Who?                                            11   to July, 2015 that Inmate A either sexually harassed
12          A.                ,                ,               .   12   you or sexually targeted you that you didn't just
13   I have affidavits from them.                                  13   describe to us now?
14          Q.     Okay. And what was the timeframe of when        14        A.      Yeah. It's a lot things that he would
15   he harassed these other inmates?                              15   do. He would come and come to my cell when I got out
16          A.     Before, during, and after sexually              16   the shower, you know, talk about how nice my body
17   harassing me.                                                 17   looked and, you know, how big my thing -- and he would
18          Q.     Okay. And what kind of things did he say        18   always talk about how big my penis is.
19   to these other inmates?                                       19        Q.      And when did this happen?
20          A.     Same things.                                    20        A.      How he wanted to suck it and stuff like
21          Q.     Did any of these other inmates file             21   that. It happened from June, May to July.
22   lawsuits?                                                     22        Q.      And who did you tell?
23          A.     No. They reported it though.                    23        A.      And October. I told Mike Devine. I told
24          Q.     And who did they report it to?                  24   Captain Camello. I told Lisa Mitchell. I told my



                                                     Reporters, Inc.
                                                     Reporters, Inc.
                                                      617-786-7783
                                                      617-786-7783
      Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 7 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                       50..53
                                                                                                                    50..53
                                                      Page 50                                                       Page 52
 1   Mental'Health Clinicians. I told Inmate A Mental            1   about their body parts?
 2   Health Clinician.                                           2        A.     Yes.
 3        Q.     Who was Inmate A Mental Health Clinician?       3        Q.     To which inmates?
 4        A.     I think it was Mariah.                          4        A.     I don't know. I have affidavits but
 5        Q.     Okay. Now, when you told Lisa Mitchell,         5   don't know which ones.
 6   where did you tell her?                                     6        Q.     What kind of things did he say to other
 7        A.     I told her at my cell. I told her at            7   inmates?
 8   happy hour. I told her in the hallway. She would do         8        A.     He was talking to other inmates about
 9   rounds. I would tell her to please keep him away from       9   their private parts. He was talking to other inmates
10   me. I wrote her grievances telling her. I wrote her        10   about raping little girls. He was talking to other
11   letters telling her.                                       11   inmates about having sex with men. He was talking to
12        Q.     How many times?                                12   the other inmates about all that stuff.
13        A.     At least four.                                 13        Q.     And did you overhear him tell any other
14        Q.     Okay. When did you tell Mike Devine?           14   inmates this?
15        A.     I told Mike Devine on a daily basis. I         15        A.     No. I just have affidavits from them.
16   told him almost every day.                                 16        Q.     Now, when you were in the RTU, was it a
17        Q.     And what did he say?                           17   single cell or did you have a cellmate?
18        A.     To keep Inmate A-- he said that they was       18        A.     I had a cellmate.
19   working on it, that Inmate Adidn't have a filter.          19        Q.     Okay. Did your cellmate witness any of
20        Q.     And what about Captain Camello?                20   these incidents with    Inmate A
21        A.     Captain Camello kept telling me that           21        A.     Yes.
22   Inmate A he would remove Inmate Aand Inmate Awouldn't be   22        Q.     Who was your cellmate?
23   back. A week later, Inmate Awould be back.                 23        A.            --              .
24        Q.     Where do you think Inmate Ashould have         24        Q.     And what was his response? How many of

                                                     Page 51                                                        Page 53
 1   been moved to?                                              1   these incidents did he witness?
 2        A.     The treatment center. Inmate Ais a sexual       2        A.     He witnessed a lot of incidents.   He
 3   deviant.                                                    3   witnessed me -- the destruction that Inmate Aput on me.
 4        Q.     And is that based on your personal              4   He witnessed me having nightmares and going through
 5   opinion or has anyone advised you that?                     5   what I went through.
 6        A.     It's based on my personal opinion of how        6        Q.     Now, did he witness any of these comments
 7   I was targeted and how I was pursued by Inmate A            7   that Inmate Amade to you?
 8        Q.     Did        Inmate A   sexually target other     8        A.     Yes.
 9   inmates?                                                    9        Q.     Was he present for any of that?
10        A.     Yes.                                           10        A.     Yes.
11        Q.     Who?                                           11        Q.     How many was he present for?
12        A.     I just told you.                               12        A.     Probably once or twice.
13        Q.     Okay. So, when you said -- my question         13        Q.     And what was his response?
14   was, did Inmate A sexually harass other inmates but        14        A.     You better stay away from that dude.
15   are you using the term sexual harassment and sexually      15   That dude wants you.
16   target interchangeably?                                    16        Q.     Was Inmate A asking other inmates to have
17        A.     It's the same thing.                           17   sex with him?
18        Q.     Okay.   Did he say the same things to you      18        A.     He was asking everybody. He was doing
19   that he -- to other inmates?                               19   this to all types of people, even staff. Ashley. He
20       A.      No.                                            20   wrote Ashley, the Mental Health Caseworker, a note.
21        Q.     Was he trying to -- did he ask other           21       Q.      And what did that note say?
22   inmates to have sex with them?                             22       A.      Talking about how he liked her. I don't
23       A.      Not too sure.                                  23   know specifically what it said but everybody knows.
24       Q.      Did he make comments to other inmates          24   I'm not the only person he targeted.



                                                   Reporters, Inc.
                                                   Reporters, Inc.
                                                    617-786-7783
                                                    617-786-7783
      Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 8 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                             58..61
                                                                                                                          58..61
                                                          Page 58                                                         Page 60
 1   on
     on it.
        it.                                                          1   and
                                                                         and he's
                                                                             he's talking
                                                                                  talking about
                                                                                          about how he
                                                                                                    he wants
                                                                                                       wants to
                                                                                                             to have
                                                                                                                have sex
                                                                                                                     sex with
                                                                                                                         with
 2
 2        Q.
          Q.         Whose name
                     Whose name was
                                was on
                                    on it?
                                       it?                           2
                                                                     2   me, how he
                                                                         me,     he still
                                                                                    still wants
                                                                                          wants to
                                                                                                to have
                                                                                                   have sex
                                                                                                        sex with
                                                                                                            with me,
                                                                                                                 me, how II have
                                                                                                                            have
 3
 3        A.
          A.         Camera Camello
                     Camera Camello and
                                    and Captain
                                        Captain Pascucci.
                                                Pascucci.            3
                                                                     3   aa big
                                                                            big dick
                                                                                dick and
                                                                                     and how he
                                                                                             he hasn't
                                                                                                hasn't forgotten
                                                                                                       forgotten about
                                                                                                                 about me.
                                                                                                                       me.
 4        Q.
          Q.         Did you
                     Did you ever
                             ever see
                                  see this
                                      this memo?                     4                And II get
                                                                                             get up
                                                                                                 up and
                                                                                                    and II call
                                                                                                           call Officer
                                                                                                                Officer
 5
 5        A.
          A.         Yes. It
                     Yes. It was
                             was in
                                 in my housing
                                       housing unit
                                               unit in
                                                    in the
                                                       the           5
                                                                     5   Mooreland. II said,
                                                                         Mooreland.    said, Officer
                                                                                             Officer Mooreland,
                                                                                                     Mooreland, you
                                                                                                                you know,
                                                                                                                    know, this
                                                                                                                          this
 6
 6   office.
     office.                                                         6
                                                                     6   guy is
                                                                         guy is not
                                                                                not supposed
                                                                                    supposed to
                                                                                             to be
                                                                                                be around.
                                                                                                   around. There's
                                                                                                           There's aa notice
                                                                                                                      notice in
                                                                                                                             in
 7
 7        Q.
          Q.         And did
                         did it
                             it specifically
                                specifically say
                                             say that
                                                 that Inmate A       7   the office,
                                                                         the office, aa memo,
                                                                                        memo, that
                                                                                              that you
                                                                                                   you work
                                                                                                       work in
                                                                                                            in my unit.
                                                                                                                  unit. You
 8              was to
                was to be
                       be kept
                          kept away
                               away from
                                    from you?
                                         you?                        8
                                                                     8   have seen
                                                                         have seen the
                                                                                   the memo.
                                                                                       memo. You know
                                                                                                 know he's
                                                                                                      he's not
                                                                                                           not supposed
                                                                                                               supposed to
                                                                                                                        to be
                                                                                                                           be
 9
 9        A.
          A.         Yes. Me
                     Yes. Me specifically,
                             specifically, personally.
                                           personally.               9
                                                                     9   around me.
                                                                         around me. He's
                                                                                    He's over
                                                                                         over here.
                                                                                              here. He's
                                                                                                    He's sexually
                                                                                                         sexually harassing
                                                                                                                  harassing
10
10        Q.
          Q.         Did it
                     Did it list
                            list any
                                 any other
                                     other inmate
                                           inmate names?
                                                  names?            10
                                                                    10   me. He's
                                                                         me. He's talking
                                                                                  talking about
                                                                                          about how big
                                                                                                    big my penis
                                                                                                           penis is
                                                                                                                 is and
                                                                                                                    and II wish
                                                                                                                           wish
11
11        A.
          A.         No. It
                     No. It says
                            says prior
                                 prior to
                                       to me,
                                          me, prior
                                              prior to
                                                    to Al,
                                                       Al,          11
                                                                    11   you
                                                                         you would
                                                                             would get
                                                                                   get him
                                                                                       him away
                                                                                           away from
                                                                                                from me.
                                                                                                     me. Officer
                                                                                                         Officer Mooreland
                                                                                                                 Mooreland
12
12   going to
     going to get
              get --
                  -- Al
                     Al and
                        and A2 going
                               going to
                                     to get
                                        get medication,
                                            medication,             12
                                                                    12   told
                                                                         told Inmate Ato
                                                                                      to go
                                                                                         go back
                                                                                            back to
                                                                                                 to his
                                                                                                    his seat,
                                                                                                        seat, wherever
                                                                                                              wherever he
                                                                                                                       he was
                                                                                                                          was
13
13        Inmate A          was to
                            was to get
                                   get his
                                       his medication
                                           medication first,
                                                      first, go
                                                             go     13
                                                                    13   sitting. II don't
                                                                         sitting.    don't have
                                                                                           have no
                                                                                                no idea
                                                                                                   idea where
                                                                                                        where he
                                                                                                              he was
                                                                                                                 was sitting.
                                                                                                                     sitting.
14
14   back to
     back to his
             his unit,
                 unit, then
                       then Al
                            Al and
                               and A2 was
                                      was supposed
                                          supposed to
                                                   to be
                                                      be            14
                                                                    14   And Inmate Awas
                                                                                     was like
                                                                                         like he's
                                                                                              he's not
                                                                                                   not doing
                                                                                                       doing nothing
                                                                                                             nothing but
                                                                                                                     but talking
                                                                                                                         talking
15
15   called from
     called from medication.
                 medication.             Inmate A   was not
                                                    was not to
                                                            to      15
                                                                    15   to me.
                                                                         to me. II said,
                                                                                   said, II don't
                                                                                            don't want
                                                                                                  want to
                                                                                                       to talk
                                                                                                          talk to
                                                                                                               to him.
                                                                                                                  him. I'm
                                                                                                                       I'm not
                                                                                                                           not
16
16   come into
     come into contact
               contact with
                       with me at
                               at any
                                  any time.
                                      time.                         16
                                                                    16   listening to
                                                                         listening to him.
                                                                                      him. II don't
                                                                                              don't want
                                                                                                    want him
                                                                                                         him talking
                                                                                                             talking to
                                                                                                                     to me.
                                                                                                                        me.
17
17        Q.
          Q.         Okay. After
                     Okay. After the
                                 the day
                                     day when
                                         when he
                                              he was
                                                 was --
                                                     -- when
                                                        when        17
                                                                    17   And Officer
                                                                             Officer Mooreland
                                                                                     Mooreland says,
                                                                                               says, He don't
                                                                                                        don't want
                                                                                                              want you
                                                                                                                   you talking
                                                                                                                       talking
18
18   they attempted
     they attempted to
                    to move
                       move him
                            him to
                                to the
                                   the RTU,
                                       RTU, when
                                            when was
                                                 was the
                                                     the            18
                                                                    18   to him.
                                                                         to him. II want
                                                                                    want you
                                                                                         you to
                                                                                             to go
                                                                                                go back.
                                                                                                   back. I'm
                                                                                                         I'm giving
                                                                                                             giving you
                                                                                                                    you an
                                                                                                                        an
19
19   next time
     next time you
               you saw
                   saw        Inmate A                              19
                                                                    19   order to
                                                                         order to go
                                                                                  go back
                                                                                     back to
                                                                                          to your
                                                                                             your seat.
                                                                                                  seat. Inmate Agets
                                                                                                                gets mad.
                                                                                                                     mad. He
20
20        A.
          A.         October 24th.
                     October 24th.                                  20
                                                                    20   snatches
                                                                         snatches up
                                                                                  up his
                                                                                     his tray.
                                                                                         tray. He goes
                                                                                                  goes back
                                                                                                       back and
                                                                                                            and he
                                                                                                                he slams
                                                                                                                   slams his
                                                                                                                         his
21
21        Q.
          Q.         2015?
                     2015?                                          21
                                                                    21   tray
                                                                         tray down
                                                                              down and
                                                                                   and he
                                                                                       he says
                                                                                          says while
                                                                                               while he's
                                                                                                     he's sitting,
                                                                                                          sitting, while
                                                                                                                   while he's
                                                                                                                         he's
22
22        A.
          A.         2015.
                     2015.                                          22
                                                                    22   going to
                                                                         going to the
                                                                                  the back,
                                                                                      back, Yeah.
                                                                                            Yeah. That's
                                                                                                  That's why II seen
                                                                                                                seen the
                                                                                                                     the guy
                                                                                                                         guy in
                                                                                                                             in
23
23        Q.
          Q.         And where
                         where was
                               was that?
                                   that?                            23
                                                                    23   your room
                                                                         your room while
                                                                                   while your
                                                                                         your hands
                                                                                              hands was
                                                                                                    was in
                                                                                                        in the
                                                                                                           the air
                                                                                                               air sucking
                                                                                                                   sucking your
                                                                                                                           your
24
24        A.
          A.         In the
                     In the chow
                            chow hall.
                                 hall.                              24
                                                                    24   nipples. And II said
                                                                         nipples.        said to
                                                                                              to him,
                                                                                                 him, II said,
                                                                                                         said, You're
                                                                                                               You're the
                                                                                                                      the one
                                                                                                                          one

                                                         Page 59                                                          Page 61
 1        Q.
          Q.         Had you
                     Had you seen
                             seen him
                                  him in
                                      in the
                                         the chow
                                             chow hall
                                                  hall prior
                                                       prior         1   who did
                                                                             did that,
                                                                                 that, right?
                                                                                       right? II said,
                                                                                                 said, Okay.
                                                                                                       Okay. Which
                                                                                                             Which II had
                                                                                                                      had
 2
 2   to
     to this?
        this?                                                        2   already knew
                                                                         already knew about
                                                                                      about because
                                                                                            because Captain
                                                                                                    Captain Camello
                                                                                                            Camello had
                                                                                                                    had told
                                                                                                                        told me
 3
 3        A.
          A.         Yes.
                     Yes.                                            3
                                                                     3   he did
                                                                         he did it.
                                                                                it. And II was
                                                                                           was like,
                                                                                               like, That's
                                                                                                     That's why you're
                                                                                                                you're on
                                                                                                                       on your
                                                                                                                          your
 4        Q.
          Q.         Okay.
                     Okay. So,
                           So, prior
                               prior to
                                     to October
                                        October 24th,
                                                24th, how            4   way to
                                                                         way to the
                                                                                the treatment
                                                                                    treatment center
                                                                                              center because
                                                                                                     because that's
                                                                                                             that's where
                                                                                                                    where you
                                                                                                                          you
 5
 5   many times
     many times had
                had you
                    you seen
                        seen him?
                             him?                                    5
                                                                     5   belong
                                                                         belong because
                                                                                because you're
                                                                                        you're going
                                                                                               going back
                                                                                                     back out
                                                                                                          out there
                                                                                                              there and
                                                                                                                    and you're
                                                                                                                        you're
 6
 6        A.
          A.         II seen
                        seen him
                             him sporadically
                                 sporadically in
                                              in the
                                                 the chow
                                                     chow hall.
                                                          hall.      6
                                                                     6   going to
                                                                         going to rape
                                                                                  rape someone
                                                                                       someone else.
                                                                                               else.
 7
 7        Q.
          Q.         Okay. So,
                     Okay. So, after
                               after he
                                     he was
                                        was moved
                                            moved out
                                                  out of
                                                      of the
                                                         the         7               Officer Mooreland
                                                                                     Officer Mooreland told
                                                                                                       told Inmate Ato
                                                                                                                    to shut
                                                                                                                       shut up
                                                                                                                            up
 8
 8   RTU in
     RTU in July,
            July, you
                  you saw
                      saw him
                          him one
                              one other
                                  other time
                                        time                         8
                                                                     8   and to
                                                                         and to leave
                                                                                leave me alone.
                                                                                         alone. And Inmate Asat
                                                                                                            sat in
                                                                                                                in the
                                                                                                                   the chow
                                                                                                                       chow --
                                                                                                                            --
 9
 9        A.
          A.         II probably
                        probably --
                                 --                                  9
                                                                     9   back of
                                                                         back of the
                                                                                 the chow
                                                                                     chow hall
                                                                                          hall and
                                                                                               and he
                                                                                                   he starts
                                                                                                      starts telling
                                                                                                             telling the
                                                                                                                     the whole
                                                                                                                         whole
10
10        Q.         -- in
                     -- in October?
                           October?                                 10
                                                                    10   chow hall
                                                                         chow hall how big
                                                                                       big my penis
                                                                                              penis was
                                                                                                    was and
                                                                                                        and how he
                                                                                                                he wanted
                                                                                                                   wanted to
                                                                                                                          to
11
11        A.
          A.         -- seen
                     -- seen him
                             him two
                                 two times
                                     times prior
                                           prior to
                                                 to that
                                                    that in
                                                         in         11
                                                                    11   have sex
                                                                         have sex with
                                                                                  with me and
                                                                                          and how he
                                                                                                  he knew
                                                                                                     knew II liked
                                                                                                             liked men and
                                                                                                                       and how
12
12   the chow
     the chow hall.
              hall. One
                    One time,
                        time, II was
                                 was in
                                     in the
                                        the chow
                                            chow hall
                                                 hall and
                                                      and           12
                                                                    12   he
                                                                         he knew
                                                                            knew II wanted
                                                                                    wanted to
                                                                                           to have
                                                                                              have sex
                                                                                                   sex with
                                                                                                       with him.
                                                                                                            him. II was
                                                                                                                    was just
                                                                                                                        just
13
13   he came
     he came to
             to sit
                sit beside
                    beside me and
                              and he
                                  he said
                                     said that
                                          that he
                                               he was
                                                  was still
                                                      still         13
                                                                    13   playing hard
                                                                         playing hard to
                                                                                      to get.
                                                                                         get. And Officer
                                                                                                  Officer Mooreland
                                                                                                          Mooreland told
                                                                                                                    told
14
14   watching me and
     watching    and that
                     that he
                          he still
                             still wanted
                                   wanted it.
                                          it. And II went
                                                     went           14
                                                                    14   Inmate Ato
                                                                                 to leave.
                                                                                    leave.   That's
                                                                                             That's enough.
                                                                                                    enough. Leave
                                                                                                            Leave the
                                                                                                                  the chow
                                                                                                                      chow hall.
                                                                                                                           hall.
15
15   and II told
     and    told Vanessa
                 Vanessa and
                         and she
                             she said
                                 said that
                                      that she
                                           she was
                                               was going
                                                   going to
                                                         to         15
                                                                    15   Inmate Awas
                                                                                 was leaving
                                                                                     leaving the
                                                                                             the chow
                                                                                                 chow hall
                                                                                                      hall and
                                                                                                           and he
                                                                                                               he came
                                                                                                                  came over
                                                                                                                       over to
                                                                                                                            to
16
16   write
     write it
           it up.
              up.                                                   16
                                                                    16   my table
                                                                            table and
                                                                                  and says,
                                                                                      says, II want
                                                                                               want to
                                                                                                    to kiss
                                                                                                       kiss you.
                                                                                                            you. II was
                                                                                                                    was like,
                                                                                                                        like, If
                                                                                                                              If
17
17                   About aa week
                     About    week later,
                                   later, II seen
                                             seen him
                                                  him again
                                                      again and
                                                            and     17
                                                                    17   you don't
                                                                         you don't get
                                                                                   get away
                                                                                       away from
                                                                                            from me,
                                                                                                 me, I'm
                                                                                                     I'm going
                                                                                                         going to
                                                                                                               to smash
                                                                                                                  smash your
                                                                                                                        your
18
18   he didn't
     he didn't say
               say anything
                   anything to
                            to me but
                                  but he
                                      he moved
                                         moved closer
                                               closer to
                                                      to my         18
                                                                    18   face
                                                                         face in.
                                                                              in. He was
                                                                                     was like,
                                                                                         like, Yeah.
                                                                                               Yeah. I'm
                                                                                                     I'm going
                                                                                                         going to
                                                                                                               to stab
                                                                                                                  stab you
                                                                                                                       you
19
19   table and
     table and he
               he was
                  was talking
                      talking loud
                              loud enough
                                   enough for
                                          for me to
                                                 to hear.
                                                    hear.           19
                                                                    19   with my fork.
                                                                         with    fork. As soon
                                                                                          soon as
                                                                                               as II drop
                                                                                                     drop off
                                                                                                          off my tray,
                                                                                                                 tray, I'm
                                                                                                                       I'm
20
20   II wasn't
        wasn't paying
               paying no
                      no mind.
                         mind. II just
                                  just got
                                       got up
                                           up and
                                              and left.
                                                  left. And         20
                                                                    20   going to
                                                                         going to stab
                                                                                  stab you
                                                                                       you with
                                                                                           with my fork.
                                                                                                   fork. That's
                                                                                                         That's when
                                                                                                                when II got
                                                                                                                        got up
                                                                                                                            up
21
21   on
     on October
        October 24th,
                24th, II was
                         was in
                             in the
                                the chow
                                    chow hall
                                         hall eating
                                              eating my food
                                                        food        21
                                                                    21   and II approached
                                                                         and    approached Inmate A Inmate Abroke
                                                                                                            broke his
                                                                                                                  his fork
                                                                                                                      fork and
                                                                                                                           and he
                                                                                                                               he
22
22   by myself
     by myself and
               and Inmate Acame
                           came in
                                in and
                                   and he
                                       he went
                                          went in
                                               in the
                                                  the back
                                                      back          22
                                                                    22   stabbed me with
                                                                         stabbed    with it.
                                                                                         it.
23
23   somewhere.
     somewhere. II don't
                   don't know
                         know where
                              where he
                                    he was
                                       was and
                                           and next
                                               next thing
                                                    thing II        23
                                                                    23        Q.
                                                                              Q.     When he
                                                                                          he said
                                                                                             said he
                                                                                                  he was
                                                                                                     was going
                                                                                                         going to
                                                                                                               to stab
                                                                                                                  stab you
                                                                                                                       you
24
24   know, I'm
     know, I'm eating
               eating my food.
                         food. II hear
                                  hear him
                                       him right
                                           right behind
                                                 behind me          24
                                                                    24   with
                                                                         with his
                                                                              his fork,
                                                                                  fork, did
                                                                                        did you
                                                                                            you tell
                                                                                                tell any
                                                                                                     any Officer?
                                                                                                         Officer?



                                                       Reporters, Inc.
                                                       Reporters, Inc.
                                                        617-786-7783
                                                        617-786-7783
      Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 9 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                             62..65
                                                                                                                          62..65
                                                         Page 62                                                          Page 64
 1         A.       The Officer was right there. The                1   threatened that he can beat me and I can't beat him,
 2   Officers got up and ran out the chow hall when he said         2   that I think I'm tough and stuff like that. He would
 3   he was going to stab me with his fork.                         3   say stuff like that, You think you tough. You can't
 4         Q.       What Officers were they?                        4   fight. You probably can't fight anyone. I bust your
 5         A.       Officer Mooreland, Officer -- the               5   ass. And he would say stuff like that when he would
 6   Lieutenant, all of them. They all left.                        6   walk away. When he would be in his cell, you would
 7         Q.       They all left the chow hall?                    7   hear him talking. I would be like, Man, fuck that
 8         A.       Mm-hmm. They all ran out when he said he        8   dude.
 9   was going to stab me with his fork.                            9          Q.     When was this? When would he say stuff
10         Q.       And in the chow hall, there was the            10   like that?
11   Officer and there were other -- the chow hall was             11          A.    It was sporadically. Like I would tell
12   still filled with inmates, right?                             12   him, Get the hell out my room. Get out my room.
13         A.       The chow hall was full of inmates and          13   Don't come around here. Don't talk to me. I don't
14   full of Officers. It was probably six Officers in the         14   want to talk to you. And he would walk away, go in
15   chow hall.                                                    15   his room.    You would hear him mumbling, you know,
16         Q.       So, how many Officers ran out?                 16   Fucking dude think he's tough, you know. He can't --
17         A.       All of them.                                   17   probably can't fight. You know, I bust his ass, you
18         Q.       All six ran out?                               18   know, or something like that.
19         A.       Mm-hrmn.                                       19          Q.    Was this when you both lived in RTU?
20         Q.       Okay. And then what happened? He               20          A.    Yeah.
21   stabbed you?                                                  21          Q.    Now, have you had a chance to review your
22         A.       Yeah.                                          22   mental health records from Vanessa Martino-Fleming at
23         Q.       What happened?                                 23   all?
24         A.       I got up. And he put his hands up as           24          A.    I have -- to review them since when?

                                                         Page 63                                                        Page 65
 1   though he was going to stab me. I put my hand out to           1          Q.    At any point in this litigation.
 2   block it and he stabbed me in the hand and me and him          2          A.    Yeah.
 3   got into a fight and I got the better of him.                  3          Q.    I know they have been turned over.
 4         Q.       You got the better of him?                      4          A.    Yeah.
 5         A.      Yes.                                             5          Q.    And are all these incidents that you have
 6         Q.      Okay. And what happened after the fight?         6   told us about, are they all detailed in the --
 7         A.      After the fight, we was taken to Newman's        7          A.    Yeah.
8    and        Inmate A       was still talking about how he       8          Q.    -- mental health notes?
 9   wanted to have sex with me. All of this had to happen          9          A.    Like this stuff, I can -- if I were to
10   because you don't want to have sex with me and I know         10   look at some of her progress notes or some of her
11   you like men. He kept saying he knew I liked men. He          11   reports and there's like stuff that I am forgetting
12   -- for some reason, he knew I liked men he kept               12   now that I can't tell you that it would bring back my
13   saying.                                                       13   memory to what would happen. You know, like even like
14         Q.      Did you ever have sex with    Mr.   Inmate A    14   if I were to go to sleep, if I were to take a nap, I
15         A.      No. I never had sex with no man. Only           15   would probably have a dream about some of the shit
16   time a man took sex from me.                                  16   that happened or stuff like that or just lay back and
17         Q.      Now, the fight in the chow hall -- prior        17   just close my eyes and it would be flashbacks and
18   to the fight in the chow hall, had Mr. Inmate A ever          18   stuff like that, you know.
19   touched you?                                                  19                But it's like -- it's difficult with the
20         A.      No.                                             20   mental illness that I'm going through to really
21         Q.      Prior to the fight in the chow hall, had        21   recollect and remember like all the stuff that I
22   you ever touched       Inmate A                               22   feeling, all the stuff that I was going through, all
23         A.      No. Mr. Inmate A threatened me before.          23   the stuff that was said to me, all the stuff how I was
24   He has threatened to do something to me. He has               24   pursued, how I was targeted, and sexually harassed and



                                                       Reporters, Inc.
                                                       Reporters, Inc.
                                                        617-786-7783
                                                        617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 10 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                           66..69
                                                                                                                        66..69
                                                        Page 66                                                       Page 68
 1   stuff, you know. And it makes me -- like women, you           1        Q.      And which ones were those?
 2   know, it's like now I understand. I see all this              2        A.      The ones where he was really asking for
 3   stuff on the news with the women and stuff and I              3   sex and really drilling me, talking about my penis and
 4   understand what they go through, what they're going           4   how big it was and, you know, like targeting me after
 5   through and what's been happening, so it's like               5   I come out of the shower. It's like even my roommate,
 6   difficult,                                                    6   like if I'm in the shower and I come out of the
 7         Q.       Now, if you have told us about an              7   shower, we have respect for each other. Like, He's
 8   incident here and it's not in Ms. Martino-Fleming's           8   coming out the shower, and they leave or go to the
 9   notes, does that mean it didn't happen?                       9   play area or the common area, let him get dressed or
10         A.       No, because a lot things, it took awhile      10   whatever. You know what I'm saying? You have respect
11   for me to start reporting it to. You know, it's like         11   for each other.
12   -- it's funny when people that sexually harass, people       12                But when you have a guy that's waiting
13   that have a history of sexual abuse and stuff, you go        13   for you to come out the shower to come and talk to
14   years and years and years without divulging what             14   you, to come and look at you while you're putting
15   happened to you, especially when you're a man,               15   lotion on, you're butt naked and stuff like that and
16   especially when you're a black man because the last          16   talk about your penis and stuff, you're in a whole
17   thing you want is someone to look at you in that             17   other realm, a whole other avenue but, yeah, I
18   light, to look at you as though you're weak, as              18   reported it. I reported mostly everything to her
19   though, you know, you're sexually targeted, as though        19   because I felt comfortable with talking to her. I
20   you're sexually weak and stuff like that. That's the         20   felt comfortable --
21   last thing you want.                                         21        Q.      To MS. Martino-Fleming?
22         Q.      Well, let me back up for a second.             22        A.      Yeah. I been -- she's been my Mental
23   Earlier, you testified that you told Ms.                     23   Health Clinician since 2010. Straight out. She left
24   Martino-Fleming timely about every incident. Are you         24   and then she came back and then she was my Mental

                                                        Page 67                                                       Page 69
 1   now saying you didn't?                                        1   Health Clinician again. It's like even when it came
 2         A.      It probably wasn't timely. Like I would         2   to me first reporting the sexual abuse in my life and
 3   see her once a week or once -- in the beginning, it           3   knowing that I had PTSD, it had to be with someone --
 4   was once a month. Then it became once every two               4   this lady, I don't know who this lady was who first
 5   weeks.     Then it became once a week. So, it would be        5   told me where all my problems originated from and how
 6   like -- it could happen like three days ago and I             6   they originated from and what I had and why I had it
 7   would see her today for a meeting and then I would            7   and what happened to me and what I was suffering from.
 8   tell her, Yeah, you know, this happened then. Like            8   It was someone that I trusted and I still don't
 9   even when like Inmate Adoing things, me seeing him            9   remember this lady's name. I forgot her name. She
10   before the incident in the chow hall and him like            10   was a Psychiatrist at Southeast Correctional Facility
11   moving close to me, repeating things and saying              11   and it was when I first opened up about everything
12   things. Like I would say something to her and she was        12   that was happening, that happened to me, you know,
13   like, You want me to report it? I can report it if           13   that this was the reason why my recidivism was the way
14   you want me to or I can let them know about it and           14   it was, why I stayed high on drugs, why I wanted to
15   hopefully it will stop. You know what I'm saying?            15   stay high on drugs, why I was having problems with
16         Q.      Did you report every incident of sexually      16   sleeping, why I was going through what I was going
17   harassment or sexual targeting to Ms. Martino-Fleming?       17   through. I never knew about how this affected me and
18         A.      Not every incident. I didn't report            18   stuff like that.
19   every incident to Lisa Mitchell. I didn't report             19        Q.      So, how many times did Mr. Inmate A ask
20   every incident to Camello or --                              20   you to have sex with him?
21         Q.      Which ones did you report to Ms.               21        A.      Over and over and over, like at least
22   Martino-Fleming?                                             22   five, six.
23         A.      I reported the ones that really affected       23       Q.       How many times did Mr. Inmate A comment
24   me.                                                          24   on the size of your penis?



                                                   Reporters, Inc.
                                                   Reporters, Inc.
                                                    617-786-7783
                                                    617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 11 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                                70..73
                                                                                                                             70..73
                                                          Page 70                                                          Page 72
 1           A.
             A.     At least
                    At least five
                             five or
                                  or six.
                                     six. He commented
                                             commented on
                                                       on aa         1        Q.
                                                                              Q.      Okay. Let's
                                                                                      Okay. Let's back
                                                                                                  back up
                                                                                                       up first.
                                                                                                          first. From
                                                                                                                 From May to
                                                                                                                          to
 2
 2   daily basis.
     daily basis. It's
                  It's like
                       like he
                            he seen
                               seen it
                                    it one
                                       one time,
                                           time, seen
                                                 seen me             2
                                                                     2   July, 2015,
                                                                         July, 2015, have
                                                                                     have you
                                                                                          you told
                                                                                              told us
                                                                                                   us about
                                                                                                      about every
                                                                                                            every incident
                                                                                                                  incident
 3
 3   taking aa piss
     taking    piss and
                    and he
                        he just
                           just kept
                                kept going.
                                     going. He just
                                               just took
                                                    took it
                                                         it          3
                                                                     3   where
                                                                         where InmateInmate
                                                                                       A    A       either sexually
                                                                                                    either sexually harassed
                                                                                                                    harassed you
                                                                                                                             you
 4   and ran
     and ran with
             with it.
                  it.                                                4   and/or sexually
                                                                         and/or sexually targeted
                                                                                         targeted you?
                                                                                                  you?
 5
 5           Q.
             Q.     So,
                    So, now,
                        now, II had
                                had asked
                                    asked you
                                          you prior
                                              prior to
                                                    to give
                                                       give us
                                                            us       5
                                                                     5        A.
                                                                              A.      I'm sure
                                                                                      I'm sure II have.
                                                                                                  have.
 6
 6   every incident
     every incident of
                    of when
                       when either
                            either Inmate A sexually
                                            sexually                 6
                                                                     6        Q.
                                                                              Q.      Okay.
                                                                                      Okay. Now,
                                                                                            Now, let's
                                                                                                 let's go
                                                                                                       go to
                                                                                                          to August,
                                                                                                             August, 2015.
                                                                                                                     2015.
 7
 7   harassed you
     harassed you and
                  and sexually
                      sexually targeted
                               targeted you
                                        you and
                                            and now you're
                                                    you're           7   When did
                                                                              did you
                                                                                  you see
                                                                                      see       Inmate A
 8
 8   saying there's
     saying there's --
                    --                                               8        A.
                                                                              A.      II think
                                                                                         think in
                                                                                               in August,
                                                                                                  August, II seen
                                                                                                             seen O'Neill.
                                                                                                                  O'Neill.
 9
 9           A.
             A.     It was
                    It was ongoing.
                           ongoing. It
                                    It was
                                       was ongoing
                                           ongoing from
                                                   from              9
                                                                     9        Q.
                                                                              Q.      But did
                                                                                      But did you
                                                                                              you see
                                                                                                  see Inmate A in
                                                                                                               in August?
                                                                                                                  August?
10
10   June, from
     June, from May to
                    to October
                       October until
                               until II stopped
                                        stopped him.
                                                him.                10
                                                                    10        A.
                                                                              A.      I'm not
                                                                                      I'm not sure
                                                                                              sure if
                                                                                                   if it
                                                                                                      it was
                                                                                                         was July
                                                                                                             July or
                                                                                                                  or August.
                                                                                                                     August.
11
11           Q.
             Q.     Well, actually,
                    Well, actually, let's
                                    let's back
                                          back up
                                               up for
                                                  for aa            11
                                                                    11        Q.
                                                                              Q.      Okay. And what
                                                                                      Okay.     what happened?
                                                                                                     happened?
12
12   second. He was
     second.    was --
                    -- from
                       from --
                            -- you
                               you said
                                   said in
                                        in July,
                                           July, he
                                                 he left
                                                    left            12
                                                                    12        A.
                                                                              A.      That was
                                                                                      That was when
                                                                                               when II talked
                                                                                                       talked to
                                                                                                              to O'Neill
                                                                                                                 O'Neill about
                                                                                                                         about
13
13   the RTU?
     the                                                            13
                                                                    13   what was
                                                                         what was going
                                                                                  going on
                                                                                        on and
                                                                                           and O'Neill
                                                                                               O'Neill put
                                                                                                       put the
                                                                                                           the keep
                                                                                                               keep away
                                                                                                                    away order
                                                                                                                         order
14
14           A.
             A.     Right.
                    Right.                                          14
                                                                    14   keeping
                                                                         keeping Inmate Aaway
                                                                                         away from
                                                                                              from me.
                                                                                                   me. II think
                                                                                                          think that's
                                                                                                                that's when
                                                                                                                       when they
                                                                                                                            they
15
15           Q.
             Q.     The day
                    The day he
                            he cane
                               cane back
                                    back to
                                         to the
                                            the RTU
                                                RTU in
                                                    in              15
                                                                    15   moved
                                                                         moved Inmate Aout
                                                                                       out of
                                                                                           of the
                                                                                              the RTU
                                                                                                  RTU and
                                                                                                      and sent
                                                                                                          sent him
                                                                                                               him back
                                                                                                                   back to
                                                                                                                        to the
                                                                                                                           the
16
16   October, which
     October, which you
                    you said
                        said was
                             was for
                                 for aa short
                                        short period
                                              period of
                                                     of             16
                                                                    16   state hospital.
                                                                         state hospital.
17
17   time, did
     time, did you
               you have
                   have any
                        any contact
                            contact with
                                    with Mr.
                                         Mr. Inmate A               17
                                                                    17        Q.
                                                                              Q.      How is
                                                                                      How is speaking
                                                                                             speaking to
                                                                                                      to O'Neill
                                                                                                         O'Neill was
                                                                                                                 was that
                                                                                                                     that
18
18           A.
             A.     Well, II think
                    Well,    think II think
                                      think II think
                                               think II think
                                                        think II    18
                                                                    18   sexual harassment?
                                                                         sexual harassment?
19
19   seen him
     seen him again
              again in
                    in August.
                       August.                                      19
                                                                    19        A.
                                                                              A.      Because II told
                                                                                      Because    told him
                                                                                                      him exactly
                                                                                                          exactly what
                                                                                                                  what Inmate A
20
20           Q.
             Q.     Okay. August
                    Okay. August --
                                 --                                 20
                                                                    20   had been
                                                                         had been doing
                                                                                  doing to
                                                                                        to me.
                                                                                           me. And II told
                                                                                                      told him
                                                                                                           him how it
                                                                                                                   it was
                                                                                                                      was
21
21           A.
             A.     II think
                       think it
                             it was
                                was in
                                    in August
                                       August when
                                              when II reported
                                                      reported      21
                                                                    21   affecting my PTSD,
                                                                         affecting    PTSD, how II had
                                                                                                   had been
                                                                                                       been put
                                                                                                            put back
                                                                                                                back on
                                                                                                                     on
22
22   it to
     it to O'Neill.
           O'Neill. It
                    It was
                       was in
                           in July
                              July or
                                   or August,
                                      August, so.
                                              so.                   22
                                                                    22   medication, how Vanessa
                                                                         medication,     Vanessa had
                                                                                                 had been
                                                                                                     been reporting
                                                                                                          reporting this
                                                                                                                    this stuff.
                                                                                                                         stuff.
23
23           Q.
             Q.     What happened?
                    What happened?                                  23
                                                                    23   And that's
                                                                             that's why he
                                                                                        he said
                                                                                           said he
                                                                                                he was
                                                                                                   was going
                                                                                                       going to
                                                                                                             to put
                                                                                                                put aa keep
                                                                                                                       keep away
                                                                                                                            away
24
24           A.
             A.     That was
                    That was when
                             when he
                                  he came
                                     came to
                                          to my cell
                                                cell and
                                                     and II         24
                                                                    24   order keeping
                                                                         order keeping Inmate Aaway
                                                                                               away from
                                                                                                    from me.
                                                                                                         me.

                                                         Page 71                                                           Page 73
 1   kept telling
     kept telling him
                  him to
                      to get
                         get out
                             out and
                                 and that
                                     that was
                                          was when
                                              when II                1        Q.
                                                                              Q.      Had any
                                                                                      Had any new
                                                                                              new incidents
                                                                                                  incidents happened
                                                                                                            happened that
                                                                                                                     that you
                                                                                                                          you
 2
 2   reported it
     reported it to
                 to Officer
                    Officer Mooreland.
                            Mooreland. And O'Neill
                                           O'Neill had
                                                   had aa            2
                                                                     2   told Officer
                                                                         told Officer O'Neill
                                                                                      O'Neill about?
                                                                                              about?
 3
 3   talk, and
     talk, and Inmate Aadmitted
                       admitted it
                                it to
                                   to O'Neill.
                                      O'Neill. He didn't
                                                  didn't             3
                                                                     3        A.
                                                                              A.      That
                                                                                      That was
                                                                                           was an
                                                                                               an incident
                                                                                                  incident when
                                                                                                           when Inmate Acame
                                                                                                                        came to
                                                                                                                             to
 4   want to
     want to admit
             admit it
                   it during
                      during his
                             his deposition
                                 deposition but
                                            but Inmate A             4   my cell
                                                                            cell again
                                                                                 again and
                                                                                       and started
                                                                                           started telling
                                                                                                   telling me how he
                                                                                                                  he wanted
                                                                                                                     wanted to
                                                                                                                            to
 5
 5   admitted what
     admitted what he
                   he was
                      was doing
                          doing to
                                to O'Neill.
                                   O'Neill.                          5
                                                                     5   have sex
                                                                         have sex with
                                                                                  with me and
                                                                                          and how II told
                                                                                                     told him
                                                                                                          him to
                                                                                                              to get
                                                                                                                 get the
                                                                                                                     the hell
                                                                                                                         hell
 6
 6        Q.
          Q.       How do
                   How do you
                          you know
                              know that?
                                   that?                             6
                                                                     6   out of
                                                                         out of here.
                                                                                here. And he
                                                                                          he kept
                                                                                             kept trying
                                                                                                  trying to
                                                                                                         to talk
                                                                                                            talk about
                                                                                                                 about --
                                                                                                                       -- you
                                                                                                                          you
 7
 7        A.
          A.       Because O'Neill
                   Because O'Neill told
                                   told me.
                                        me.                          7   know, II told
                                                                         know,    told him
                                                                                       him he
                                                                                           he was
                                                                                              was coming
                                                                                                  coming back
                                                                                                         back to
                                                                                                              to jail
                                                                                                                 jail and
                                                                                                                      and that
                                                                                                                          that
 8
 8        Q.
          Q.       When did
                        did O'Neill
                            O'Neill tell
                                    tell you?
                                         you?                        8   he needs
                                                                         he needs to
                                                                                  to go
                                                                                     go to
                                                                                        to the
                                                                                           the treatment
                                                                                               treatment center
                                                                                                         center because
                                                                                                                because if
                                                                                                                        if he
                                                                                                                           he
 9
 9        A.
          A.       After he
                   After he put
                            put Inmate A--
                                        -- after
                                           after Inmate Awas
                                                         was         9
                                                                     9   don't
                                                                         don't get
                                                                               get help
                                                                                   help for
                                                                                        for himself,
                                                                                            himself, he
                                                                                                     he was
                                                                                                        was going
                                                                                                            going to
                                                                                                                  to go
                                                                                                                     go out
                                                                                                                        out
10
10   gone. Just
     gone. Just like
                like Camello
                     Camello was
                             was the
                                 the one
                                     one who told
                                             told me                10
                                                                    10   there and
                                                                         there and rape
                                                                                   rape somebody
                                                                                        somebody else.
                                                                                                 else. And that's
                                                                                                           that's when
                                                                                                                  when he
                                                                                                                       he
11
11   Inmate Awas
             was the
                 the one
                     one who put
                             put the
                                 the false
                                     false PREA
                                           PREA                     11
                                                                    11   started
                                                                         started telling
                                                                                 telling me about,
                                                                                            about, Well,
                                                                                                   Well, you're
                                                                                                         you're friends
                                                                                                                friends with
                                                                                                                        with
12
12   investigation against
     investigation against me.
                           me. II didn't
                                  didn't know
                                         know it
                                              it was
                                                 was                12
                                                                    12                  You know,
                                                                                            know, why are
                                                                                                      are you
                                                                                                          you friends
                                                                                                              friends with
                                                                                                                      with
13
13    Inmate A Camello
               Camello told
                       told me.
                            me. He told
                                   told me,
                                        me, Don't
                                            Don't lose
                                                  lose no
                                                       no           13
                                                                    13         ? You know
                                                                                     know --
                                                                                          -- and
                                                                                             and II know
                                                                                                    know you
                                                                                                         you like
                                                                                                             like men but
                                                                                                                      but
14
14   sleep over
     sleep over it.
                it. Don't
                    Don't lose
                          lose no
                               no sleep
                                  sleep over
                                        over it.
                                             it. We
                                                 We know
                                                    know            14
                                                                    14         , he
                                                                                 he raped
                                                                                    raped and
                                                                                          and killed
                                                                                              killed aa little
                                                                                                        little girl
                                                                                                               girl and
                                                                                                                    and you're
                                                                                                                        you're
15
15   it's not
     it's not true,
              true, you
                    you know.
                        know.                                       15
                                                                    15   friends with
                                                                         friends with him.
                                                                                      him. And II was
                                                                                                  was telling
                                                                                                      telling him
                                                                                                              him that
                                                                                                                  that
16
16        Q.       Okay.
                   Okay. Back
                         Back up
                              up though.
                                 though. From
                                         From --
                                              -- you
                                                 you said
                                                     said           16
                                                                    16   never killed
                                                                         never killed --
                                                                                      -- never
                                                                                         never raped
                                                                                               raped aa little
                                                                                                        little girl.
                                                                                                               girl. He had
                                                                                                                        had aa
17
17   from
     from May through
              through July,
                      July, 2016
                            2016 --
                                 --                                 17
                                                                    17   problem
                                                                         problem with
                                                                                 with --
                                                                                      -- aa death
                                                                                            death occurred
                                                                                                  occurred with
                                                                                                           with aa little
                                                                                                                   little girl
                                                                                                                          girl
18
18       A.
         A.        Right.
                   Right.                                           18
                                                                    18   but he
                                                                         but he didn't
                                                                                didn't mean
                                                                                       mean it.
                                                                                            it. And II was
                                                                                                       was trying
                                                                                                           trying to
                                                                                                                  to explain
                                                                                                                     explain
19
19        Q.
          Q.       -- have
                   -- have you
                           you told
                               told us
                                    us of
                                       of every
                                          every incident
                                                incident            19
                                                                    19   this to
                                                                         this to Inmate Aand
                                                                                         and just
                                                                                             just Inmate Akept
                                                                                                          kept going
                                                                                                               going on
                                                                                                                     on and
                                                                                                                        and on
                                                                                                                            on
20
20   where
     where        Inmate A    either sexually
                              either sexually harassed
                                              harassed you
                                                       you or
                                                           or       20
                                                                    20   about how he
                                                                         about     he knows
                                                                                      knows that
                                                                                            that II like
                                                                                                    like to
                                                                                                         to have
                                                                                                            have sex
                                                                                                                 sex with
                                                                                                                     with men
21
21   sexually targeted
     sexually targeted you?
                       you?                                         21
                                                                    21   and how there
                                                                         and     there was
                                                                                       was aa man who raped
                                                                                                      raped his
                                                                                                            his little
                                                                                                                little niece
                                                                                                                       niece and
                                                                                                                             and
22
22       A.
         A.        May through
                       through July?
                               July? II told
                                        told you
                                             you about
                                                 about              22
                                                                    22   there
                                                                         there was
                                                                               was three
                                                                                   three brothers
                                                                                         brothers who used
                                                                                                      used to
                                                                                                           to rape
                                                                                                              rape their
                                                                                                                   their little
                                                                                                                         little
23
23   October 24th
     October 24th too.
                  too. II think
                          think there
                                there was
                                      was an
                                          an incident
                                             incident in
                                                      in            23
                                                                    23   sister
                                                                         sister and
                                                                                and aa grandfather
                                                                                       grandfather who raped
                                                                                                       raped his
                                                                                                             his granddaughter
                                                                                                                 granddaughter
24
24   August too.
     August too.                                                    24
                                                                    24   and
                                                                         and all
                                                                             all of
                                                                                 of this
                                                                                    this and
                                                                                         and all
                                                                                             all of
                                                                                                 of that.
                                                                                                    that.



                                                       Reporters, Inc.
                                                       Reporters, Inc.
                                                        617-786-7783
                                                        617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 12 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                           74..77
                                                                                                                        74..77
                                                        Page 74                                                        Page 76
 1                 And I just went to Mooreland and I told         1   move from back there and you come and sit behind and
 2   him, Listen. You got to get the guy away from me and          2   start talking about someone with a big thing. That
 3   keep him away from me. And I told O'Neill that it was         3   was his main thing with me about me having a big dick.
 4   affecting me with my PTSD, with my mental health, with        4        Q.        Was he sitting with any other inmates at
 5   my depression, with my stress, and he put Inmate Aon AA       5   the time in the chow hall?
 6   status to keep Inmate Aaway from me.                          6        A.        No.
 7        Q.       But this, the incident was in July, 2015?       7        Q.        He was sitting by himself?
 8        A.       I don't know. It was July or August.            8        A.        Yes.
 9        Q.       Okay. But at the time of the incident,          9        Q.        Both times?
10    Inmate A was still living in the RTU?                       10        A.        Nan-bias.
11        A.       Yes.                                           11        Q.        Okay. Were there any other inmates
12        Q.       After Inmate A left the RTU, other than        12   nearby?
13   the chow hall, did he sexually harass and/or sexually        13        A.        No.
14   target you?                                                  14        Q.     How close was --
15        A.       No, not other than being in the chow           15        A.     On October 24th, there was.
16   hall.                                                        16        Q.     Okay. The other two incidents prior to
17        Q.       Okay.                                          17   October 24th, how close were the closest inmates to
18        A.       Now, when you talk about the chow hall         18   you and Mr. Inmate A
19   incident, you're talking about -- there was a couple         19        A.     Probably a table away. There was inmates
20   of incidents before October 24th. There's a couple of        20   in front of me. I don't know who was in back of me.
21   incidents in early October where Inmate Awould move          21   I didn't really want to look in back of me because I
22   close to me and he would start talking about, you            22   knew he was back there and I didn't want to look him
23   know, how he liked men and he talked -- he would sit         23   in the face. I didn't want to look at his eyes. I
24   behind me and say it loud enough so I could hear how         24   didn't want to see him.

                                                        Page 75                                                        Page 77
 1   he liked men with big dicks and -- you know what I'm          1        Q.     So, Inmate A was in back of you?
 2   saying? And how --                                            2        A.     Yeah. He was sitting back of me and I
 3        Q.       And these were all in the chow hall?            3   would hear him.
 4        A.       Yeah. And I told Vanessa. I mentioned           4        Q.     And you don't know how many other inmates
 5   it to Vanessa. I'm like, He's not really saying it to         5   were behind?
 6   me right now but he's sitting close to me and he's            6        A.     No.
 7   saying it loud enough for me to hear. She's like,             7        Q.     Was he sitting by himself?
 8   Well, do you want me to report it? I was like, Yeah,          8        A.     I can't really say because I wouldn't
 9   I think you should because I know he's targeting me.          9   looked behind.
10        Q.       And how many times was this?                   10        Q.     So, is it possible that he was talking to
11        A.       This was twice but I think I only told         11   other inmates?
12   her one time about it. The first time, I let it go.          12        A.     Not like that.
13   The second time, I had met with her and she was like,        13        Q.     Okay. Have you ever sexually harassed
14   How have you been doing? Has Inmate Abeen keeping away       14   another inmate?
15   from you? And I told her, I'm like, No. You know,            15        A.     No.
16   he's -- there's a couple of incidents that happened          16        Q.     Have you ever sexually assaulted another
17   but, you know, just the other day now that you mention       17   inmate?
18   it, this is what happened. And she was like, Well,           18        A.    No. Never.
19   I'll write it up. I'll report it just so they'll know        19        Q.    Did you personally ever speak to Captain
20   to keep an eye on him.                                       20   Camello about Inmate A
21        Q.       How did you know that Inmate A was             21        A.    Yes.
22   targeting you in the chow hall?                              22       Q.     Okay. Let's go through each time. When
23        A.       Because who else is he talking about when      23   did you speak to him?
24   I'm the only one sitting there and you come -- you           24       A.     I spoke to him on -- I can't give you the



                                                   Reporters, Inc.
                                                   Reporters, Inc.
                                                    617-786-7783
                                                    617-786-7783
      Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 13 of 35

Edward Jones
June 13, 2019                                                                                                                 82..85
                                                           Page 82                                                         Page 84
 1   retaliation from me reporting him sexually harassing             1   of the night, I would have like two or three episodes
 2   me to Officer O'Neill. Because after I reported him,             2   at one time. And I was living in a room with
 3   I think it was August 19th, July or August 19th, after           3         , and one morning, I had a wet dream and I had
 4   I reported him for sexually harassing me to Officer              4   to clean myself and I couldn't do it with
 5   O'Neill, he did that to me in return for reporting the           5             in the room because he was up watching TV. So,
 6   sexual harassment against him. This happened like two            6   what I did, I called the CO, told the CO that I needed
 7   days later or the next day.                                      7   to go to HSU for a minute to wash up, to clean myself,
 8          Q.       Is retaliation is a term you used or did         8   clean my clothes, change my sheets because I had a wet
 9   anyone tell you it was retaliation?                              9   dream. And while I was in HSU, somebody determined
10         A.        No. It's a term I use.                          10   that -- somebody wrote a report that said that I told
11         Q.        When did you --                                 11   the CO that I couldn't trust myself around
12         A.        It's -- and I'm not the only one that           12             and somebody initiated another PREA
13   he's done this to.                                              13   investigation against me.
14         Q.        Who else did he do it?                          14        Q.        Who said that you couldn't trust yourself
15         A.        Officer Matthew McGurn at                       15   around                  ?
16   Souza-Baranowski Correctional Center.                           16        A.       Officer Oliveira.
17         Q.        This is the        Inmate A   ?                 17        Q.       Was that his own opinion?
18         A.               Inmate A    put a false PREA             18        A.       He reported it to Captain Camello who
19   investigation against him too.                                  19   reported it to the IPS and the IPS did another PREA
20         Q.        How do you know this?                           20   investigation on me.
21         A.        Because I know.                                 21        Q.       Was     Inmate A    involved in that PREA
22         Q.        How do you know?                                22   investigation at all?
23         A.        An inmate told me that he came from             23        A.       No.
24   Souza-Baranowski.                                               24        Q.       And did you speak to Captain Camello

                                                           Page 83                                                         Page 85
 1         Q.        And what do you think happened?                  1   about the second PREA investigation?
 2         A.        They found an unfounding.                        2        A.       Yeah. I asked him why would he do that
 3         Q.        Was the PREA investigation against you           3   knowing everything I been through after the first one.
 4   unfounded?                                                       4        Q.       And what did Captain Camello tell you?
 5         A.        Yes.                                             5        A.       He don't know nothing about it but I know
 6         Q.        All right. Let's go -- I just want to            6   for a fact that he was the shift commander that day.
 7   back up. When else did you speak to Captain Camello?             7   I know for a fact that when -- that he sent the guy up
 8         A.        I spoke to Captain Camello after that. I         8   to the kitchen to get me to go talk to the IPS about
 9   spoke to Captain Camello during another PREA                     9   another PREA investigation. I'm like, Why would you
10   investigation where I knew he was involved in and I             10   put me through a PREA investigation knowing what I
11   told him --                                                     11   just went through mentally and psychologically after
12         Q.        Who is he?                                      12   this first one?
13         A.        Camello.                                        13        Q.       How do you know that he was a shift
14         Q.        Captain Camello?                                14   commander?
15         A.        Yes.                                            15        A.       Because Oliveira reported it to him.
16         Q.        When was that?                                  16        Q.       Do you think -- strike that.
17         A.        This was probably in September.                 17                 Do you think IPS should not have
18         Q.        2015?                                           18   investigated the incident?
19         A.        Yes.                                            19       A.        No. It's not about whether you
20         Q.       And what was this PREA investigation             20   investigated it or not. It's whether or not it's
21   about?                                                          21   following procedure and what you're doing. It's not
22         A.       After everything I went through with             22   documented like the way it's supposed to be
23   Inmate A,   I started having wet dreams and nightmares,         23   documented.
24   bad nightmares and bad wet dreams. And in the middle            24       Q.        What way was it supposed to be



                                                       Reporters, Inc.
                                                        617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 14 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                           90..93
                                                                                                                        90..93
                                                       Page 90                                                         Page 92
 1           Q.    Where was your cell? Was it in the RTU?        1          Q.   Do you write to Inmate A
 2           A.    No. It was in HSU. I was on crisis             2          A.   No.
 3   watch, suicidal watch.                                       3          Q.   Does he write to you?
 4           Q.    Why were you on suicidal watch?                4          A.   No.
 5           A.    Because I got into a fight with the guy.       5          Q.   Have you had any contact with     Inmate A
 6   The guy had sexually harassed me. We had got into a          6          A.   No.
 7   fight and I just felt like I didn't want to live. I          7          Q.   Have you had any contact with Inmate A
 8   wasn't taking no insulin. I was going to fucking just        8   through like a third party or anything?
 9   die. Fuck it.                                                9          A.   No.
10           Q.    Did you tell mental health staff that you     10          Q.   Okay. Did you personally ever speak to
11   wanted to die?                                              11   Deputy Devine about Inmate A
12           A.    Yeah. I told them that. It wasn't the         12          A.   Yes.
13   first time.                                                 13          Q.   Did you speak to him or did you write to
14           Q.    Okay. So, Captain Camello came up to the      14   him?
15   HSU?                                                        15          A.   I spoke to him personally.
16           A.    MM-hmm.                                       16          Q.   And when did you speak to Deputy Devine
17           Q.    And what happened?                            17   about Inmate A
18           A.    He asked me what happened and I told him      18          A.   I spoke to Deputy Devine in July. I
19   the same thing that you all knew was going to happen        19   spoke to Deputy Devine in August. I spoke to Deputy
20   that happens at every other damn jail that Inmate Agoes     20   Devine in September and October. I spoke to him like
21   to and told him it was his fault.                           21   four, five times about Inmate A
22          Q.     Whose fault?                                  22          Q.   And this is all 2015?
23          A.     Captain Camello's.                            23          A.   Yes.
24          Q.     And why was it his fault?                     24          Q.   Let's start with the first time.    When

                                                       Page 91                                                        Page 93
 1          A.     Because he's the one that kept moving          1   was the first time you spoke to Deputy Devine about
 2    Inmate A He did the housing assignment. He's the one        2    Inmate A
 3   who kept moving Inmate Anext door to me, across the          3          A.   First time I spoke to Deputy Devine was
 4   hall, down the hall, on the same tier, and I told him        4   at happy hour. I told Deputy Devine that Inmate A was
 5   that.                                                        5   sexually harassing me and that I was feeling real
 6          Q.     And what did Captain Camello say?              6   uncomfortable with it and that I would appreciate if
 7          A.     He said that there was nothing else he         7   they would remove him from being around me.
 8   could do. There's no place -- there was no place to          8          Q.   And what month was this?
 9   house Inmate A And I told him, The only place you can        9          A.   This was probably around July.
10   house him is on the same tier with me? He's like,           10          Q.   2015?
11   Well, he had conflicts with other guys on the tiers.        11          A.   Yes.
12   I felt that you were strong enough to handle it.            12          Q.   And what did Deputy Devine say?
13          Q.     Okay. And then what happened?                 13          A.   He said he was going to look into it.
14          A.     That was it. He walked away. Told him         14          Q.   And did he?
15   to hell with him.                                           15          A.   I never heard nothing back from it.
16          Q.     And then did you speak to Captain Camello     16          Q.   Okay. And when you told Deputy Devine
17   again after that about Inmate A                             17   that Inmate A was sexually harassing you, did you give
18          A.     No.                                           18   him specifics of what the sexual harassment was?
19          Q.     After the fight in the chow hall, did you     19          A.   No.
20   ever see Inmate A again?                                    20          Q.   Did you just say sexually harass?
21          A.     No.                                           21          A.   I told him he was sexually harassing me
22          Q.     So, you have not seen Inmate A since          22   and targeting me. Sexually harassing me and targeting
23   October, 2015?                                              23   me.
24          A.     No.                                           24          Q.   Did Devine ask you what you meant



                                                     Reporters, Inc.
                                                     Reporters, Inc.
                                                      617-786-7783
                                                      617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 15 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                         98..101
                                                                                                                      98..101
                                                        Page 98                                                            100
                                                                                                                      Page 100
 1         Q.
           Q.    What was
                 What was he
                          he lying
                             lying to
                                   to you
                                      you about?
                                          about?                   1   in the
                                                                       in the hole.
                                                                              hole. II was
                                                                                       was in
                                                                                           in the
                                                                                              the hole
                                                                                                  hole and
                                                                                                       and II just
                                                                                                              just kept
                                                                                                                   kept
 2
 2         A.
           A.    About the
                 About the PREA
                           PREA investigation.
                                investigation. II said,
                                                  said,            2   blaming
                                                                       blaming him,
                                                                               him, telling
                                                                                    telling him
                                                                                            him if
                                                                                                if you
                                                                                                   you all
                                                                                                       all would
                                                                                                           would --
                                                                                                                 -- if
                                                                                                                    if you
                                                                                                                       you
 3
 3   You told
         told me that
                 that II hadn't
                         hadn't been
                                been through
                                     through no
                                             no PREA
                                                PREA               3
                                                                   3   would have
                                                                       would have told
                                                                                  told him
                                                                                       him to
                                                                                           to move
                                                                                              move him
                                                                                                   him away
                                                                                                       away from
                                                                                                            from me --
                                                                                                                    -- and
                                                                                                                       and
 4   investigation. You told
     investigation.     told me that
                                that there
                                     there was
                                           was no
                                               no                  4   that's when
                                                                       that's when II found
                                                                                      found out
                                                                                            out that
                                                                                                that the
                                                                                                     the RTU
                                                                                                         RTU Clinicians,
                                                                                                             Clinicians, that
                                                                                                                         that
 5
 5   paperwork surrounding
     paperwork surrounding the
                           the PREA
                               PREA investigation.
                                    investigation. You're
                                                   You're          5
                                                                   5   they had
                                                                       they had --
                                                                                -- they
                                                                                   they said
                                                                                        said they
                                                                                             they had
                                                                                                  had been
                                                                                                      been telling
                                                                                                           telling him
                                                                                                                   him about
                                                                                                                       about
 6
 6   lying to
     lying to me.
              me. You lied
                      lied to
                           to me.
                              me. So,
                                  So, now you're
                                          you're going
                                                 going to
                                                       to          6
                                                                   6   to keep
                                                                       to keep us
                                                                               us separated
                                                                                  separated at
                                                                                            at the
                                                                                               the triage
                                                                                                   triage meetings.
                                                                                                          meetings.      They
                                                                                                                         They
 7
 7   come and
     come and talk
              talk to
                   to me about
                         about me getting
                                  getting into
                                          into aa fight
                                                  fight when
                                                        when       7   said, Well,
                                                                       said, Well, we been
                                                                                      been telling
                                                                                           telling them
                                                                                                   them at
                                                                                                        at triage
                                                                                                           triage meetings
                                                                                                                  meetings
 8   II had
        had asked
            asked you
                  you to
                      to keep
                         keep him
                              him away
                                  away from
                                       from me.
                                            me. You didn't
                                                    didn't         8
                                                                   8   because II was
                                                                       because    was at
                                                                                      at aa point
                                                                                            point where
                                                                                                  where I'm
                                                                                                        I'm just
                                                                                                            just blaming
                                                                                                                 blaming
 9
 9   keep him
     keep him away
              away from
                   from me and
                           and this
                               this is
                                    is the
                                       the results
                                           results of
                                                   of what
                                                      what         9
                                                                   9   everybody because
                                                                       everybody because II was
                                                                                            was blaming
                                                                                                blaming them
                                                                                                        them too.
                                                                                                             too. And II don't
                                                                                                                         don't
10
10   happened. II said,
     happened.    said, Now
                        Now II got
                               got stiches
                                   stiches in
                                           in my hand.
                                                 hand. My
                                                       My         10
                                                                  10   even want
                                                                       even want to
                                                                                 to talk
                                                                                    talk to
                                                                                         to none
                                                                                            none of
                                                                                                 of y'all
                                                                                                    y'all no
                                                                                                          no more
                                                                                                             more because
                                                                                                                  because II
11
11   hand hurts
     hand hurts and
                and I'm
                    I'm going
                        going through
                              through all
                                      all the
                                          the rest
                                              rest of
                                                   of this
                                                      this        11
                                                                  11   been telling
                                                                       been telling you
                                                                                    you all
                                                                                        all this
                                                                                            this stuff
                                                                                                 stuff and
                                                                                                       and all
                                                                                                           all this
                                                                                                               this stuff
                                                                                                                    stuff is
                                                                                                                          is
12
12   stuff, you
     stuff, you know.
                know. And II was
                             was like,
                                 like, And II want
                                              want --
                                                   -- II          12
                                                                  12   happening to
                                                                       happening to me now.
                                                                                       now. And now I'm
                                                                                                    I'm stabbed
                                                                                                        stabbed in
                                                                                                                in the
                                                                                                                   the hand.
                                                                                                                       hand.
13
13   said, II want
     said,    want the
                   the paperwork
                       paperwork surrounding
                                 surrounding the
                                             the PREA
                                                 PREA             13
                                                                  13   Now I'm
                                                                       Now I'm going
                                                                               going through
                                                                                     through this.
                                                                                             this. I'm
                                                                                                   I'm going
                                                                                                       going through
                                                                                                             through that,
                                                                                                                     that,
14
14   investigation. And he
     investigation.     he was
                           was like,
                               like, No paperwork
                                        paperwork exists.
                                                  exists.         14
                                                                  14   and
                                                                       and I'm
                                                                           I'm back
                                                                               back on
                                                                                    on medication
                                                                                       medication and,
                                                                                                  and, you
                                                                                                       you know,
                                                                                                           know, nobody
                                                                                                                 nobody
15
15   They kept
     They kept telling
               telling me to
                          to let
                             let it
                                 it go,
                                    go, don't
                                        don't worry
                                              worry about
                                                    about         15
                                                                  15   wanted to
                                                                       wanted to do
                                                                                 do nothing.
                                                                                    nothing. Everybody
                                                                                             Everybody was
                                                                                                       was just
                                                                                                           just doing
                                                                                                                doing what
                                                                                                                      what
16
16   it. Let
     it. Let it
             it go.
                go.                                               16
                                                                  16   they
                                                                       they wanted
                                                                            wanted to
                                                                                   to do
                                                                                      do to
                                                                                         to keep
                                                                                            keep Inmate Aat
                                                                                                         at OCCC.
17
17        Q.
          Q.     Did you
                 Did you get
                         get any
                             any disciplinary
                                 disciplinary reports
                                              reports as
                                                      as aa       17
                                                                  17        Q.
                                                                            Q.     Now, when
                                                                                   Now, when you
                                                                                             you said
                                                                                                 said you
                                                                                                      you were
                                                                                                          were blaming
                                                                                                               blaming him,
                                                                                                                       him,
18
18   result of
     result of the
               the PREA
                   PREA investigation?
                        investigation?                            18
                                                                  18   were you
                                                                       were you blaming
                                                                                blaming Deputy
                                                                                        Deputy Devine?
                                                                                               Devine?
19
19        A.
          A.     No. II got
                 No.    got aa D
                               D report
                                 report for
                                        for aa fight.
                                               fight.             19
                                                                  19        A.
                                                                            A.     II was
                                                                                      was blaming
                                                                                          blaming Deputy
                                                                                                  Deputy Devine.
                                                                                                         Devine. II was
                                                                                                                    was
20
20        Q.
          Q.     Now II want
                 Now    want to
                             to go
                                go back
                                   back to
                                        to each
                                           each time
                                                time you
                                                     you          20
                                                                  20   blaming Camello.
                                                                       blaming Camello. II was
                                                                                           was blaming
                                                                                               blaming Mitchell.
                                                                                                       Mitchell. II was
                                                                                                                    was
21
21   specifically spoke
     specifically spoke to
                        to Deputy
                           Deputy Devine
                                  Devine about
                                         about Inmate A           21
                                                                  21   blaming RTU
                                                                       blaming RTU and
                                                                                   and everything
                                                                                       everything because
                                                                                                  because nobody
                                                                                                          nobody wouldn't
                                                                                                                 wouldn't
22
22   So, when
     So, when was
              was the
                  the first
                      first time?
                            time?                                 22
                                                                  22   tell me nothing.
                                                                       tell    nothing. Nobody
                                                                                        Nobody wasn't
                                                                                               wasn't giving
                                                                                                      giving me anything.
                                                                                                                anything.
23
23        A.
          A.     First
                 First time
                       time was
                            was like
                                like in
                                     in July.
                                        July.                     23
                                                                  23   Nobody wasn't
                                                                       Nobody wasn't telling
                                                                                     telling me aa thing.
                                                                                                   thing. And,
                                                                                                          And, you
                                                                                                               you know,
                                                                                                                   know, II
24
24        Q.
          Q.     You said
                     said at
                          at access
                             access hour?
                                    hour?                         24
                                                                  24   didn't
                                                                       didn't know.
                                                                              know. At
                                                                                    At that
                                                                                       that time,
                                                                                            time, II didn't
                                                                                                     didn't know
                                                                                                            know that
                                                                                                                 that the
                                                                                                                      the RTU
                                                                                                                          RTU

                                                    Page 99                                                                101
                                                                                                                      Page 101
 1
 1        A.
          A.     Yeah.
                 Yeah.                                             1   was elaborating
                                                                       was elaborating on
                                                                                       on my behalf
                                                                                             behalf and
                                                                                                    and trying
                                                                                                        trying to
                                                                                                               to read
                                                                                                                  read the
                                                                                                                       the
 2
 2        Q.
          Q.     Okay. When was
                 Okay.      was the
                                the next
                                    next time
                                         time you
                                              you spoke
                                                  spoke            2   progress
                                                                       progress notes,
                                                                                notes, II didn't
                                                                                          didn't know
                                                                                                 know nothing
                                                                                                      nothing about
                                                                                                              about Vanessa's
                                                                                                                    Vanessa's
 3
 3   to Deputy
     to Deputy Devine
               Devine about
                      about Inmate A                               3
                                                                   3   progress notes
                                                                       progress notes and
                                                                                      and nothing
                                                                                          nothing like
                                                                                                  like that,
                                                                                                       that, you
                                                                                                             you know,
                                                                                                                 know, that
                                                                                                                       that
 4        A.
          A.     The next
                 The next time
                          time was
                               was probably
                                   probably in
                                            in August.
                                               August. II          4   they have
                                                                       they have been
                                                                                 been talking
                                                                                      talking to
                                                                                              to them
                                                                                                 them and
                                                                                                      and telling
                                                                                                          telling them
                                                                                                                  them about
                                                                                                                       about
 5
 5   wrote back
     wrote back to
                to him
                   him about
                       about the
                             the PREA
                                 PREA investigation
                                      investigation and
                                                    and II         5
                                                                   5   everything
                                                                       everything II was
                                                                                     was complaining
                                                                                         complaining about.
                                                                                                     about. II didn't
                                                                                                               didn't know
                                                                                                                      know
 6
 6   told him
     told him that
              that he
                   he said
                      said he
                           he was
                              was going
                                  going to
                                        to look
                                           look into
                                                into Inmate A      6
                                                                   6   none of
                                                                       none of that.
                                                                               that. I'm
                                                                                     I'm like
                                                                                         like --
                                                                                              -- you
                                                                                                 you know.
                                                                                                     know. And II thought
                                                                                                                  thought as
                                                                                                                          as
 7
 7    Inmate A being
               being kept
                     kept away
                          away from
                               from me and
                                       and what
                                           what happened.
                                                happened.          7
                                                                   7   far
                                                                       far as
                                                                           as II was
                                                                                 was concerned,
                                                                                     concerned, nobody
                                                                                                nobody just
                                                                                                       just cared.
                                                                                                            cared. They
                                                                                                                   They just
                                                                                                                        just
 8
 8   He said
        said he
             he was
                was going
                    going to
                          to talk
                             talk to
                                  to mental
                                     mental health,
                                            health, to
                                                    to             8   wanted to
                                                                       wanted to keep
                                                                                 keep      Inmate A   here at
                                                                                                      here at any
                                                                                                              any means
                                                                                                                  means
 9
 9   residential treatment,
     residential treatment, to
                            to the
                               the clinicians.
                                   clinicians.                     9
                                                                   9   necessary so
                                                                       necessary so that
                                                                                    that he
                                                                                         he wouldn't
                                                                                            wouldn't have
                                                                                                     have to
                                                                                                          to go
                                                                                                             go nowhere
                                                                                                                nowhere else
                                                                                                                        else
10
10        Q.
          Q.     So, in
                 So, in August,
                        August, you
                                you spoke
                                    spoke to
                                          to Deputy
                                             Deputy Devine
                                                    Devine        10
                                                                  10   and
                                                                       and no
                                                                           no one
                                                                              one else
                                                                                  else wouldn't
                                                                                       wouldn't have
                                                                                                have to
                                                                                                     to suffer
                                                                                                        suffer but
                                                                                                               but they
                                                                                                                   they was
                                                                                                                        was
11
11   about the
     about the PREA
               PREA incident
                    incident and
                             and also
                                 also about
                                      about Inmate A              11
                                                                  11   pushing his
                                                                       pushing his suffering
                                                                                   suffering on
                                                                                             on me.
                                                                                                me.
12
12        A.
          A.     Yeah. And July.
                 Yeah.     July.                                  12
                                                                  12        Q.
                                                                            Q.     Okay. So,
                                                                                   Okay. So, II want
                                                                                                want to
                                                                                                     to back
                                                                                                        back up
                                                                                                             up for
                                                                                                                for aa
13
13        Q.
          Q.     Okay. And then
                 Okay.     then when
                                when did
                                     did you
                                         you next
                                             next speak
                                                  speak           13
                                                                  13   second. So,
                                                                       second. So, Deputy
                                                                                   Deputy Devine,
                                                                                          Devine, you
                                                                                                  you spoke
                                                                                                      spoke to
                                                                                                            to him
                                                                                                               him once,
                                                                                                                   once,
14
14   to Deputy
     to Deputy Devine
               Devine about
                      about Inmate A                              14
                                                                  14   July, 2015,
                                                                       July, 2015, once
                                                                                   once in
                                                                                        in August
                                                                                           August 2015
                                                                                                  2015 about
                                                                                                       about    Inmate A   Then
                                                                                                                           Then
15
15        A.
          A.     In October.
                 In October.                                      15
                                                                  15   you said
                                                                       you said the
                                                                                the other
                                                                                    other times
                                                                                          times you
                                                                                                you spoke
                                                                                                    spoke to
                                                                                                          to him
                                                                                                             him were
                                                                                                                 were after
                                                                                                                      after
16
16        Q.
          Q.     Was that
                     that before
                          before or
                                 or after
                                    after the
                                          the fight?
                                              fight?              16
                                                                  16   the fight
                                                                       the fight in
                                                                                 in the
                                                                                    the chow
                                                                                        chow hall?
                                                                                             hall?
17
17        A.
          A.     After the
                 After the fight.
                           fight.                                 17
                                                                  17        A.
                                                                            A.     Yeah.
                                                                                   Yeah.
18
18        Q.
          Q.     Okay.
                 Okay. So,
                       So, you
                           you have
                               have only
                                    only told
                                         told me about
                                                 about            18
                                                                  18        Q.
                                                                            Q.     All right.
                                                                                   All right. Were
                                                                                              Were there
                                                                                                   there any
                                                                                                         any other
                                                                                                             other times
                                                                                                                   times
19
19   three times
     three times when
                 when you
                      you spoke
                          spoke to
                                to Deputy
                                   Deputy Devine
                                          Devine about
                                                 about            19
                                                                  19   between July
                                                                       between July and
                                                                                    and up
                                                                                        up to
                                                                                           to the
                                                                                              the fight
                                                                                                  fight in
                                                                                                        in the
                                                                                                           the chow
                                                                                                               chow hall
                                                                                                                    hall
20
20    Inmate A                                                    20
                                                                  20   where you
                                                                       where you spoke
                                                                                 spoke to
                                                                                       to Deputy
                                                                                          Deputy Devine?
                                                                                                 Devine?
21
21        A.
          A.     II spoke
                    spoke to
                          to him
                             him like
                                 like four
                                      four or
                                           or five
                                              five times
                                                   times          21
                                                                  21        A.
                                                                            A.     No.
                                                                                   No.
22
22   probably.
     probably.                                                    22
                                                                  22        Q.
                                                                            Q.      Okay. Now,
                                                                                    Okay. Now, did
                                                                                               did you
                                                                                                   you ever
                                                                                                       ever blame
                                                                                                            blame Inmate A
23
23        Q.
          Q.     Okay. And when
                 Okay.     when were
                                were those
                                     those other
                                           other times?
                                                 times?           23
                                                                  23   for any
                                                                       for any of
                                                                               of this?
                                                                                  this?
24
24        A.
          A.     It was
                 It was probably
                        probably after
                                 after the
                                       the fight.
                                           fight. II was
                                                     was          24
                                                                  24        A.
                                                                            A.     No.
                                                                                   No. II blamed
                                                                                          blamed them.
                                                                                                 them. II didn't
                                                                                                          didn't blame
                                                                                                                 blame him
                                                                                                                       him



                                                   Reporters, Inc.
                                                   Reporters, Inc.
                                                    617-786-7783
                                                    617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 16 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                      102..105
                                                                                                                   102..105
                                                          102
                                                     Page 102                                                           104
                                                                                                                   Page 104
 1   because he got a problem and it was up to them to deal      1               And she was like, you know, We have a
 2   with his problem. It wasn't up to me to deal with           2   problem with Inmate Aand we're working on dealing with
 3     Inmate A   problem. It was their problem. It              3   him. A few days later, they moved him to the state
 4   shouldn't have been my problem.                             4   hospital. And the next time I seen her was at the
 5        Q.      Have you complained about any other            5   door of my cell and I was telling her about the PREA
 6   inmates?                                                    6   investigation, me being involved in a PREA
 7        A.      No. I've never had a problem like that         7   investigation. And she told me that I wasn't involved
 8   with no -- I been in jail since I been eighteen years       8   in a PREA investigation and that she didn't know what
 9   old and I'm fifty-four now. I have never had a              9   I was talking about. And actually, I spoke to her
10   problem like that with another inmate.                     10   about three times because I spoke to her again and it
11        Q.      Did you personally speak to                   11   had to do with        Inmate A   being an enemy of mine,
12   Superintendent Mitchell about Inmate A                     12   me and     Inmate A      having a conflict.
13        A.      Yes, I have.                                  13        Q.     Let's back up for a second. When you
14        Q.      Did you write her any letters?                14   spoke to her at the door of your cell, what month was
15        A.      Yes, I have.                                  15   that?
16        Q.      How many letters did you write her?           16        A.     I think that was in August.
17        A.      I wrote her two or three times.               17        Q.     2015?
18        Q.      And in what timeframe?                        18        A.     Yeah.
19        A.      Within a matter of -- I wrote her in          19        Q.     And when you said to her that either they
20   probably July. I wrote her in August, and I wrote her      20   had to do something or you were going to do something,
21   in September.                                              21   what did you mean that you were going to do something?
22        Q.      Is it all 2015?                               22        A.     I was ready to beat the hell out of
23        A.      Yes.                                          23   Inmate Ato be honest with you.   That was the only thing
24        Q.      And did she respond to any of your            24   that was going to stop him.

                                                         103
                                                    Page 103                                                            105
                                                                                                                   Page 105
 1   letters?                                                    1        Q.     So, you think the only thing that was
 2        A.      Yeah.                                          2   going to stop Inmate A was you beating him up?
 3        Q.      How many of them did she respond to?           3        A.     Well, the only thing that was going to
 4        A.      Two.                                           4   stop him was them removing him from the vicinity of
 5        Q.      And did you personally -- did you ever         5   mine or I was going to have to beat him up.
 6   speak to her about Inmate A                                 6        Q.     Okay. So, if he wasn't --
 7        A.      Yes.                                           7        A.     But then everybody was saying like -- you
 8        Q.      About how many times?                          8   know, everybody didn't want to see me get into a fight
 9        A.      About two.                                     9   with Inmate A They was like, The only thing that's
10        Q.      And when were those times?                    10   going to happen is you're going to be shipped out.
11        A.      One time was at access hour and another       11   They're going to keep Inmate Ahere and you're going to
12   time was at the door of my cell.                           12   be sent to the max. Based on my institutional record,
13        Q.      Let's back up. What month was access          13   I probably would have been sent to the max, you know.
14   hour did you speak to her?                                 14   And it was like, you know, he gets into a fight with
15        A.      Probably in August.                           15   everybody. Just let it go. He's going to get into a
16        Q.      2015?                                         16   fight with somebody. They're going to sign a waiver
17        A.      Yeah.                                         17   and then he's going to be gone. Nobody really wanted
18        Q.      And what did you say to her?                  18   to see me get in trouble behind Inmate A
19        A.      I told her that I was tired -- I have         19        Q.     Who is no one, nobody?
20   been asking for InmateInmate
                             A    A     to be removed from      20        A.     All my friends. Even the RTU staff, they
21   being on the same tier, be removed from the vicinity       21   was just like, you know, Just hang in there. And I
22   of me, that he was sexually harassing me and targeting     22   think Camello too because he just kept telling me to
23   me and that I was tired of it. And either they was         23   hang in there. And nobody wanted to see me like take
24   going to stop it or I was going to stop it, you know.      24   a fall for Inmate A you know. They're like, Just hang



                                                    Reporters, Inc.
                                                    Reporters, Inc.
                                                     617-786-7783
                                                     617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 17 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                     106..109
                                                                                                                  106..109
                                                          106
                                                     Page 106                                                             108
                                                                                                                     Page 108
 1   in there. You know, just let it go. He's going to go        1     Inmate A   He specifically told me out of his own
 2   against -- he does this everywhere he goes. You know,       2   mouth InmateInmate
                                                                                   A    A    but I told Mike Devine. I
 3   I didn't really know him. I didn't really know that         3   didn't mention it to Mitchell. As far as I'm
 4   he had issues in every damn facility in the                 4   concerned, she knew. They all knew.
 5   commonwealth. So, it was like -- I was like, I don't        5         Q.     So, do you have any personal knowledge
 6   know what the hell to do.                                   6   that Superintendent Mitchell knew?
 7        Q.       How do you know that he has issues in         7         A.     Yeah, because it's in documents.
 8   every facility?                                             8         Q.     At the time when you spoke to her, did
 9        A.       Because everybody that came through, they     9   you have any personal knowledge that she knew?
10   was like, This dude is here? This dude, he did this        10         A.     Well, if a PREA investigation occurred,
11   to so and so. He did this to -- that's how I found         11   only way it occurred is if she signed off on it.
12   out about Matthew McGurn, the CO, you know, because        12         Q.     Okay. Other than your assumptions, do
13   I'm sitting here fighting this case and I'm talking to     13   you have any personal knowledge --
14   someone else about it and the guy comes in from            14         A.     No.
15   Souza-Baranowski and he was like, Oh. He did that to       15         Q.     -- that Superintendent Mitchell knew?
16   you? He did the same thing to Matthew McGurn. And          16         A.     No.
17   I'm like, Who the hell is Matthew McGurn? He's a CO.       17         Q.     Okay. Now, you told us that you spoke to
18   He does it to them too.                                    18   Superintendent Mitchell once at access hour?
19                 Then another guy comes that was here when    19         A.     Right.
20   he was here two years ago and, Yeah. He wrote Ashley       20         Q.     Once she came to your cell?
21   a letter sexually targeting her. They knew what he         21         A.     Right.
22   do, you know. So, that's why -- and, so, during            22         Q.     Was there any other times you spoke to
23   discovery, I'm like, No. These people know what            23   Superintendent Mitchell about Inmate A
24   Inmate Ahas been doing.   That's why I say with you,       24         A.     Yes. I spoke to her at access hour

                                                        107
                                                   Page 107                                                               109
                                                                                                                     Page 109
 1   with her, with him, everybody know what Inmate Abe          1   again --
 2   doing. And you all said, Oh. Well, I'm asking for           2         Q.     When was that?
 3   information that pertain to Inmate A That's protected       3         A.     -- about      Inmate A   be moved back to
 4   and all of this but I'm like, Okay. If it has to do         4   the institution. This was in September.
 5   with this, then I should be allowed to prove that I'm       5         Q.     At the time when you spoke to her, was
 6   not the only one this is happening to, that you all         6    Inmate A at Old Colony?
 7   have knowledge that this is what happens. That's why        7         A.     Yes.
 8   I'm pushing this discovery issue on these issues.           8         Q.     Was he in the RTU?
 9        Q.       Now, when you spoke to Superintendent         9         A.     No. He was in -- I think he was in HSU
10   Mitchell about the PREA investigation, did    Inmate A     10   getting ready to be moved back. I spoke to him, her
11   name come up at all?                                       11   the day that they was moving him back to the unit.
12        A.      No. I didn't tell her that I knew it was      12         Q.     Was that the day that he was there just
13     Inmate A   She knew. They all knew that I knew it was    13   for a brief period of time?
14    Inmate A because --                                       14         A.     Yes.
15        Q.       How did you know that Superintendent         15         Q.     Okay. And what did you say to
16   Mitchell knew it was Inmate A                              16   Superintendent Mitchell?
17        A.      Because I told them all. They all knew.       17         A.     I told Superintendent Mitchell that I
18   They was all hiding it. They all thought they was          18   wasn't putting up with Inmate Ano more and that I had
19   hiding it from me, which Camello had told me.              19   had enough of him and I was tired of being sexually
20        Q.      When did Camello tell you?                    20   harassed, and that he and I had a conflict with each
21        A.      Camello told me that the day that we was      21   other and that she was violating the policy 426 by
22   in the cell that we was on the tier. And I told him        22   allowing to stay being housed at the same place with
23   that he told me, Guess who is not here? Who is not         23   me.
24   here? Who do you think did it? And he told me Inmate A     24         Q.     And what did she say?



                                                   Reporters, Inc.
                                                   Reporters, Inc.
                                                    617-786-7783
                                                    617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 18 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                  110..113
                                                                                                               110..113
                                                       110
                                                  Page 110                                                            112
                                                                                                                 Page 112
 1        A.     She said that she was going to look into      1   to sexually harass and target me.
 2   it and -- no. She told me to write her and I wrote        2        Q.      Now, would you have been all right if
 3   her about it.                                             3    Inmate A had stayed in the RTU but if his cell had
 4        Q.     And then what happened?                       4   been far from yours?
 5        A.     And she wrote and told me that it was         5        A.      No, because he wouldn't have stopped.
 6   being handled administratively, my situation with         6   Just like I thought I would be all right with Inmate A
 7   Inmate A                                                  7   being in another unit. It just wouldn't stop. When I
 8        Q.     And then what happened?                       8   tell him that it's not stopping, it's not stopping,
 9        A.     Nothing.                                      9   it's not stopping, and no one does anything about it.
10        Q.     Okay. Did you speak to her again about       10   It's like, To hell with me. They just care about
11    Inmate A                                                11   housing Inmate Inmate A
12        A.     No.                                          12        Q.      Now, how did Captain Camello know about
13        Q.     Did you speak --                             13   your past?
14        A.     I wrote her.                                 14        A.      Because I told him. And he sits in on
15        Q.     Okay. Was that other than the three          15   the RTU triage meetings and they discuss it and they
16   times you told us you wrote to her?                      16   discuss why it's affecting me, how it's affecting me,
17        A.     Yeah. I think this time after nothing        17   and what it's doing to me.
18   happened, I filed a grievance.                           18        Q.      Now, the triage meetings, were you the
19        Q.     Okay. And is the grievance to her?           19   only inmate there?
20        A.     Yeah. It went to the Grievance Officer,      20        A.      No. I don't even go to the triage
21   then it went to her because I appealed it to her.        21   meeting. I just know what was said. I didn't know
22        Q.     Did you speak to Superintendent Mitchell     22   what was being said at that time because at that time,
23   after the fight in the chow hall?                        23   I was like pissed off with mental health too because
24        A.     No.                                          24   I'm like, You all are not elaborating from me. I

                                                      111
                                                 Page 111                                                            113
                                                                                                                Page 113
 1        Q.     After speaking to her at access hour, I       1   didn't find out that all these progress notes and that
 2   think it was August, 2015, did you ever speak to her      2   they was elaborating from me all along until like
 3   again about Inmate A                                      3   recently. I just got --
 4        A.     No.                                           4        Q.      Now, so, you don't -- you didn't attend
 5        Q.     How specifically did Captain Camello fail     5   the triage meetings?
 6   to prevent sexual harassment by Inmate A                  6        A.      No.
 7        A.     Because he knew I was being sexually          7        Q.      So, you don't know what was said at the
 8   harassed and he knew I was being targeted sexually and    8   triage meetings?
 9   he knew that it was affecting me psychologically and      9        A.      Yeah. I know what was said. I know what
10   mentally and he knew as my past that it was causing me   10   was said because I have the documents related to the
11   undue stress, undue depression, and accelerating my      11   triage meetings.
12   PTSD and he kept moving this guy. He was the             12        Q.      So, you know based on what you see in
13   Assignment Officer. He decides who moves where, what     13   medical notes?
14   cell, what tier in that unit.                            14        A.      Yeah. But at the time, I was pissed off
15        Q.     How do you know he was the Assignment        15   with RTU Mental Health Clinicians too because I'm
16   Officer?                                                 16   like, You all haven't been elaborating for me. You
17        A.     Because he's the Captain of the unit and     17   all don't give a damn what I'm going through. And
18   the Captain of the unit in RTU is the one who assigns    18   they kept telling me, We know but we can't talk to you
19   the cells to each inmate and he says that that's what    19   about it because it involves someone else and the only
20   he does.                                                 20   thing we can talk to you about is what involves you
21        Q.     Was your problem with Inmate A being         21   and it was like so damn difficult for me that --
22   close to you in the cell or just a problem with him      22       Q.       So, in 2015, you were upset with all
23   being in the RTU at all?                                 23   staff, not just DOC staff but --
24        A.     At first, it was close to me being able      24       A.       Yeah.



                                                 Reporters, Inc.
                                                 Reporters, Inc.
                                                  617-786-7783
                                                  617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 19 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                        118..121
                                                                                                                     118..121
                                                        Page 118                                                          Page 120
 1   question to you --                                             1   claims in court, it's going to be on what the policy
 2          A.      I don't have the policy neither.                2   states. I'm not asking -- I'm not presenting my own
 3          Q.      My question to you, and we can back up          3   personal claims. My claims are being presented on
 4   and do this several times --                                   4   what the policy, the PREA regulations, the PREA
 5          A.   All right.                                         5   guidelines, DOC sexually abusive prevention policy.
 6          Q.   -- did Inmate A ever physically assault            6        Q.       So, what I'm asking you though is, you
 7   you?                                                           7   have testified here today of a number of incidents
 8          A.   No, he never physically assaulted me but           8   where you said Inmate A made comments to you?
 9   that doesn't mean that he didn't sexually abuse me.            9        A.       Right.
10          Q.   That wasn't my question. Did Inmate A --          10        Q.       And you view those comments as sexual
11          A.   But that's my answer.                             11   harassment or sexual targeting. What I'm asking you
12          Q.   Did Inmate A ever physically sexually             12   right now --
13   assault you?                                                  13        A.       And sexual abuse.
14          A.   He never physically sexually touched me.          14        Q.       What I'm asking you, other than the times
15          Q.   Okay. That's fine. And then I want to             15   you haye already testified to, were there any other
16   back up to --                                                 16   incidents that you would define as sexual abuse that
17          A.   That doesn't exclude me being sexually            17   you did not already mention?
18   abused according to DOC's policy, whatever the policy         18        A.       There might be. I would have to go
19   is. I'm going by the policy.                                  19   through my mental health reports, the progress notes
20          Q.   Now, when you said Captain Camello knew           20   to see.
21   about the sexual abuse, are you referring to the stuff        21        Q.       But of your memory today, are there any
22   you have testified here, the sexual harassment, the           22   other incidents?
23   sexual targeting, the comments that were made by              23        A.       As my memory today, I can't recollect any
24    Inmate A                                                     24   but not saying that there hasn't been any, especially

                                                        Page 119                                                      Page 121
 1          A.   Right. And the sexual abuse according to           1   related to sexual abuse according to what DOC's policy
 2   policy.                                                        2   requires.
 3          Q.   Okay. The sexual abuse according to                3        Q.       So, what would you say the difference
 4   policy that you're referring to was all verbal?                4   between sexual abuse and sexual harassment is?
 5          A.   If you say so but according to the                 5        A.       I would have to read the policy again
 6   policy, sexual abuse is also verbal.                           6        Q.       I'm asking you --
 7          Q.   Okay.                                              7        A.       -- of DOC. My argument is that I'm
 8          A.   That's your policy, not mine.                      8   presenting my claims to this court on my summary
 9          Q.   I'm asking you, was there any physical             9   judgement motion according to what DOC's policy states
10   abuse?                                                        10   sexual abuse, sexual harassment, and sexual targeting
11          A.         Inmate A      never touched me              11   requires, the requirements of sexual abuse, sexual
12   physically but       Inmate A     sexually abused,            12   harassment, sexual targeting requires as far as the
13   sexually harassed, and sexually targeted me according         13   PREA regulations and guidelines, as far as DOC
14   to the policy.                                                14   sexually abusive behavior prevention policy requires.
15          Q.   Okay. Other than the statements you have          15   I'm not putting my own spin on this. I'm going by
16   made, the allegations you made about sexual harassment        16   what the policy states is what happened to me.
17   and sexual targeting by      Inmate A are there any other     17        Q.       Well, I'm not asking you specifically
18   incidents where you say he sexually abused you?               18   about the policy. I'm not asking you about the
19          A.   According to the policy. Whatever is in           19   definition.
20   the policy, I'm sticking by the policy.                       20        A.       I understand that.
21          Q.   But I'm asking --                                 21       Q.        I'm asking you about the specific
22          A.   My argument in this whole case is what            22   incidents that you allege occurred --
23   the policy states is sexual abuse, sexual harassment,         23       A.        Right.
24   and sexual targeting. That's -- when I present my             24       Q.        -- where you said Inmate A made comments



                                                    Reporters, Inc.
                                                    Reporters, Inc.
                                                     617-786-7783
                                                     617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 20 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                     122..125
                                                                                                                  122..125
                                                    Page 122                                                       Page 124
 1   to you.
     to you.                                                    1   harassment. If
                                                                    harassment. If you
                                                                                   you say
                                                                                       say you
                                                                                           you have
                                                                                               have been
                                                                                                    been sexually
                                                                                                         sexually
 2
 2        A.
          A.      Right.
                  Right.                                        2
                                                                2   harassed, wouldn't
                                                                    harassed, wouldn't somebody
                                                                                       somebody say,
                                                                                                say, Well,
                                                                                                     Well, what
                                                                                                           what were
                                                                                                                were they
                                                                                                                     they
 3
 3        Q.
          Q.      I'm asking
                  I'm asking you,
                             you, are
                                  are there
                                      there any
                                            any other
                                                other           3
                                                                3   doing to
                                                                    doing to you?
                                                                             you? Maybe
                                                                                  Maybe we need
                                                                                           need to
                                                                                                to investigate
                                                                                                   investigate this
                                                                                                               this
 4   comments
     comments other
              other than
                    than what
                         what you
                              you testified
                                  testified here
                                            here today
                                                 today          4   further.
                                                                    further.
 5
 5   about sexual
     about sexual harassment
                  harassment or
                             or sexual
                                sexual targeting
                                       targeting that
                                                 that you
                                                      you       5
                                                                5          Q.
                                                                           Q.   So, you
                                                                                So, you only
                                                                                        only told
                                                                                             told the
                                                                                                  the COs that
                                                                                                          that you
                                                                                                               you were
                                                                                                                   were
 6
 6   have not
     have not reported,
              reported, that
                        that you
                             you have
                                 have not
                                      not disclosed
                                          disclosed to
                                                    to us
                                                       us       6
                                                                6   being sexually
                                                                    being sexually harassed
                                                                                   harassed by
                                                                                            by Inmate A
 7
 7   that you
     that you would
              would characterize
                    characterize as
                                 as sexual
                                    sexual abuse?
                                           abuse?               7          A.
                                                                           A.   Yes.
                                                                                Yes.
 8
 8        A.
          A.      There probably
                  There probably is
                                 is but
                                    but II would
                                           would have
                                                 have to
                                                      to        8
                                                                8          Q.
                                                                           Q.   How
                                                                                How did
                                                                                    did Deputy
                                                                                        Deputy Devine
                                                                                               Devine specifically
                                                                                                      specifically fail
                                                                                                                   fail
 9
 9   read my mental
     read    mental health
                    health progress
                           progress notes
                                    notes and
                                          and coincide
                                              coincide them
                                                       them     9
                                                                9   to prevent
                                                                    to prevent the
                                                                               the sexual
                                                                                   sexual harassment
                                                                                          harassment by
                                                                                                     by Inmate A
10
10   with DOC's
     with DOC's policy
                policy of
                       of what
                          what sexual
                               sexual abuse
                                      abuse is
                                            is because
                                               because I'm
                                                       I'm     10
                                                               10          A.
                                                                           A.   As aa PREA
                                                                                      PREA Coordinator
                                                                                           Coordinator --
                                                                                                       -- he
                                                                                                          he was
                                                                                                             was the
                                                                                                                 the PREA
                                                                                                                     PREA
11
11   going along
     going along with
                 with the
                      the policy.
                          policy. I'm
                                  I'm not
                                      not going
                                          going along
                                                along with
                                                      with     11
                                                               11   Coordinator. If
                                                                    Coordinator. If you
                                                                                    you tell
                                                                                        tell the
                                                                                             the PREA
                                                                                                 PREA Coordinator
                                                                                                      Coordinator you're
                                                                                                                  you're
12
12   my own personal
            personal opinion.
                     opinion. I'm
                              I'm going
                                  going along
                                        along with
                                              with what
                                                   what        12
                                                               12   being sexually
                                                                    being sexually harassed,
                                                                                   harassed, there's
                                                                                             there's steps
                                                                                                     steps he's
                                                                                                           he's supposed
                                                                                                                supposed
13
13   the policy
     the policy says
                says should
                     should or
                            or should
                               should not
                                      not occur
                                          occur to
                                                to me and
                                                      and      13
                                                               13   to take.
                                                                    to take. Or
                                                                             Or sexually
                                                                                sexually targeted
                                                                                         targeted or
                                                                                                  or sexually
                                                                                                     sexually abused,
                                                                                                              abused,
14
14   what is
     what is defined
             defined as
                     as sexual
                        sexual abuse,
                               abuse, sexual
                                      sexual harassment,
                                             harassment,       14
                                                               14   there's steps
                                                                    there's steps you're
                                                                                  you're supposed
                                                                                         supposed to
                                                                                                  to take.
                                                                                                     take.
15
15   and sexual
     and sexual targeting.
                targeting.                                     15
                                                               15          Q.
                                                                           Q.   Did you
                                                                                Did you tell
                                                                                        tell Deputy
                                                                                             Deputy Devine
                                                                                                    Devine that
                                                                                                           that you
                                                                                                                you were
                                                                                                                    were
16
16        Q.
          Q.      II want
                     want to
                          to know
                             know though
                                  though if
                                         if there
                                            there are
                                                  are any
                                                      any      16
                                                               16   being
                                                                    being sexually
                                                                          sexually harassed?
                                                                                   harassed?
17
17   other incidents,
     other incidents, whether
                      whether you're
                              you're reading
                                     reading the
                                             the policy
                                                 policy or
                                                        or     17
                                                               17          A.
                                                                           A.   Yes, II did.
                                                                                Yes,    did.
18
18   not, that
     not, that you
               you would
                   would define
                         define as
                                as sexual
                                   sexual abuse?
                                          abuse?               18
                                                               18          Q.
                                                                           Q.   And how do
                                                                                        do you
                                                                                           you know
                                                                                               know that
                                                                                                    that Deputy
                                                                                                         Deputy Devine
                                                                                                                Devine
19
19        A.
          A.      There probably
                  There probably is
                                 is but
                                    but II would
                                           would have
                                                 have to
                                                      to       19
                                                               19   failed to
                                                                    failed to take
                                                                              take steps?
                                                                                   steps?
20
20   read my mental
     read    mental health
                    health notes
                           notes because
                                 because there
                                         there are
                                               are probably
                                                   probably    20
                                                               20          A.
                                                                           A.   Because as
                                                                                Because as through
                                                                                           through discovery,
                                                                                                   discovery, no
                                                                                                              no steps
                                                                                                                 steps
21
21   things
     things that
            that II didn't
                    didn't report
                           report that
                                  that could
                                       could recollect
                                             recollect my      21
                                                               21   was taken.
                                                                    was taken. No steps
                                                                                  steps was
                                                                                        was sought.
                                                                                            sought. No --
                                                                                                       --
22
22   memory inside
     memory inside the
                   the progress
                       progress notes
                                notes of
                                      of what
                                         what II reported
                                                 reported to
                                                          to   22
                                                               22          Q.
                                                                           Q.   And how do
                                                                                        do you
                                                                                           you know
                                                                                               know this?
                                                                                                    this?
23
23   mental health
     mental health or
                   or what
                      what II went
                              went through
                                   through or
                                           or what
                                              what II          23
                                                               23          A.
                                                                           A.   There's no
                                                                                There's no documentation
                                                                                           documentation of
                                                                                                         of it.
                                                                                                            it.
24
24   reported in
     reported in my grievance
                    grievance or
                              or --
                                 --                            24
                                                               24          Q.   How specifically
                                                                                How specifically did
                                                                                                 did Superintendent
                                                                                                     Superintendent

                                                    Page 123                                                       Page 125
 1
 1        Q.
          Q.      So, your
                  So, your testimony
                           testimony today
                                     today is
                                           is you
                                              you don't
                                                  don't         1   Mitchell
                                                                    Mitchell fail
                                                                             fail to
                                                                                  to prevent
                                                                                     prevent the
                                                                                             the sexual
                                                                                                 sexual harassment
                                                                                                        harassment by
                                                                                                                   by
 2
 2   remember?
     remember?                                                  2    Inmate A
 3
 3        A.
          A.      No.
                  No.                                           3
                                                                3          A.
                                                                           A.   The same
                                                                                The same way.
                                                                                         way.
 4                      MS. GLAZER: Do you
                                       you want
                                           want to
                                                to take
                                                   take aa      4          Q.
                                                                           Q.   The same
                                                                                The same way
                                                                                         way as
                                                                                             as what?
                                                                                                what?
 5
 5         break? Off
           break? Off the
                      the record.
                          record.                               5
                                                                5          A.
                                                                           A.   Same way
                                                                                Same way as
                                                                                         as Deputy
                                                                                            Deputy Devine
                                                                                                   Devine and
                                                                                                          and Captain
                                                                                                              Captain
 6
 6                          (A recess
                            (A recess was
                                      was taken)
                                          taken)                6
                                                                6   Camello.
                                                                    Camello.
 7
 7                      MS. GLAZER: Back
                                    Back on
                                         on the
                                            the record.
                                                record.         7          Q.
                                                                           Q.   And what
                                                                                    what was
                                                                                         was that?
                                                                                             that?
 8
 8        Q.      (By Ms.
                  (By Ms. Glazer)
                          Glazer) So,
                                  So, II want
                                         want to
                                              to back
                                                 back up
                                                      up        8
                                                                8          A.
                                                                           A.   Superintendant Mitchell
                                                                                Superintendant Mitchell went
                                                                                                        went aa step
                                                                                                                step
 9
 9   for aa second,
     for    second, Mr.
                    Mr. Jones.
                        Jones. When you
                                    you said
                                        said when
                                             when you
                                                  you were
                                                      were      9
                                                                9   further by
                                                                    further by putting
                                                                               putting         Inmate A   in
                                                                                                          in the
                                                                                                             the same
                                                                                                                 same
10
10   in the
     in the RTU
            RTU and
                and the
                    the several
                        several times
                                times Mr.
                                      Mr. Inmate A came
                                                   came        10
                                                               10   institution as
                                                                    institution as me,
                                                                                   me, allowing
                                                                                       allowing him
                                                                                                him to
                                                                                                    to come
                                                                                                       come back
                                                                                                            back here.
                                                                                                                 here.
11
11   into your
     into your cell
               cell and
                    and either
                        either approached
                               approached you
                                          you for
                                              for sex
                                                  sex or
                                                      or       11
                                                               11          Q.
                                                                           Q.   And does
                                                                                    does Superintendent
                                                                                         Superintendent Mitchell,
                                                                                                        Mitchell, is
                                                                                                                  is she
                                                                                                                     she
12
12   mentioned the
     mentioned the size
                   size of
                        of your
                           your penis,
                                penis, you
                                       you said
                                           said you
                                                you spoke
                                                    spoke      12
                                                               12   in
                                                                    in charge
                                                                       charge of
                                                                              of classification?
                                                                                 classification?
13
13   to the
     to the correctional
            correctional staff
                         staff about
                               about these
                                     these incidents?
                                           incidents?          13
                                                               13          A.
                                                                           A.   No, but
                                                                                No, but she's
                                                                                        she's in
                                                                                              in charge
                                                                                                 charge of
                                                                                                        of this
                                                                                                           this facility.
                                                                                                                facility.
14
14        A.
          A.      Mm-hmm.                                      14
                                                               14          Q.
                                                                           Q.   And who do
                                                                                        do you
                                                                                           you think
                                                                                               think places
                                                                                                     places inmates
                                                                                                            inmates at
                                                                                                                    at
15
15        Q.
          Q.      Did you
                  Did you tell
                          tell them
                               them specifically
                                    specifically what
                                                 what Mr.
                                                      Mr.      15
                                                               15   the facility?
                                                                    the facility?
16
16    Inmate A said
               said to
                    to you?
                       you?                                    16
                                                               16          A.
                                                                           A.   Classification
                                                                                Classification but
                                                                                               but the
                                                                                                   the Superintendent
                                                                                                       Superintendent
17
17        A.
          A.      No. II just
                  No.    just told
                              told them
                                   them that
                                        that II was
                                                was being
                                                    being      17
                                                               17   decides whether
                                                                    decides whether an
                                                                                    an inmate
                                                                                       inmate should
                                                                                              should be
                                                                                                     be housed
                                                                                                        housed here
                                                                                                               here or
                                                                                                                    or
18
18   sexually harassed.
     sexually harassed. II figured
                           figured that
                                   that someone
                                        someone else
                                                else would
                                                     would     18
                                                               18   not,
                                                                    not,
19
19   come
     come talk
          talk to
               to me later
                     later and
                           and II could
                                  could tell
                                        tell them
                                             them about
                                                  about what
                                                        what   19
                                                               19          Q.
                                                                           Q.   How do
                                                                                How do you
                                                                                       you know
                                                                                           know that?
                                                                                                that?
20
20   was going
     was going on
               on but
                  but nobody
                      nobody would
                             would take
                                   take what
                                        what II was
                                                was saying
                                                    saying     20
                                                               20          A.
                                                                           A.   Because II looked
                                                                                Because    looked through
                                                                                                  through the
                                                                                                          the policy.
                                                                                                              policy.
21
21   serious.
     serious.                                                  21
                                                               21          Q.
                                                                           Q.   What policy
                                                                                What policy was
                                                                                            was that?
                                                                                                that?
22
22        Q.
          Q.      So, you
                  So, you didn't
                          didn't give
                                 give them
                                      them any
                                           any specific
                                               specific        22
                                                               22          A.
                                                                           A.   D0C124.
                                                                                D0C124.
23
23   incidents?
     incidents?                                                23
                                                               23          Q.
                                                                           Q.   Which one
                                                                                Which one was
                                                                                          was it?
                                                                                              it?
24
24        A.
          A.      No. II mean,
                  No.    mean, sexual
                               sexual harassment
                                      harassment is
                                                 is sexual
                                                    sexual     24
                                                               24          A.
                                                                           A.   Of the
                                                                                Of the Superintendent,
                                                                                       Superintendent, Mass
                                                                                                       Mass General
                                                                                                            General Laws.
                                                                                                                    Laws.



                                                   Reporters, Inc.
                                                   Reporters, Inc.
                                                    617-786-7783
                                                    617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 21 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                   130..133
                                                                                                                130..133
                                                       130
                                                  Page 130                                                           132
                                                                                                                Page 132
 1   Do you remember what they were serving?                  1           A.   No.
 2         A.    No.                                          2           Q.   Okay. What does the staff here call you?
 3         Q.    Okay. Who arrived at the chow hall           3           A.   Jones. Some of them call me Shank.
 4   first, you or Inmate A                                   4           Q.   I did refer to someone -- I heard a staff
 5         A.    I was.                                       5   member call you Eddie. Does staff call you Eddie?
 6         Q.    You were there? Were you sitting down?       6           A.   Sometimes.
 7         A.    Yes.                                         7           Q.   What do the inmates call you?
 8         Q.    And then what happened?                      8           A.   Shank.
 9         A.    I was sitting down eating my food.           9           Q.   Shank?
10         Q.    Were you sitting with anybody?              10           A.   Mm-hmm.
11         A.    No. Sitting by myself.                      11           Q.   Okay. So, what did Inmate A say?
12         Q.    Okay. And then what happened?               12           A.   He sat behind me and he says, I haven't
13         A.     Inmate A came over.                        13   forgotten about you. Can I talk to you? And I said,
14         Q.    To you?                                     14   No. I told him, Get away from me.
15         A.    And sat behind me and started talking to    15           Q.   Did you turn around to look at him at
16   me.                                                     16   all?
17         Q.    Could you see him?                          17           A.   No. I said, No. Get away from me. He
18         A.    No. I heard him.                            18   said, Why are you acting like that to me? You know,
19         Q.    So, you saw -- how do you know it was       19   it's not my fault that you have a big dick. And I got
20    Inmate A                                               20   up and I called Officer Mooreland over and I said,
21         A.    Because he's talking to me.                 21   Officer Mooreland, can you come get this guy and get
22         Q.    Did you recognize his voice?                22   him away from me? You know he's not supposed to be
23         A.    Yes. He said my name.                       23   around me. There's a memo in the unit that says he's
24         Q.    Was he sitting with anybody?                24   not supposed to be around me. He's not supposed to

                                                       131
                                                  Page 131                                                           133
                                                                                                                Page 133
 1         A.    No.                                          1   come in contact with me. There's a keep away order in
 2         Q.    What did he call you?                        2   effect and you have seen the memo. You know about the
 3         A.    Shank.                                       3   keep away order. So, can you please get him away from
 4         Q.    What?                                        4   me? Then Inmate Aand Officer Mooreland got into an
 5         A.    Shank.                                       5   argument.
 6         Q.    What does that mean?                         6          Q.    What did they say?
 7         A.    Shank. That's my nickname. Everybody         7          A.    Officer Mooreland told him to go back to
 8   calls me Shank.                                          8   where he was sitting. Apparently, he must have been
 9         Q.    Shank?                                       9   sitting somewhere else because Officer Mooreland said,
10         A.    Yeah.                                       10   Go back to where you were sitting.
11         Q.    S-H-A-N-K?                                  11          Q.    And you took that to mean not back to the
12         A.    Yes.                                        12   seat behind you?
13         Q.    Why is that your nickname?                  13          A.    Not to the seat behind me, back to where
14         A.    That's the name my mother gave me from      14   he was sitting prior.
15   birth. Everybody calls Shaka, Shank for short.          15          Q.    When he was sitting behind you, was he
16         Q.    Okay. What --                               16   sitting with anybody?
17         A.    My family calls me Shaka. Everybody --      17          A.    No.
18         Q.    Shank? I'm sorry. Can you spell it?         18          Q.    Prior to him coming and sitting behind
19         A.    S-H-A-K-A.                                  19   you, had you seen him at all that day in the chow
20         Q.    But Shank is your nickname for short?       20   hall?
21         A.    Yes.                                        21     'A.        No.
22         Q.    Did Inmate A ever call you Edward?          22          Q.    Okay. Then what happened next?
23         A.    No.                                         23          A.    Then he told Officer Mooreland that he's
24         Q.    Eddie?                                      24   not bothering -- I'm not bothering him. I'm just



                                                  Reporters, Inc.
                                                  Reporters, Inc.
                                                   617-786-7783
                                                   617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 22 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                     134..137
                                                                                                                  134..137
                                                       134
                                                  Page 134                                                             136
                                                                                                                  Page 136
 1   sitting here. And Officer Mooreland said, Yeah, but       1   second. You said that he, Inmate A said to you, you
 2   you were sitting back there before. Go back to where      2   know, I said the thing about the other inmate licking
 3   you were sitting. I'm giving you an order to go back      3   your nipples?
 4   to where you were sitting. He got mad and he told         4           A.   Yeah. He said he reported it. I had
 5   Officer Mooreland, This is fucked up. You know,           5   already knew it anyway but I didn't have proof. You
 6   you're treating me like this because I'm fucking dude     6   know, I knew what Camello had said but --
 7   hates -- dude that likes other men or some bullshit he    7           Q.   Did Camello tell you that before October
 8   was saying. He says all kind of stupid stuff. And he      8   24th?
 9   said Officer Mooreland was treating him like that         9           A.   Yeah.
10   because he's a guy that likes other men and all this     10           Q.   Now, you said that Inmate A said some
11   and all that.                                            11   crazy stuff. Have you ever heard Inmate A to say
12               And while he was sitting back there, he      12   anything that wasn't crazy?
13   kept talking and talking and talking. He says, That's    13           A.   No. He says like -- sometimes he talks
14   why I reported you, another guy sucking on your          14   and it's crazy language. He said something like, You
15   nipples in your room. You was in there with your         15   wouldn't understand. I wouldn't understand. No one
16   hands up in the air or something like that and then I    16   would understand. He just talks in some crazy
17   responded. I said, You're the one who did that? I'm      17   language.
18   like, You're a piece of crap. That's why you need to     18           Q.   Do you think Inmate A is crazy?
19   go back to the treatment center. You're raping --        19           A.   Yeah, he's crazy.
20   you're running around raping and talking about raping    20           Q.   Do you think he has severe mental health
21   little girls and having sex with men.                    21   issues?
22               And then Officer Mooreland came over. He     22           A.   Mm-hmm. Yeah.
23   was like, That's enough, Inmate A He was like, Get       23           Q.   And, again, I know you're not a mental
24   your tray and your meal is over and I'm ordering you     24   health professional but based on your observations --

                                                      135
                                                 Page 135                                                              137
                                                                                                                  Page 137
 1   to vacate the chow hall. You know, after Mooreland        1           A.   No. He does.
 2   told him to vacate the chow hall and he refused to go     2        Q.      -- you think that --
 3   and Officer Mooreland told him, This is your last         3        A.      He does, yeah.
 4   warning. I'm giving you a direct order to leave.          4        Q.      Okay. Do you think -- he was -- of the
 5               And on his way by, he came over to the        5   other inmates in the RTU, do you think he was one of
 6   table. He whispered to me, It's not my fault that you     6   the more severe cases of mental health?
 7   have a big dick, and some other crazy stuff. And I        7        A.      I think Inmate A has a mental health
 8   was like, Listen. Don't make me fuck you up. I'll         8   issue but I also think he's the type of person that
 9   fuck you up. He was like, I don't care. As soon as I      9   uses his mental health and his situation to attack
10   put my tray away, I'm going to stab you anyway, you      10   other people. Like if he asked you for a cup of
11   know. And I just sat there and then I was like, I'm      11   coffee and you say no, he would do something to
12   not going to wait for him to put his tray up. And        12   retaliate against you. He's like vindictive like
13   while he walked away and put his tray up, I came up      13   that.
14   moving behind him and he turned around and he broke      14        Q.      Okay. But besides being vindictive, do
15   the fork and then he swung. I put my hands up. And       15   you think he's severely mentally ill?
16   then we got into a fight. All the COs ran out the        16        A.      Yeah. Yeah. But he's not mentally ill
17   chow hall. When he said he was going to stab me, they    17   to the point that -- he does things to you for a
18   just started running out the chow hall. He said, As      18   reason, you know.
19   soon as I put my tray up, I'm going to stab you          19        Q.      Now, in your opinion, if he wasn't in
20   anyway.                                                  20   prison, do you think he should be in a mental health
21       Q.     And you followed him? You followed him        21   hospital?
22   to put his tray up?                                      22       A.       Yeah. Yeah. Trust me, as soon as they
23       A.     Yeah.                                         23   let him out, he's going to rape somebody else.
24       Q.     Okay. Now, let me just back up for a          24   Another man or another woman, somebody is in trouble.



                                                 Reporters, Inc.
                                                 Reporters, Inc.
                                                  617-786-7783
                                                  617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 23 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                    138..141
                                                                                                                 138..141
                                                         138
                                                    Page 138                                                              140
                                                                                                                     Page 140
 1        Q.        Besides his criminal activity, do you       1          Q.     So, you were walking behind him?
 2   think he has mental illness to the effect that he          2          A.     Yeah.
 3   needs --                                                   3          Q.     Did he know you were walking behind him?
 4        A.        Yeah.                                       4          A.     Yeah.
 5        Q.        -- a lot of help for that?                  5          Q.     How did he know that you were walking
 6        A.        Yeah.                                       6   behind him?
 7        Q.        Okay. Now, I want to back up for a          7          A.     Because when he turned around, he broke
 8   second. You said that, you know, after -- I'm sorry.       8   his fork and he turned around and stabbed me.
 9   Was it Officer Moran?                                      9          Q.     Okay. But before he broke his fork, did
10        A.        Mooreland.                                 10   he know you were behind him?
11        Q.     Mooreland came over and told Inmate A to      11          A.     Yeah. He knew I was getting up.
12   go back to where he was sitting?                          12          Q.     So, you followed him?
13        A.        Yeah. He got tired because he was          13          A.     I was getting up when he said, I'm going
14   putting all this stuff out there against -- about me      14   to -- when I dump my tray, I'm going to stab you with
15   in the middle of the chow hall about how big my thing     15   this fork. He was like, Let me put my tray up. I'm
16   was, about how he knew I liked men, and about how he      16   going to stab you with this fork. And was like, Okay.
17   wanted to have sex with me and how I talk to other        17   Come on. Let's go.
18   people and I talk to sex offenders and he knows and       18          Q.     So, you followed him?
19   all this crazy stuff. He just goes into just saying       19          A.     Yeah.
20   crazy stuff.                                              20          Q.     And who -- did you hit him first?
21        Q.     Okay. And then Inmate A -- but Inmate A       21          A.     We both -- it was a mutual thing,
22   got up to say -- and said to you, When I put my tray      22          Q.     Okay. Who threw the first punch?
23   away, I'm going to stab you with my fork?                 23          A.     Nobody hit nobody first. He had the fork
24        A.     Yes.                                          24   and he was coming across. I pushed it.

                                                         139
                                                    Page 139                                                              141
                                                                                                                     Page 141
 1        Q.     Did he say he was going to break his fork      1          Q.     Okay. Why didn't you go to the other
 2   or he was just going to stab you with it?                  2   side of the chow hall rather than follow him?
 3        A.     No. He said he was going to stab me.           3          A.     Where was I going to go? The door is
 4        Q.     And did he -- then what happened then?         4   locked. I'm locked in the chow hall with him.
 5   Did he walk up to put his tray away?                       5          Q.     Have you seen the video of this incident?
 6        A.     He turned around and walked away and           6          A.     Yeah. It shows exactly what I'm telling
 7   that's when I got up.                                      7   you.
 8        Q.     You got up and followed him?                   8          Q.     Did you tell IPS Officer Adorno that you
 9        A.     Yeah, because the COs had started running      9   had assaulted Inmate A in the chow hall?
10   towards the door when they heard him say when he put      10          A.     No. I told him I beat his ass, yeah.
11   his tray away, he was going to stab me with his fork.     11          Q.     Okay. So, you told IPS Officer Adorno
12   So, they got up and ran. You know what I'm saying?        12   that you beat Inmate A
13   And that's when I got up and I --                         13          A.     Yeah.
14        Q.     Let's back up. So, he said it loudly          14          Q.     Okay.
15   enough that the COs heard?                                15          A.     I told him Inmate A stabbed me in the
16        A.     Yeah. Everybody. Everybody heard.             16   hand with a fork, too.
17        Q.     You said -- there was six COs you said?       17          Q.     So, did Inmate A stab you first or did
18        A.     Mm-hmm.                                       18   you hit Inmate A first?
19        Q.     And they all left?                            19          A.     I got the stab wound first.
20        A.     Yeah. They all ran and locked the gate,       20          Q.     You got the stab wound? And then you hit
21   locked us in the chow hall.                               21   him?
22        Q.     And you followed Mr. Inmate A up to give      22          A.     In my left hand. I hit him with my
23   his tray?                                                 23   right.
24       A.      Yeah.                                         24          Q.     And who would you say won the fight?



                                                   Reporters, Inc.
                                                   Reporters, Inc.
                                                    617-786-7783
                                                    617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 24 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                          142..145
                                                                                                                       142..145
                                                          142
                                                     Page 142                                                                144
                                                                                                                        Page 144
 1
 1        A.
          A.      II did.
                     did.                                        1           A.
                                                                             A.     Probably half
                                                                                    Probably half an
                                                                                                  an hour,
                                                                                                     hour, hour.
                                                                                                           hour.
 2
 2        Q.
          Q.      Are you
                  Are you bigger
                          bigger than
                                 than     Inmate A               2
                                                                 2           Q.
                                                                             Q.     Do you
                                                                                       you still
                                                                                           still have
                                                                                                 have damage
                                                                                                      damage from
                                                                                                             from that
                                                                                                                  that today?
                                                                                                                       today?
 3
 3        A.
          A.      No. We're
                  No. We're about
                            about the
                                  the same
                                      same size.
                                           size. He's
                                                 He's            3
                                                                 3           A.
                                                                             A.     Mn-hem.
                                                                                    Mn-hem.
 4   just tall
     just tall and
               and skinny
                   skinny and
                          and I'm
                              I'm skinny
                                  skinny and
                                         and short.
                                             short.              4           Q.
                                                                             Q.     What is
                                                                                    What is it?
                                                                                            it?
 5
 5        Q.
          Q.      Are
                  Are you
                      you stronger
                          stronger than
                                   than him?
                                        him?                     5
                                                                 5           A.
                                                                             A.     II can't
                                                                                       can't write.
                                                                                             write. II can't
                                                                                                       can't write
                                                                                                             write that
                                                                                                                   that good.
                                                                                                                        good.
 6
 6        A.
          A.      Probably.
                  Probably.                                      6
                                                                 6   When II write,
                                                                             write, my hand
                                                                                       hand shakes.
                                                                                            shakes.
 7
 7        Q.
          Q.      Okay.
                  Okay. And what
                            what were
                                 were your
                                      your injuries?
                                           injuries?             7           Q.
                                                                             Q.     Did it
                                                                                    Did it shake
                                                                                           shake before
                                                                                                 before this
                                                                                                        this incident?
                                                                                                             incident?
 8
 8        A.
          A.      My
                  My injuries
                     injuries was
                              was II had
                                     had to
                                         to get
                                            get stitches
                                                stitches in
                                                         in      8
                                                                 8           A.
                                                                             A.     When II put
                                                                                            put my hand
                                                                                                   hand out
                                                                                                        out like
                                                                                                            like this,
                                                                                                                 this, my hand
                                                                                                                          hand
 9
 9   my left
        left hand.
             hand.                                               9
                                                                 9   shakes. No,
                                                                     shakes. No, it
                                                                                 it didn't.
                                                                                    didn't.
10
10        Q.
          Q.      How many
                  How many stiches?
                           stiches?                             10
                                                                10           Q.
                                                                             Q.    And what
                                                                                       what have
                                                                                            have the
                                                                                                 the doctors
                                                                                                     doctors told
                                                                                                             told you?
                                                                                                                  you?
11
11        A.
          A.      Three. It
                  Three. It hit
                            hit aa nerve.
                                   nerve.                       11
                                                                11           A.
                                                                             A.    The doctors
                                                                                   The doctors told
                                                                                               told me that
                                                                                                       that II have
                                                                                                               have to
                                                                                                                    to do
                                                                                                                       do
12
12        Q.
          Q.      Where were
                  Where were the
                             the stitches
                                 stitches done?
                                          done?                 12
                                                                12   exercises
                                                                     exercises every
                                                                               every day.
                                                                                     day. Even
                                                                                          Even when
                                                                                               when I'm
                                                                                                    I'm not,
                                                                                                        not, II have
                                                                                                                have to
                                                                                                                     to
13
13        A.
          A.      Right here.
                  Right here.                                   13
                                                                13   take something
                                                                     take something to
                                                                                    to just
                                                                                       just squeeze
                                                                                            squeeze it
                                                                                                    it and
                                                                                                       and go
                                                                                                           go like
                                                                                                              like this
                                                                                                                   this to
                                                                                                                        to
14
14        Q.
          Q.      I'm sorry.
                  I'm sorry. What
                             What hospital?
                                  hospital? Were
                                            Were they
                                                 they           14
                                                                14   get my hand.
                                                                     get    hand.
15
15   done in
     done in an
             an outside
                outside hospital
                        hospital or
                                 or here
                                    here at
                                         at the
                                            the HSU?            15
                                                                15        Q.
                                                                          Q.       Do you
                                                                                      you do
                                                                                          do the
                                                                                             the exercises?
                                                                                                 exercises?
16
16        A.
          A.      No. It
                  No. It was
                         was done
                             done here.
                                  here. It
                                        It was
                                           was done
                                               done here.
                                                    here.       16
                                                                16        A.
                                                                          A.       Mm-hmm. If
                                                                                           If I'm
                                                                                              I'm drinking
                                                                                                  drinking aa cup
                                                                                                              cup of
                                                                                                                  of coffee,
                                                                                                                     coffee,
17
17        Q.
          Q.      And when
                      when he
                           he broke
                              broke the
                                    the fork,
                                        fork, what
                                              what part
                                                   part hit
                                                        hit     17
                                                                17   my hand
                                                                        hand shakes.
                                                                             shakes. This
                                                                                     This is
                                                                                          is not
                                                                                             not --
                                                                                                 -- it
                                                                                                    it just
                                                                                                       just does
                                                                                                            does that
                                                                                                                 that when
                                                                                                                      when
18
18   you? Was it
     you?     it the
                 the tines
                     tines of
                           of the
                              the fork?
                                  fork?                         18
                                                                18   II get
                                                                        get to
                                                                            to aa certain
                                                                                  certain point.
                                                                                          point. See
                                                                                                 See that?
                                                                                                     that? That's
                                                                                                           That's from
                                                                                                                  from him
                                                                                                                       him
19
19        A.
          A.      The fork
                  The fork was
                           was stuck
                               stuck in
                                     in my hand,
                                           hand, ones
                                                 ones of
                                                      of        19
                                                                19   stabbing me.
                                                                     stabbing me.
20
20   the
     the tines.
         tines.                                                 20
                                                                20        Q.
                                                                          Q.       Have you
                                                                                   Have you ever
                                                                                            ever had
                                                                                                 had any
                                                                                                     any prior
                                                                                                         prior injuries
                                                                                                               injuries to
                                                                                                                        to
21
21        Q.
          Q.      One of
                  One of the
                         the tines?
                             tines?                             21
                                                                21   that hand?
                                                                     that hand?
22
22        A.
          A.      Yeah.
                  Yeah.                                         22
                                                                22        A.
                                                                          A.       No.
                                                                                   No.
23
23        Q.
          Q.      Okay. And did
                  Okay.     did you
                                you go
                                    go to
                                       to an
                                          an outside
                                             outside            23
                                                                23        Q.
                                                                          Q.       And do
                                                                                       do you
                                                                                          you know
                                                                                              know what
                                                                                                   what     Inmate A   injuries
                                                                                                                       injuries
24
24   hospital?
     hospital?                                                  24
                                                                24   were?
                                                                     were?

                                                          143
                                                     Page 143                                                               145
                                                                                                                       Page 145
 1
 1        A.
          A.      No. II went
                  No.    went to
                              to here.
                                 here. II got
                                          got stitches.
                                              stitches. II       1        A.
                                                                          A.       No.
                                                                                   No.
 2
 2   had to
     had to wait
            wait for
                 for an
                     an outside
                        outside physician
                                physician to
                                          to come
                                             come in.
                                                  in. He         2
                                                                 2        Q.
                                                                          Q.       You hit
                                                                                       hit him
                                                                                           him --
                                                                                               -- how many
                                                                                                      many times
                                                                                                           times did
                                                                                                                 did you
                                                                                                                     you
 3
 3   hit me with
     hit    with Novocaine.
                 Novocaine. II had
                               had to
                                   to get
                                      get stuck
                                          stuck by
                                                by aa            3
                                                                 3   punch him?
                                                                     punch him?
 4
 4   needle, got
     needle, got hit
                 hit with
                     with Novocaine
                          Novocaine and
                                    and they
                                        they put
                                             put three
                                                 three           4        A.
                                                                          A.       II don't
                                                                                      don't know.
                                                                                            know. Probably
                                                                                                  Probably once.
                                                                                                           once.
 5
 5   stitches in.
     stitches in. Then
                  Then II had
                          had to
                              to go
                                 go through
                                    through physical
                                            physical             5
                                                                 5        Q.
                                                                          Q.       You just
                                                                                       just punched
                                                                                            punched him
                                                                                                    him once?
                                                                                                        once?
 6
 6   therapy.
     therapy. II had
                 had to
                     to get
                        get an
                            an AIDS test
                                    test and
                                         and everything.
                                             everything.         6
                                                                 6        A.
                                                                          A.       MM-hmm.
                                                                                   MM-hmm.
 7        Q.
          Q.      Okay. Did
                  Okay. Did you
                            you have
                                have any
                                     any out-of-pocket
                                         out-of-pocket           7        Q.
                                                                          Q.       Did you
                                                                                   Did you knock
                                                                                           knock him
                                                                                                 him out?
                                                                                                     out?
 8
 8   cost for
     cost for the
              the medical?
                  medical?                                       8
                                                                 8        A.
                                                                          A.       Yeah, he
                                                                                   Yeah, he fell.
                                                                                            fell.
 9
 9        A.
          A.      Yeah. II had
                  Yeah.    had to
                               to pay
                                  pay for
                                      for Aspirin,
                                          Aspirin, Tylenol.
                                                   Tylenol.      9
                                                                 9        Q.
                                                                          Q.       Okay. Did
                                                                                   Okay. Did you
                                                                                             you punch
                                                                                                 punch him
                                                                                                       him with
                                                                                                           with your
                                                                                                                your right
                                                                                                                     right
10
10        Q.
          Q.      And how much
                          much did
                               did you
                                   you pay?
                                       pay?                     10
                                                                10   hand or
                                                                     hand or left
                                                                             left hand?
                                                                                  hand?
11
11        A.
          A.      Probably two
                  Probably two dollars.
                               dollars.                         11
                                                                11        A.
                                                                          A.       Probably my right.
                                                                                   Probably    right.
12
12        Q.
          Q.      Two dollars
                      dollars total
                              total or
                                    or how much
                                           much --
                                                --              12
                                                                12        Q.
                                                                          Q.      Are
                                                                                  Are you
                                                                                      you aa righty?
                                                                                             righty?
13
13       A.
         A.       Probably two
                  Probably two dollars
                               dollars for
                                       for aa bottle
                                              bottle of
                                                     of         13
                                                                13        A.
                                                                          A.      Mm-hmm.
14
14   Motrin, Tylenol.
     Motrin, Tylenol.                                           14
                                                                14        Q.
                                                                          Q.       Did
                                                                                   Did you
                                                                                       you kick
                                                                                           kick him
                                                                                                him at
                                                                                                    at all?
                                                                                                       all?
15
15       Q.
         Q.       Do you
                     you have
                         have any
                              any other
                                  other medical
                                        medical costs?
                                                costs? You      15
                                                                15        A.
                                                                          A.       Yeah. II stomped
                                                                                   Yeah.    stomped on
                                                                                                    on him.
                                                                                                       him. II didn't
                                                                                                               didn't kick
                                                                                                                      kick
16
16   didn't have
     didn't have to
                 to pay
                    pay for
                        for the
                            the stitches
                                stitches or
                                         or anything,
                                            anything, the
                                                      the       16
                                                                16   him. II stomped
                                                                     him.    stomped on
                                                                                     on him.
                                                                                        him.
17
17   doctor visits?
     doctor visits?                                             17
                                                                17        Q.
                                                                          Q.      What
                                                                                  What do
                                                                                       do you
                                                                                          you mean
                                                                                              mean by
                                                                                                   by stomp?
                                                                                                      stomp?
18
18       A.
         A.       No, II didn't
                  No,    didn't have
                                have to
                                     to pay.
                                        pay. II had
                                                had to
                                                    to go
                                                       go       18
                                                                18        A.
                                                                          A.      (Indicating)
                                                                                  (Indicating)
19
19   through physical
     through physical therapy.
                      therapy.                                  19
                                                                19                       MS. GLAZER: Let
                                                                                                     Let the
                                                                                                         the record
                                                                                                             record show
                                                                                                                    show the
                                                                                                                         the
20
20       Q.
         Q.       Okay. How
                  Okay. How many
                            many times?
                                 times?                         20
                                                                20           witness stomped
                                                                             witness stomped his
                                                                                             his foot
                                                                                                 foot on
                                                                                                      on the
                                                                                                         the ground.
                                                                                                             ground.
21
21       A.
         A.       Six months,
                  Six months, two
                              two times
                                  times aa week.
                                           week.                21
                                                                21       Q.
                                                                         Q.       (By
                                                                                  (By Ms.
                                                                                      Ms. Glazer)
                                                                                          Glazer) So,
                                                                                                  So, by
                                                                                                      by stomp,
                                                                                                         stomp, do
                                                                                                                do you
                                                                                                                   you
22
22       Q.
         Q.       And that
                      that was
                           was here
                               here at
                                    at the
                                       the facility?
                                           facility?            22
                                                                22   mean heavily
                                                                     mean heavily --
                                                                                  -- did
                                                                                     did you
                                                                                         you jump
                                                                                             jump on
                                                                                                  on him?
                                                                                                     him?
23
23       A.
         A.       Mm-hem.
                  Mm-hem.                                       23
                                                                23       A.
                                                                         A.       No. II should
                                                                                  No.    should have.
                                                                                                have.
24
24       Q.
         Q.       And how often
                          often was
                                was each
                                    each time?
                                         time?                  24
                                                                24       Q.
                                                                         Q.       Did
                                                                                  Did you
                                                                                      you stomp
                                                                                          stomp him
                                                                                                him with
                                                                                                    with one
                                                                                                         one foot
                                                                                                             foot or
                                                                                                                  or two
                                                                                                                     two


                                                     Reporters, Inc.
                                                     Reporters, Inc.
                                                      617-786-7783
                                                      617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 25 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                      146..149
                                                                                                                   146..149
                                                          146
                                                     Page 146                                                             148
                                                                                                                     Page 148
 1   feet?
     feet?                                                       1           Q.
                                                                             Q.     How many
                                                                                    How many times
                                                                                             times did
                                                                                                   did they
                                                                                                       they have
                                                                                                            have to
                                                                                                                 to tell
                                                                                                                    tell you
                                                                                                                         you
 2
 2        A.
          A.       One foot.
                   One foot.                                     2   to stop?
                                                                     to stop?
 3
 3        Q.
          Q.       One foot?
                   One foot? How
                             How many
                                 many times
                                      times did
                                            did you
                                                you stomp
                                                    stomp        3
                                                                 3           A.
                                                                             A.     Probably
                                                                                    Probably two
                                                                                             two or
                                                                                                 or three.
                                                                                                    three. II didn't
                                                                                                              didn't stop
                                                                                                                     stop
 4
 4   on
     on him?
        him?                                                     4   until
                                                                     until they
                                                                           they came
                                                                                came back
                                                                                     back in
                                                                                          in the
                                                                                             the gate
                                                                                                 gate to
                                                                                                      to get
                                                                                                         get him.
                                                                                                             him.
 5
 5        A.
          A.       Probably
                   Probably three
                            three times.
                                  times.                         5
                                                                 5           Q.
                                                                             Q.     And how many
                                                                                            many times
                                                                                                 times --
                                                                                                       -- did
                                                                                                          did Inmate A hit
                                                                                                                       hit
 6
 6        Q.
          Q.       With
                   With your
                        your right
                             right foot?
                                   foot?                         6
                                                                 6   you at
                                                                     you at all?
                                                                            all?
 7
 7        A.
          A.       MM-hmm.
                   MM-hmm.                                       7           A.
                                                                             A.     Yeah. He probably
                                                                                    Yeah.    probably hit
                                                                                                      hit me once
                                                                                                             once when
                                                                                                                  when he
                                                                                                                       he
 8
 8        Q.
          Q.       Same foot?
                   Same foot? And what
                                  what part
                                       part of
                                            of his
                                               his body
                                                   body          8
                                                                 8   stabbed me.
                                                                     stabbed me.
 9
 9   were you
     were you stomping
              stomping on?
                       on?                                       9
                                                                 9           Q.
                                                                             Q.     Other than
                                                                                    Other than the
                                                                                               the stab,
                                                                                                   stab, did
                                                                                                         did he
                                                                                                             he hit
                                                                                                                hit you?
                                                                                                                    you?
10
10        A.
          A.       His stomach.
                   His stomach.                                 10
                                                                10           A.
                                                                             A.     No.
                                                                                    No.
11
11        Q.
          Q.       All
                   All three
                       three times?
                             times?                             11
                                                                11           Q.
                                                                             Q.     So, he
                                                                                    So, he stabbed
                                                                                           stabbed you
                                                                                                   you once.
                                                                                                       once. Did
                                                                                                             Did he
                                                                                                                 he punch
                                                                                                                    punch
12
12        A.
          A.       Mm-hmm. II was
                              was trying
                                  trying to
                                         to stomp
                                            stomp him
                                                  him in
                                                      in his
                                                         his    12
                                                                12   you at
                                                                     you at all?
                                                                            all?
13
13   penis.
     penis.                                                     13
                                                                13           A.
                                                                             A.     He didn't
                                                                                       didn't get
                                                                                              get aa chance.
                                                                                                     chance.
14
14        Q.
          Q.       Okay. Now,
                   Okay. Now, at
                              at that
                                 that point
                                      point --
                                            -- let's
                                               let's back
                                                     back       14
                                                                14           Q.
                                                                             Q.     So, his
                                                                                    So, his only
                                                                                            only --
                                                                                                 -- II want
                                                                                                       want to
                                                                                                            to make
                                                                                                               make sure
                                                                                                                    sure I'm
                                                                                                                         I'm
15
15   up for
     up for aa second.
               second. You punched
                           punched him
                                   him one
                                       one punch,
                                           punch, knocked
                                                  knocked       15
                                                                15   picturing this.
                                                                     picturing this.
16
16   him to
     him to the
            the ground?
                ground?                                         16
                                                                16           A.
                                                                             A.     He wasn't
                                                                                       wasn't trying
                                                                                              trying to
                                                                                                     to punch
                                                                                                        punch me.
                                                                                                              me. He was
                                                                                                                     was
17
17        A.
          A.       Mm-hems.
                   Mm-hems.                                     17
                                                                17   trying
                                                                     trying to
                                                                            to stab
                                                                               stab me.
                                                                                    me.
18
18        Q.
          Q.       And then
                       then you
                            you stomped
                                stomped on
                                        on his
                                           his stomach
                                               stomach three
                                                       three    18
                                                                18           Q.
                                                                             Q.     So, he
                                                                                    So, he stabbed
                                                                                           stabbed you
                                                                                                   you once
                                                                                                       once with
                                                                                                            with the
                                                                                                                 the fork
                                                                                                                     fork and
                                                                                                                          and
19
19   times with
     times with your
                your right
                     right foot?
                           foot?                                19
                                                                19   that was
                                                                     that was the
                                                                              the only
                                                                                  only contact
                                                                                       contact he
                                                                                               he had
                                                                                                  had towards
                                                                                                      towards you?
                                                                                                              you?
20
20        A.
          A.       Mm-hmm.                                      20
                                                                20           A.
                                                                             A.     Yeah.
                                                                                    Yeah.
21
21        Q.
          Q.       Now, what
                   Now, what kind
                             kind of
                                  of shoes
                                     shoes were
                                           were you
                                                you wearing?
                                                    wearing?    21
                                                                21           Q.
                                                                             Q.    And then
                                                                                       then you
                                                                                            you punched
                                                                                                punched him once, knocked
                                                                                                        him once, knocked
22
22        A.
          A.       Same shoes
                   Same shoes II got
                                 got on
                                     on right
                                        right now.
                                              now.              22
                                                                22   him to
                                                                     him to the
                                                                            the ground,
                                                                                ground, and
                                                                                        and then
                                                                                            then stomped
                                                                                                 stomped on
                                                                                                         on his
                                                                                                            his stomach
                                                                                                                stomach
23
23        Q.
          Q.       And what
                       what are
                            are those?
                                those?                          23
                                                                23   three times?
                                                                     three times?
24
24        A.
          A.       Cross trainers.
                   Cross trainers.                              24
                                                                24           A.
                                                                             A.     Yeah.
                                                                                    Yeah.

                                                          147
                                                     Page 147                                                             149
                                                                                                                     Page 149
 1        Q.
          Q.       Nike sneakers,
                   Nike sneakers, is
                                  is that
                                     that right?
                                          right?                 1           Q.
                                                                             Q.    Could it
                                                                                   Could it have
                                                                                            have been
                                                                                                 been more
                                                                                                      more than
                                                                                                           than three
                                                                                                                three times?
                                                                                                                      times?
 2
 2        A.
          A.       Yes.
                   Yes.                                          2           A.
                                                                             A.    No. It
                                                                                   No. It was
                                                                                          was about
                                                                                              about three
                                                                                                    three times.
                                                                                                          times.
 3
 3        Q.
          Q.       Now, at
                   Now, at the
                           the time,
                               time, was
                                     was he
                                         he trying
                                            trying to
                                                   to get
                                                      get up
                                                          up     3
                                                                 3           Q.
                                                                             Q.    Okay. Could
                                                                                   Okay. Could you
                                                                                               you have
                                                                                                   have punched
                                                                                                        punched him
                                                                                                                him more
                                                                                                                    more
 4   from the
     from the floor?
              floor?                                             4   than
                                                                     than once?
                                                                          once?
 5
 5        A.
          A.       No.
                   No. He was
                          was talking
                              talking trash.
                                      trash.                     5
                                                                 5           A.
                                                                             A.    Mn-hums.
                                                                                   Mn-hums.
 6
 6        Q.
          Q.       What was
                   What was he
                            he saying?
                               saying?                           6
                                                                 6           Q.
                                                                             Q.    How many
                                                                                   How many times
                                                                                            times do
                                                                                                  do you
                                                                                                     you think
                                                                                                         think you
                                                                                                               you punched
                                                                                                                   punched
 7        A.
          A.       II don't
                      don't know.
                            know. He was
                                     was talking
                                         talking something.
                                                 something.      7   him?
                                                                     him?
 8   II wasn't
        wasn't paying
               paying attention.
                      attention.                                 8
                                                                 8           A.
                                                                             A.    II only
                                                                                      only punched
                                                                                           punched him
                                                                                                   him once
                                                                                                       once but
                                                                                                            but II could
                                                                                                                   could have
                                                                                                                         have
 9
 9        Q.
          Q.       Okay. Was he
                   Okay.     he trying
                                trying to
                                       to prevent
                                          prevent you
                                                  you from
                                                      from       9
                                                                 9   punched him.
                                                                     punched him.
10
10   stomping on
     stomping on him
                 him anymore?
                     anymore?                                   10
                                                                10          Q.
                                                                            Q.     No. No.
                                                                                   No. No. But
                                                                                           But how many
                                                                                                   many times
                                                                                                        times did
                                                                                                              did you
                                                                                                                  you
11
11        A.
          A.       Yeah. He was
                   Yeah.    was talking
                                talking while
                                        while he
                                              he was
                                                 was            11
                                                                11   punch him?
                                                                     punch him?
12
12   getting up.
     getting up.                                                12
                                                                12          A.
                                                                            A.     II punched
                                                                                      punched him
                                                                                              him once.
                                                                                                  once.
13
13        Q.
          Q.       Did anyone
                   Did anyone help
                              help him
                                   him up?
                                       up?                      13
                                                                13          Q.
                                                                            Q.     But the
                                                                                   But the one
                                                                                           one time
                                                                                               time you
                                                                                                    you punched
                                                                                                        punched him
                                                                                                                him --
                                                                                                                    --
14
14        A.
          A.       No. He got
                   No.    got up
                              up on
                                 on his
                                    his own.
                                        own.                    14
                                                                14          A.
                                                                            A.     II could
                                                                                      could have
                                                                                            have punched
                                                                                                 punched him
                                                                                                         him like
                                                                                                             like four
                                                                                                                  four or
                                                                                                                       or
15
15        Q.
          Q.       Did you
                   Did you stop
                           stop stomping
                                stomping on
                                         on him?
                                            him?                15
                                                                15   five times
                                                                     five times if
                                                                                if II wanted
                                                                                      wanted to
                                                                                             to instead
                                                                                                instead of
                                                                                                        of stomping
                                                                                                           stomping on
                                                                                                                    on him.
                                                                                                                       him.
16
16        A.
          A.       Yeah. The
                   Yeah. The police
                             police told
                                    told me to
                                            to stop.
                                               stop.            16
                                                                16   II just
                                                                        just --
                                                                             -- II was
                                                                                   was bleeding
                                                                                       bleeding and
                                                                                                and II couldn't
                                                                                                       couldn't ball
                                                                                                                ball up
                                                                                                                     up my
17
17        Q.
          Q.       By police,
                      police, do
                              do you
                                 you mean
                                     mean Correctional
                                          Correctional          17
                                                                17   hand.
                                                                     hand.
18
18   Officers?
     Officers?                                                  18
                                                                18          Q.
                                                                            Q.     Okay.
                                                                                   Okay. But
                                                                                         But the
                                                                                             the one
                                                                                                 one time
                                                                                                     time you
                                                                                                          you punched
                                                                                                              punched him,
                                                                                                                      him,
19
19        A.
          A.       Yeah. They
                   Yeah. They came
                              came in
                                   in and
                                      and told
                                          told me to
                                                  to stop.
                                                     stop.      19
                                                                19   he fell
                                                                     he fell on
                                                                             on the
                                                                                the floor?
                                                                                    floor?
20
20        Q.
          Q.       Did
                   Did you
                       you stop?
                           stop?                                20
                                                                20          A.
                                                                            A.     Mm-ham.
                                                                                   Mm-ham.
21
21       A.
         A.        Yeah.
                   Yeah.                                        21
                                                                21          Q.
                                                                            Q.     So, he
                                                                                   So, he stabbed
                                                                                          stabbed you
                                                                                                  you in
                                                                                                      in your
                                                                                                         your right
                                                                                                              right hand?
                                                                                                                    hand?
22
22       Q.
         Q.        Did you
                   Did you stop
                           stop on
                                on the
                                   the first
                                       first time
                                             time they
                                                  they told
                                                       told     22
                                                                22          A.
                                                                            A.     Mm-hmm.
23
23   you to?
     you to?                                                    23
                                                                23          Q.
                                                                            Q.     And which
                                                                                       which hand
                                                                                             hand did
                                                                                                  did you
                                                                                                      you punch
                                                                                                          punch him
                                                                                                                him with?
                                                                                                                    with?
24
24       A.
         A.        No.
                   No.                                          24
                                                                24          A.
                                                                            A.     The right.
                                                                                   The right.



                                                     Reporters, Inc.
                                                     Reporters, Inc.
                                                      617-786-7783
                                                      617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 26 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                    150..153
                                                                                                                 150..153
                                                         150
                                                    Page 150                                                            152
                                                                                                                   Page 152
 1        Q.        So, you were still -- was the fork still    1        Q.     Were you able to --
 2   in your hand when you punched him?                         2        A.     And he was still talking trash, still
 3        A.        Yeah.                                       3   talking trash.
 4        Q.     So, with the fork in your hand, you punch      4        Q.     Could you hear him?
 5   him one time and it knocked him to the ground?             5        A.     Yeah.
 6        A.     Mm-hunt.                                       6        Q.     What did he say to you?
 7        Q.     Was he unconscious at all?                     7        A.     How much of a big dick I had, how much he
 8        A.     Actually, I pulled him because the police      8   want -- still want to have sex with me and how another
 9   was at the gate and they was telling me to stop, stop,     9   guy was sucking on my nipples and, you know, how I
10   stop, so I pulled him away from them and then I           10   like men. He was still sexually harassing me.
11   stomped him.                                              11        Q.     Did you tell anybody about this?
12        Q.     So, you punched him, knocked him to the       12        A.     The police was right there. I didn't
13   ground, pulled him, and then stomped on him three         13   have to tell nobody about it. I said, Y'all hear what
14   times?                                                    14   he said. Now you see why this happened? I said, Now
15        A.     Yeah.                                         15   this is why all of this happened. And they was like,
16        Q.     Were there other inmates present?             16    Inmate A shut up. You just got the shit beat out of
17        A.     Yeah. Chow hall was full.                     17   you and you're still talking.
18        Q.     Now, how far did you pull him?                18        Q.     So, the Correctional Officers said to
19        A.     About two feet.                               19    Inmate A you just got the shit beat out of you?
20        Q.     And how did you pull him?                     20        A.     Yeah. They told him, Shut up. Stop.
21        A.     By his feet.                                  21   Leave him alone. You just got the shit beat and
22        Q.     Did you use both your hands to pull him?      22   you're still harassing the guy.
23        A.     Mm-hum.                                       23        Q.     Okay. I believe you said Deputy Devine
24        Q.     And did you grab his -- you grabbed his       24   visited you at the HSU.

                                                         151
                                                    Page 151                                                            153
                                                                                                                   Page 153
 1   feet with both your hands?                                 1        A.     The next day.
 2        A.     One of his feet and I pulled him over so       2        Q.     Did you tell him that Inmate A was saying
 3   the police could get out my hair.                          3   things to you at the HSU?
 4        Q.     And by police, you mean Correctional           4        A.     He knew that. He knew. Yeah, I told
 5   Officers?                                                  5   him. He knew it and --
 6        A.     Yeah.                                          6        Q.     Well, other than -- I'm sorry. How do
 7        Q.     Okay. When you punched him and knocked         7   you know he knew it?
 8   him to the ground, did he go unconscious at all?           8        A.     Because he told me he knew it.
 9        A.     No. He was still talking trash.                9        Q.     Okay. So, was Inmate A --
10        Q.     Now, after the Correctional Officers came     10        A.     He said, Yeah, I know. I got a report.
11   in and I think you said they told you several times to    11   He said he had a report.
12   stop hitting him and then once you stopped, what          12        Q.     How long was Inmate A in the cell next to
13   happened?                                                 13   you in the HSU?
14        A.     They cuffed me, took me to medical.           14        A.     Probably five minutes before they took me
15        Q.     Did you resist at all?                        15   out to wash my hand and stuff like that.
16        A.     No.                                           16        Q.     And when you were put back, did you stay
17        Q.     Okay. Was Inmate A taken to medical too?      17   in the HSU at all?
18        A.     Yeah.                                         18       A.      Yes.
19        Q.     Did you see him there?                        19       Q.     And were you in a cell next to Inmate A
20        A.     Yeah. I was in one cell. He was in the        20       A.     No. They moved him to segregation and
21   next door to me.                                          21   kept me here.
22       Q.      Did you -- and I -- here, the cells, do       22       Q.     Okay. So, in the HSU, you were only in
23   they have the heavy doors?                                23   the cell next to him for you said about five minutes?
24       A.      No. They don't have doors, just bars.         24       A.     Yeah. That was Newman's. When you first



                                                   Reporters, Inc.
                                                   Reporters, Inc.
                                                    617-786-7783
                                                    617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 27 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                      162..165
                                                                                                                   162..165
                                                        162
                                                   Page 162                                                               164
                                                                                                                     Page 164
 1           A.   He said     Inmate A    was going to be      1          A.      Norfolk.
 2   -- that he was supposed to be kept away from me and       2          Q.      When?
 3   they didn't care. They just put it up there just to       3          A.      Prior to this whole incident exploding.
 4   put it up there.                                          4          Q.      And why did you make that request?
 5           Q.   Now, were any of the other inmates aware     5          A.      So that I wouldn't have to be around
 6   of this order?                                            6   Inmate A so that I wouldn't have to be around none of
 7           A.   Everybody was aware of it, inmates and       7   what was going on with him.
 8   staff.                                                    8          Q.      When did you make this request?
 9           Q.   How do you know that?                        9          A.      I made it on numerous occasions.
10           A.   You ask any inmates that was in that unit   10          Q.      Did you make the request prior to Inmate A
11   -- I got affidavits from inmates saying that they seen   11   coming to the RTU?
12   this memo. And any staff member that worked in that      12          A.      Yeah, prior to October, prior to
13   unit will tell you, yes, I remember that.                13   September 24th, yes, I did.
14           Q.   Do you have a copy of that order?           14          Q.      Did you make the request prior to May,
15           A.   No, I don't. According -- it doesn't        15   2015?
16   exist. Only one seen it is the ones that put in the      16          A.      No. Actually, I was ready to graduate
17   affidavit they seen it or, you know, those are the       17   the RTU prior to May, 2015. I was looking forward to
18   only ones seen it. It don't exist now. It never          18   going to lower security minimum.
19   materialized after the fight. It disappeared and it      19          Q.      Did you file any grievances about
20   just don't exist anymore.                                20    Inmate A
21           Q.   Okay. Did Superintendant Mitchell fail      21          A.     Yes.
22   to protect you from Inmate A                             22          Q.      How many?
23           A.   Yes.                                        23          A.     Probably two.
24           Q.   How?                                        24          Q.     And when did you file those?

                                                       163
                                                  Page 163                                                                165
                                                                                                                     Page 165
 1           A.   I just told you not too long ago.            1          A.     I don't know the exact dates. I think
 2           Q.   Okay. Other than what you have testified     2   one was filed in July and another one was filed in
 3   today, was there any other way she failed to protect      3   September.
 4   you?                                                      4          Q.     2015?
 5           A.   According to the law, what the law says,     5          A.     Yes.
 6   yes.                                                      6          Q.     And do you know the results?
 7           Q.   And how is that?                             7          A.     Yeah. One of them was partially approved
 8          A.    That she failed to protect me by allowing    8   that        Inmate A      would be kept away from me, which
 9   someone to totally victimize, totally harass me,          9   never occurred. And they never would tell me which
10   totally assault me and refuse to put him there just so   10   part was partially approved, you know, but they said
11   he can do that. She had knowledge that this was going    11   it was partially approved and he would be kept away
12   to happen. She had knowledge that this was going to      12   from me. And another one said that it was approved,
13   -- she was deliberately indifferent towards what was     13   that it was being handled administratively.
14   happening to me.                                         14          Q.     Did you appeal either of the decisions on
15          Q.    Do you think Superintendent Mitchell        15   those?
16   should have moved you out of Old Colony?                 16          A.     Yes, I did.
17          A.    She could have. It could have been her      17          Q.     On both?
18   choice. She could have moved me to someplace safer.      18          A.     Yes.
19          Q.    Did you ever request to go somewhere        19          Q.     And what was the result of the appeal?
20   else?                                                    20          A.     Said that deny.
21          A.    No. I have requested to be. I didn't        21          Q.     Okay.
22   care though. I have requested to be moved somewhere      22          A.     Don't say why. Just says deny.
23   else.                                                    23          Q.     Did Captain Camello subject you to
24          Q.    Where did you request to be moved?          24   unnecessary PREA investigations?



                                                  Reporters, Inc.
                                                  Reporters, Inc.
                                                   617-786-7783
                                                   617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 28 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                       166..169
                                                                                                                    166..169
                                                         166
                                                    Page 166                                                               168
                                                                                                                      Page 168
 1        A.        Yes, he did.                                1   can determine that they was unnecessary that it was a
 2        Q.        When did he?                                2   violation of my Constitutional rights.
 3        A.        On two separate occasions. One was when     3          Q.     And where did the judge say that?
 4   he took that information from Officer Oliveira and         4          A.     In his report, in his order.
 5   forwarded it to the IPS who did a PREA investigation       5          Q.     And is it your opinion that those were
 6   on me. Two was when he subjected me to a PREA              6          A.     I said they was false PREA
 7   investigation based on what was told to him by Inmate A    7   investigations.
 8        Q.        Okay. Let's take the first one, when he     8          Q.     Is it your opinion that it's an
 9   was told stuff by Oliveira.                                9   unnecessary PREA investigation?
10        A.        Yeah.                                      10          A.     It's a false PREA investigation because
11        Q.        Is Oliveira an inmate?                     11   if it was, if it wasn't a PREA -- you're damned if you
12        A.        Oliveira is a CO.                          12   did and you're dammed if you didn't because if it was
13        Q.        Okay. And when was that?                   13   a PREA investigation, it should have been documented.
14        A.        That was in I think September, December,   14   If it wasn't a PREA investigation, there should have
15   December 3rd.                                             15   been one.
16        Q.        Of 2015?                                   16          Q.     Okay. Do you have any training that
17        A.        Yeah.                                      17   leads you to believe it was false or unnecessary?
18        Q.        Okay. And what happened with that?         18          A.     It's not about the training. It's about
19        A.        I told Oliveira that I had been having     19   the documents that's supposed to support it, whether
20   wet dreams and that I wasn't going to live in a cell      20   it was false or whether it was unnecessary. It's not
21   with anyone any longer. And he was like, Why? I           21   -- according to DOC, they're saying a PREA
22   said, Because I'm tired of getting up, having to wash     22   investigation never occurred but why would you
23   myself and this guy is awake and I'm not going to be      23   question me and question another guy based on -- and
24   washing myself in a cell with him while I'm naked and     24   make us see medical and mental health on PREA

                                                         167
                                                    Page 167                                                             169
                                                                                                                    Page 169
 1   washing myself and I'm not going to be living with no      1   allegations when the procedure states that just the
 2   one going through. And until I get to, you know, over      2   allegation itself is supposed to be a PREA
 3   what I'm going through, I'm not going to be living         3   investigation.
 4   with no one. And he called Camello and told Camello        4          Q.     My question to you is, do you have any
 5   and Camello told him to write an incident report,          5   training that leads you to conclude that it's false
 6   which an incident saying that I couldn't trust myself      6   and/or unnecessary?
 7   around a certain specific inmate and they allegedly        7          A.     They give us training all the time.
 8   did a PREA investigation. They took me from work,          8          Q.     What is that training?
 9   questioned me, made me see medical and mental health.      9          A.     It's training to say if we sexually
10   They took this other guy, questioned him, made him see    10   harassed, sexually targeted. They tell us right in
11   medical and mental health and there's no paperwork to     11   the policy.
12   support it.                                               12          Q.     But do you have training about
13        Q.       Okay. And you said that this was an         13   investigations?
14   unnecessary PREA investigation?                           14          A.     I have the policy.
15       A.        Of course.                                  15          Q.     Okay. Have you got any trainings?
16       Q.        Who concluded that it was unnecessary?      16          A.     No.
17   Is that your terms or did someone tell you that it was    17          Q.     Okay. My --
18   unnecessary?                                              18          A.     A lot of people need to get training.
19       A.        Where is the paperwork to surround it?      19          Q.     My next question is, what was the harm to
20       Q.        Okay. So, my question to you is, who        20   you by this PREA investigation involving Oliveira?
21   used the term unnecessary? Is that you or did someone     21          A.     Psychologically traumatized me.
22   else use the term?                                        22          Q.     How did it psychologically traumatize
23       A.        The judge made them unnecessary. I          23   you?
24   didn't say they was unnecessary. The judge said if I      24          A.     Psychologically traumatized me by



                                                   Reporters, Inc.
                                                   Reporters, Inc.
                                                    617-786-7783
                                                    617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 29 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                                    170..173
                                                                                                                                 170..173
                                                                  170
                                                             Page 170                                                                  172
                                                                                                                                  Page 172
 1   exacerbating my PTSD,
     exacerbating    PTSD, causing
                           causing me major
                                      major depression,
                                            depression,                  1          Q.
                                                                                    Q.      So, is
                                                                                            So, is it
                                                                                                   it safe
                                                                                                      safe toto say
                                                                                                                say that
                                                                                                                     that everyone
                                                                                                                           everyone here
                                                                                                                                    here
 2
 2   causing me stress,
     causing    stress, causing
                        causing me fear.
                                   fear.                                 2
                                                                         2   thinks
                                                                             thinks anything
                                                                                       anything Inmate A says
                                                                                                           says is
                                                                                                                is aa complete
                                                                                                                      complete lie?
                                                                                                                                lie?
 3
 3          Q.
            Q.         So, do
                       So, do you
                              you think
                                  think it
                                        it should
                                           should have
                                                  have been
                                                       been              3
                                                                         3           A.
                                                                                     A.        Everyone here
                                                                                               Everyone here knows
                                                                                                             knows that
                                                                                                                   that mostly
                                                                                                                        mostly
 4   investigated?
     investigated?                                                       4   everything
                                                                             everything Inmate A says
                                                                                                 says is
                                                                                                      is aa complete
                                                                                                            complete lie.
                                                                                                                     lie.
 5
 5          A.
            A.         If it
                       If it was
                             was investigated
                                 investigated right,
                                              right, II probably
                                                        probably         5
                                                                         5           Q.
                                                                                     Q.        Okay. Now,
                                                                                               Okay. Now, so,
                                                                                                          so, if
                                                                                                              if there
                                                                                                                 there was
                                                                                                                       was aa PREA
                                                                                                                              PREA
 6
 6   wouldn't have
     wouldn't have went
                   went through
                        through what
                                what II went
                                        went through
                                             through instead
                                                     instead             6
                                                                         6   investigation
                                                                             investigation involving
                                                                                           involving           Inmate A allegations
                                                                                                                        allegations about
                                                                                                                                    about
 7
 7   of feeling
     of feeling like
                like II was
                        was targeted
                            targeted all
                                     all over
                                         over again
                                              again by
                                                    by                   7   you and
                                                                             you and another
                                                                                     another inmate
                                                                                             inmate and
                                                                                                    and they
                                                                                                        they were
                                                                                                             were unfounded,
                                                                                                                  unfounded, why
 8
 8    Inmate A by
               by him,
                  him, by
                       by everybody.
                          everybody.                                     8
                                                                         8   would that
                                                                             would that PREA
                                                                                        PREA investigation
                                                                                             investigation be
                                                                                                           be unnecessary?
                                                                                                              unnecessary?
 9
 9          Q.
            Q.         But you
                       But you said
                               said though
                                    though --
                                           -- but
                                              but this
                                                  this                   9
                                                                         9          A.
                                                                                    A.         If
                                                                                               If aa staff
                                                                                                     staff received
                                                                                                           received aa report
                                                                                                                       report on
                                                                                                                              on aa PREA
                                                                                                                                    PREA
10
10   investigation,
     investigation, PREA
                    PREA investigation
                         investigation involving
                                       involving Oliveira,
                                                 Oliveira,              10
                                                                        10   investigation
                                                                             investigation against
                                                                                           against an
                                                                                                   an inmate
                                                                                                      inmate that
                                                                                                             that they
                                                                                                                  they know
                                                                                                                       know
11
11          Inmate A          was not
                              was not aa part
                                         part of
                                              of that,
                                                 that, right?
                                                       right?           11
                                                                        11   constantly
                                                                             constantly lies
                                                                                        lies about
                                                                                             about people
                                                                                                   people and
                                                                                                          and subjects
                                                                                                              subjects someone
                                                                                                                       someone to
                                                                                                                               to aa
12
12          A.
            A.         No.
                       No.                                              12
                                                                        12   medical screening,
                                                                             medical screening, aa medical
                                                                                                   medical examination,
                                                                                                           examination, and
                                                                                                                        and aa
13
13          Q.
            Q.         Okay. So,
                       Okay. So, now the
                                     the second
                                         second PREA
                                                PREA                    13
                                                                        13   psychological screening,
                                                                             psychological screening, aa person
                                                                                                         person who has
                                                                                                                    has been
                                                                                                                        been
14
14   investigation you
     investigation you said
                       said involves
                            involves              Inmate A              14
                                                                        14   sexually abused
                                                                             sexually abused as
                                                                                             as aa child
                                                                                                   child and
                                                                                                         and to
                                                                                                             to make
                                                                                                                make them
                                                                                                                     them go
                                                                                                                          go through
                                                                                                                             through
15
15          A.
            A.         Right.
                       Right.                                           15
                                                                        15   an
                                                                             an examination
                                                                                examination telling
                                                                                            telling them
                                                                                                    them that
                                                                                                         that they
                                                                                                              they have
                                                                                                                   have information
                                                                                                                        information
16
16          Q.
            Q.         And is
                           is this
                              this the
                                   the one
                                       one where
                                           where Inmate A               16
                                                                        16   that
                                                                             that they
                                                                                  they have
                                                                                       have been
                                                                                            been sexually
                                                                                                 sexually abused
                                                                                                          abused and
                                                                                                                 and you
                                                                                                                     you have
                                                                                                                         have to
                                                                                                                              to
17
17   allegedly told
     allegedly told staff
                    staff that
                          that he
                               he had
                                  had seen
                                      seen another
                                           another inmate
                                                   inmate               17
                                                                        17   see aa nurse,
                                                                             see    nurse, aa woman nurse
                                                                                                    nurse and
                                                                                                          and then
                                                                                                              then you
                                                                                                                   you have
                                                                                                                       have to
                                                                                                                            to see
                                                                                                                               see aa
18
18   licking your
     licking your nipples?
                  nipples?                                              18
                                                                        18   man who is
                                                                                     is aa psychologist
                                                                                           psychologist and
                                                                                                        and explain
                                                                                                            explain to
                                                                                                                    to him
                                                                                                                       him --
                                                                                                                           -- you
                                                                                                                              you
19
19          A.
            A.         Yes.
                       Yes.                                             19
                                                                        19   know,
                                                                             know, and
                                                                                   and him
                                                                                       him explaining
                                                                                           explaining to
                                                                                                      to you
                                                                                                         you that
                                                                                                             that another
                                                                                                                  another man has
                                                                                                                              has
20
20          Q.
            Q.         Okay. And was
                       Okay.     was there
                                     there aa finding
                                              finding made
                                                      made on
                                                           on           20
                                                                        20   been sexually
                                                                             been sexually assaulting
                                                                                           assaulting you
                                                                                                      you and
                                                                                                          and abusing
                                                                                                              abusing you
                                                                                                                      you and
                                                                                                                          and you
                                                                                                                              you
21
21   the
     the investigation?
         investigation?                                                 21
                                                                        21   have been
                                                                             have been raped
                                                                                       raped and
                                                                                             and abused
                                                                                                 abused as
                                                                                                        as aa child
                                                                                                              child and
                                                                                                                    and sexually
                                                                                                                        sexually
22
22          A.
            A.         Yeah.
                       Yeah. Unfounded.
                             Unfounded.                                 22
                                                                        22   abused
                                                                             abused and
                                                                                    and physically
                                                                                        physically and
                                                                                                   and how do
                                                                                                           do you
                                                                                                              you think
                                                                                                                  think that's
                                                                                                                        that's
23
23          Q.
            Q.         Unfounded?
                       Unfounded?                                       23
                                                                        23   going to
                                                                             going to affect
                                                                                      affect someone
                                                                                             someone --
                                                                                                     --
24
24          A.
            A.         Mn-hiss.
                       Mn-hiss.                                         24
                                                                        24          Q.
                                                                                    Q.         So, you
                                                                                               So, you --
                                                                                                       --

                                                                  171
                                                             Page 171                                                                 173
                                                                                                                                 Page 173
 1          Q.
            Q.         And were
                           were you
                                you informed
                                    informed of
                                             of that?
                                                that?                    1          A.
                                                                                    A.         -- to
                                                                                               -- to go
                                                                                                     go through
                                                                                                        through something
                                                                                                                something that
                                                                                                                          that never
                                                                                                                               never
 2
 2          A.
            A.         Yeah, months
                       Yeah, months later.
                                    later. Just
                                           Just recently.
                                                recently.                2
                                                                         2   even
                                                                             even happened
                                                                                  happened to
                                                                                           to you.
                                                                                              you.
 3
 3          Q.
            Q.         Now, was
                       Now, was that
                                that PREA
                                     PREA investigation
                                          investigation                  3
                                                                         3          Q.
                                                                                    Q.         So, you
                                                                                               So, you think
                                                                                                       think just
                                                                                                             just the
                                                                                                                  the fact
                                                                                                                      fact that
                                                                                                                           that it
                                                                                                                                it was
                                                                                                                                   was
 4   unnecessary?
     unnecessary?                                                        4          Inmate A       making the
                                                                                                   making the allegations,
                                                                                                              allegations, staff
                                                                                                                           staff
 5
 5          A.
            A.         Yes.
                       Yes.                                              5
                                                                         5   shouldn't have
                                                                             shouldn't have even
                                                                                            even bothered
                                                                                                 bothered investigating?
                                                                                                          investigating?
 6
 6          Q.
            Q.         Why was
                       Why was it
                               it unnecessary?
                                  unnecessary?                           6
                                                                         6          A.
                                                                                    A.         It's
                                                                                               It's not
                                                                                                    not just
                                                                                                        just       Inmate A      It's the
                                                                                                                                 It's the
 7          A.
            A.     Because they
                   Because they knew
                                knew that
                                     that            Inmate A            7
                                                                         7   fact that,
                                                                             fact that, you
                                                                                        you know,
                                                                                            know, why wouldn't
                                                                                                      wouldn't you
                                                                                                               you go
                                                                                                                   go to
                                                                                                                      to this
                                                                                                                         this
 8
 8   lies
     lies about
          about stuff
                stuff like
                      like that.
                           that.                                         8
                                                                         8   person's Mental
                                                                             person's Mental Health
                                                                                             Health Clinician
                                                                                                    Clinician to
                                                                                                              to say,
                                                                                                                 say, Yeah.
                                                                                                                      Yeah. We
                                                                                                                            We got
                                                                                                                               got
 9
 9          Q.
            Q.         Do you
                          you know,
                              know, does
                                    does        Inmate A      --
                                                              -- are
                                                                 are     9
                                                                         9   aa report
                                                                                report on
                                                                                       on this.
                                                                                          this. Do you
                                                                                                   you think
                                                                                                       think this
                                                                                                             this could
                                                                                                                  could be
                                                                                                                        be true?
                                                                                                                           true?
10
10   you aware
     you aware of
               of all
                  all incidents
                      incidents that
                                that              Inmate A      has
                                                                has     10
                                                                        10   Do you
                                                                                you think
                                                                                    think this
                                                                                          this would
                                                                                               would affect
                                                                                                     affect him?
                                                                                                            him? You know
                                                                                                                     know what
                                                                                                                          what I'm
                                                                                                                               I'm
11
11   reported?
     reported?                                                          11
                                                                        11   saying? But
                                                                             saying? But the
                                                                                         the fact
                                                                                             fact that
                                                                                                  that you
                                                                                                       you didn't
                                                                                                           didn't follow
                                                                                                                  follow procedure
                                                                                                                         procedure
12
12          A.
            A.     No. II know
                   No.    know you
                               you are.
                                   are.                                 12
                                                                        12   --
                                                                             -- why wouldn't
                                                                                    wouldn't you
                                                                                             you follow
                                                                                                 follow procedure
                                                                                                        procedure in
                                                                                                                  in doing
                                                                                                                     doing what
                                                                                                                           what you
                                                                                                                                you
13
13          Q.
            Q.     My question
                   My question to
                               to you
                                  you is,
                                      is, are
                                          are you
                                              you aware
                                                  aware of
                                                        of              13
                                                                        13   did.
                                                                             did.
14
14   everything
     everything he
                he has
                   has reported?
                       reported?                                        14
                                                                        14          Q.
                                                                                    Q.         But II just
                                                                                               But    just want
                                                                                                           want to
                                                                                                                to back
                                                                                                                   back up.
                                                                                                                        up. Just
                                                                                                                            Just the
                                                                                                                                 the
15
15          A.
            A.     No.
                   No.                                                  15
                                                                        15   fact
                                                                             fact that
                                                                                  that Inmate A--
                                                                                               -- you
                                                                                                  you also
                                                                                                      also think
                                                                                                           think that
                                                                                                                 that just
                                                                                                                      just because
                                                                                                                           because
16
16          Q.
            Q.     So, you
                   So, you would
                           would not
                                 not be
                                     be aware
                                        aware if
                                              if some
                                                 some of
                                                      of his
                                                         his            16
                                                                        16   staff should
                                                                             staff should have
                                                                                          have known
                                                                                               known that
                                                                                                     that             Inmate A     he
                                                                                                                                   he lies
                                                                                                                                      lies
17
17   allegations were
     allegations were founded?
                      founded?                                          17
                                                                        17   about
                                                                             about everything,
                                                                                   everything, they
                                                                                               they should
                                                                                                    should have
                                                                                                           have --
                                                                                                                --
18
18          A.
            A.     All of
                   All of his
                          his allegations
                              allegations are
                                          are probably
                                              probably                  18
                                                                        18          A.
                                                                                    A.         He's been
                                                                                               He's been doing
                                                                                                         doing it
                                                                                                               it against
                                                                                                                  against staff
                                                                                                                          staff and
                                                                                                                                and
19
19   unfounded.
     unfounded.                                                         19
                                                                        19   inmates for
                                                                             inmates for so
                                                                                         so long
                                                                                            long that
                                                                                                 that why would
                                                                                                          would you
                                                                                                                you even
                                                                                                                    even take
                                                                                                                         take what
                                                                                                                              what
20
20          Q.
            Q.     So, you
                   So, you think
                           think everything
                                 everything he
                                            he says
                                               says is
                                                    is aa               20
                                                                        20   he say
                                                                             he say serious?
                                                                                    serious? Would
                                                                                             Would you
                                                                                                   you put
                                                                                                       put someone
                                                                                                           someone through
                                                                                                                   through that?
                                                                                                                           that?
21
21   lie?
     lie?                                                               21
                                                                        21   Okay. If
                                                                             Okay. If you
                                                                                      you was
                                                                                          was going
                                                                                              going to
                                                                                                    to take
                                                                                                       take what
                                                                                                            what Inmate Asaid,
                                                                                                                         said, why
22
22          A.
            A.     Yeah. They
                   Yeah. They know
                              know that.
                                   that.                                22
                                                                        22   didn't you
                                                                             didn't you take
                                                                                        take what
                                                                                             what this
                                                                                                  this inmate
                                                                                                       inmate said
                                                                                                              said about
                                                                                                                   about what
                                                                                                                         what
23
23          Q.
            Q.     And do
                       do inmates
                          inmates know
                                  know that?
                                       that?                            23
                                                                        23   Inmate Awas
                                                                                     was doing
                                                                                         doing to
                                                                                               to him
                                                                                                  him and
                                                                                                      and do
                                                                                                          do aa PREA
                                                                                                                PREA investigation?
                                                                                                                     investigation?
24
24          A.
            A.     Yeah. Staff
                   Yeah. Staff know
                               know it
                                    it too.
                                       too.                             24
                                                                        24          Q.
                                                                                    Q.         Okay.
                                                                                               Okay.



                                                             Reporters, Inc.
                                                             Reporters, Inc.
                                                              617-786-7783
                                                              617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 30 of 35

        Jones
Edward Jones
June 13,
     13, 2019
         2019                                                                                                    178..181
                                                                                                                 178..181
                                                         178
                                                    Page 178                                                            180
                                                                                                                   Page 180
 1   investigations, have they all occurred while you were      1   Devine, that Deputy Devine and Superintendent Mitchell
 2   at Old Colony?                                             2   failed to follow proper procedure upon receiving false
 3        A.       Yes.                                         3   PREA allegations. How do you know that the PREA
 4        Q.       In any of those three PREA investigations    4   allegations were false?
 5   were you found to be the victim?                           5        A.      Because I didn't do it.
 6        A.       I wasn't found to be -- it was all found     6        Q.        How would they have known that they were
 7   unfounded.                                                 7   false without doing an investigation?
 8        Q.       All three of them were unfounded?            8        A.     By knowing that Inmate A been doing this to
 9        A.       Right. There was none committed on my        9   people for the longest time.
10   behalf. There was none -- only one was supposed to be     10        Q.      So, let me just -- I want to make sure I
11   processed on my behalf. All of them was processed         11   understand your testimony. Your testimony is just
12   against me.                                               12   based on the fact that anything reported by Inmate A
13        Q.       Let me just back up. But you said all       13   Inmate A staff    should have known it was false?
14   three were unfounded?                                     14        A.      Not anything. By past history of Inmate A
15        A.       Right.                                      15   putting a false PREA allegations against inmates and
16        Q.       So, you did not experience any discipline   16   staff.
17   as a result of any of the PREA investigations?            17        Q.      And they should have not bothered to
18        A.       No. Why would I? It never happened. It      18   investigate?
19   was unnecessary.                                          19        A.      They should -- I didn't say that they
20        Q.       Did you ever make any PREA allegations?     20   shouldn't investigate. They should have known that it
21        A.       Yes.                                        21   was false. They should have looked into this first.
22        Q.       Which ones?                                 22        Q.      Okay. But how do they look into it
23        A.       About    Inmate A                           23   without -- so, they should have looked into it without
24        Q.       Other than what you have testified          24   investigating?

                                                        179
                                                   Page 179                                                             181
                                                                                                                   Page 181
 1   today --                                                   1        A.      First of all, talking to Inmate A more.
 2        A.       Never. Never.                                2        Q.      Okay. But you said yourself that Inmate A
 3        Q.       -- did you ever make any PREA allegations    3   was crazy?
 4   against any other inmates?                                 4        A.      Yeah.
 5        A.       Never.                                       5        Q.      Should they have not had the allegations
 6        Q.       Okay. Have there been any PREA incidents     6   investigated?
 7   with any of your cellmates?                                7        A.      Should they have talked to somebody's
 8        A.       No. Never.                                   8   Mental Health Clinician first or to see how this might
 9        Q.       Okay. In your Complaint, you say that        9   affect them to see what kind of history they have with
10    Inmate A could not be housed at any other institution    10   sexual abuse? Does that matter?
11   due to enemy issues.                                      11        Q.      So, do you have a problem that they were
12        A.       Right.                                      12   investigated or do you just think that they should
13        Q.       Who told you this?                          13   have thought about --
14        A.       Everybody tells me that. And based on       14        A.      I have a problem --
15   his classification reports, I see it now.                 15        Q.      Sorry. Strike that. Let me start my
16        Q.       Okay. But who -- based on when you          16   question.
17   drafted the Complaint, who had -- where did you get       17                Is your issue that you think they should
18   that information?                                         18   have investigated them differently than they did?
19        A.       From all, from Captain Camello, from        19        A.      No. My issue is that the fact that if
20   Captain -- from Deputy Devine, from Superintendent        20   they did do an investigation, they didn't follow
21   Mitchell, from IPS Officer Butler, IPS Officer            21   proper procedures, guidelines, policy, and regulations
22   Sergeant Carton. They all told me there's no place        22   in doing it. Based on the materials and the documents
23   else for Inmate A                                         23   presented thus far, that didn't occur.
24        Q.       In your Complaint, you allege that          24       Q.       So, should they have had the allegations



                                                   Reporters,
                                                   Reporters, Inc.
                                                              Inc.
                                                    617-786-7783
                                                    617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 31 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                     190..193
                                                                                                                  190..193
                                                         190
                                                    Page 190                                                              192
                                                                                                                     Page 192
 1         Q.      How have you come by this personal             1   me. I was scared to have him around me. I was in
 2   knowledge?                                                   2   fear.
 3         A.      I have been told.                              3           Q.   Why were you scared of him?
 4         Q.      By who?                                        4           A.   I was scared of him physically, mentally
 5         A.      By different people, staff and inmates.        5   and psychologically.
 6         Q.      So, staff confides in you stuff about          6        Q.      Why were you scared of him physically?
 7   other inmates?                                               7        A.      Because I knew that something was going
 8         A.      They didn't confide in me. They confide        8   to happen. I knew he was going to do something to me
 9   in everybody. They confide in each other. It's               9   or I was going to do something to him.
10   public knowledge. It will be anyway.                        10        Q.      Did other inmates not want him returning
11         Q.      Do other inmates feel the same way as you     11   to the RTU either?
12   do?                                                         12        A.      Probably not.
13         A.      Yes, they do.                                 13        Q.      I believe there's something where it said
14         Q.      Which inmates?                                14   several inmates including you approached staff and
15         A.                      ,           ,             .   15   said if Inmate A comes back here, he's going to get
16         Q.      Are these your friends?                       16   hurt. How would Inmate A have gotten hurt?
17         A.      I wouldn't necessarily call them my           17        A.      No. We didn't say he was going to get
18   friends. They're fellow inmates.                            18   hurt. We said we didn't want Inmate A to report back
19         Q.      How do you know --                            19   there but staff decided that -- I think it was mental
20         A.      Some of them are my friends. Some of          20   health, RTU staff decided that Inmate A was going to
21   them are not.                                               21   eventually get hurt if they continue to dump Inmate A
22         Q.      And how do you know they felt that way?       22   into the Residential Treatment Unit or OCCC.
23         A.      Because I have affidavits from them.          23        Q.      Did you think Inmate A would have gotten
24         Q.      Okay. Did you ask them to write those         24   hurt?

                                                         191
                                                    Page 191                                                              193
                                                                                                                     Page 193
 1   affidavits?                                                  1        A.      If I didn't hurt him, somebody else would
 2         A.      Yes.                                           2   have eventually. It wasn't the first time and it
 3         Q.      When did you ask them to?                      3   wasn't going to be the last time.
 4         A.      Some of them offered to do it.                 4        Q.      And who would have hurt him?
 5         Q.      When did you ask?                              5        A.      Anybody.
 6         A.      Around when all of this was happening,         6        Q.      Inmates or staff?
 7   these different dates.                                       7        A.      His next victim.
8          Q.      Was this before or after you filed the        8         Q.      Inmates or staff?
 9   lawsuit?                                                     9        A.      It could have been a staff. It could
10         A.      Some before, some after.                      10   have been inmates.
11         Q.      In September, 2015, did you tell staff        11       Q.       The stuff he was saying to you, was he
12   that if he continues to make those comments, I might        12   saying it to any other inmates?
13   smash him in the head?                                      13       A.       He was saying it to women. He was saying
14         A.      Yeah.                                         14   it to staff. He was saying it to me.
15         Q.      Okay. And who were you talking about?         15       Q.       All at the same time?
16         A.      Inmate A                                      16       A.       Yes.
17         Q.      Prior to the incident in the chow hall in     17       Q.       And how do you know he was saying it to
18   October, 2015, did you ever touch Inmate A                  18   other people?
19         A.      No.                                           19       A.       Because it was documented.
20         Q.      Okay. Did you want Inmate A returning to      20       Q.       How was it documented?
21   the RTU?                                                    21       A.       Like I say, he wrote CO Ashley who is a
22         A.      I didn't want Inmate A -- I didn't care       22   Caseworker a letter. Matthew McGurn, he did it to
23   where Inmate A returned. I just didn't want him             23   Matthew McGurn, you know. And he was doing it to
24   around me. I felt very uncomfortable with him around        24   other people too. It's not known.



                                                    Reporters, Inc.
                                                    Reporters, Inc.
                                                     617-786-7783
                                                     617-786-7783
     Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 32 of 35

        Jones
Edward Jones
     13, 2019
June 13, 2019                                                                                                      194..197
                                                                                                                   194..197
                                                       194
                                                  Page 194                                                               196
                                                                                                                    Page 196
 1        Q.     In August, 2015, did you allege that         1   these questions? Then you want to do something to
 2    Inmate A was creating a climate issue in Addicts 1?     2   them.
 3        A.     Yes.                                         3          Q.     So, you wanted to do something to
 4        Q.     Is Addicts 1 the RTU?                        4    Inmate A
 5        A.     It was the RTU.                              5        A.     I wanted to do something to Inmate A and
 6        Q.     What was the climate issue?                  6   everybody else that thought it was funny.
 7        A.     He was causing confusion yelling out of      7          Q.     Were the other inmates laughing?
 8   his door about men having sex with little girls,         8          A.     Yeah, a lot of people was laughing. What
 9   fifteen, thirteen, twelve year old girls and three       9   do you think, they just going to -- this ain't the
10   brothers raping their little sister and stuff like      10   nicest place in the world to be. Everybody likes to
11   that.                                                   11   see trauma and violence and destruction and all of
12        Q.     Did he ever mention your name in any of     12   this stuff.
13   these things he yelled out?                             13          Q.     Back in August, 2015, did you talk to
14        A.     No, not at the climate issue. The only      14   IPS?
15   time he mentioned my name was when he talked about me   15          A.     Yeah.
16   having a big thing.                                     16          Q.     Okay. And what did you tell IPS?
17        Q.     Okay. But when he yelled these things       17          A.     I told IPS that         Inmate A   was
18   out about sex with children and rape and stuff from     18   sexually harassing, that he keeps talking about how
19   his cell, did he ever mention your name?                19   big my thing is. He's pursuing me for sex, and that I
20        A.     No. He would mention my name when he        20   wish they would keep him away from me.
21   come to my cell.                                        21          Q.     But you also said that he was creating a
22        Q.     Was that yelled out down the tier?          22   climate issue. Did you talk to IPS about the climate
23        A.     No. It was yelled out in the chow hall      23   issue?
24   on October 24th.                                        24          A.     Yeah.

                                                       195
                                                  Page 195                                                              197
                                                                                                                   Page 197
 1        Q.     Okay. He yelled it out?                      1          Q.     And what did you tell IPS about the
 2        A.     Yes, to everybody.                           2   climate issue?
 3        Q.     I want to just back up for a second.         3          A.     I told IPS that he was talking about
 4   Earlier, you said that he came over and he whispered     4   raping and having sex with little girls. I told them
 5   to you?                                                  5   everything.
 6        A.     No. He was -- I told you that he was         6          Q.     Okay. And what did -- did you sign a
 7   yelling in the chow hall in front a whole group of       7   waiver form after this to return to the unit?
 8   people.                                                  8          A.     Yeah. That's in August.
 9        Q.     Okay. Were you embarrassed?                  9          Q.     Well, my question was in August, 2015.
10        A.     Yeah, I was very embarrassed. I was         10          A.     Right.
11   hurt. I was scared. I don't even go to chow hall        11                           (Exhibit 2, marked)
12   anymore. Just like I brought my lunch here, I don't     12          Q.     (By Ms. Glazer)     Do you recognize this?
13   go to chow hall.                                        13          A.     Yes, I do.
14        Q.     Why were you embarrassed?                   14          Q.     Is that your signature?
15        A.    Because why you want people looking at       15          A.     Yes, it is.
16   you thinking stuff like that?                           16          Q.     What is this?
17        Q.     Thinking what stuff?                        17          A.     What?
18       A.      That other men is out to have sex with      18          Q.     What is this form?
19   you, that other men -- you know, how the hell -- how    19          A.     This is a waiver that's saying I agree to
20   the hell he know how big your thing is? You know,       20   be returned back to population and I don't have no
21   man, you let him watch you? You let him look at you?    21   problems with          Inmate A
22   Oh, man. He be talking to you while you be -- oh,       22          Q.     Okay. Where does it say you don't have
23   man. You come out of the shower. How you feel like      23   any problems with          Inmate A
24   having to deal with that, have people asking you all    24          A.     I wish to be placed and remain in general



                                                 Reporters, Inc.
                                                 Reporters, Inc.
                                                  617-786-7783
                                                  617-786-7783
      Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 33 of 35

        Jones
Edward Jones
June 13, 2019
     13, 2019                                                                                                        198..201
                                                                                                                     198..201
                                                          198
                                                     Page 198                                                                200
                                                                                                                        Page 200
 1    population. Any and all prior problems I have had           1    and him will not be housed at any institutions
 2   with other inmates have been resolved. I hereby              2    together, just like me and Inmate Awon't after October
 3   relieve the Administration of all responsibility for         3    24th.
 4   my safety when I am returned to general population.          4         Q.       Okay. Are you aware, have any inmates
 5   This was signed on August 19th, 2015 but Inmate A            5    identified you as an enemy?
 6   Inmate A was made an enemy of mine on September 24th         6         A.       Probably.
 7   when he was made an active enemy putting IMS as an           7        Q.        Are you aware of anyone who has?
 8   active enemy after this was signed. So, this is              8        A.        No. Yeah, I'm aware of anyone who has
 9   basically null and void until what happened after            9    but I don't know the names. I know that there's a
10     Inmate A          being made an active enemy of mine.     10   couple of people who have but I don't know.
11          Q.    So, that's not my question.                    11        Q.        How do you know?
12          A.    I'm just saying.                               12        A.       Because it's listed in my -- when I go to
13          Q.    My question to you, is that your               13   classification for it, they tell me, You can't go to
14   signature?                                                  14   this institution because you have an active enemy
15          A.    Yes, it is.                                    15   there.     You can't go to this institution because you
16          Q.    Okay. And at the time, do you recall why       16   have an active enemy there.
17   you signed this?                                            17        Q.       Okay.
18          A.    Yes.                                           18        A.       And I was sent from MCI Concord to OCCC
19          Q.    Why?                                           19   based on the fact that                         who is an
20          A.    Because he told me that     Inmate A           20   active enemy, was at MCI Concord. So, they sent me
21   would not be going back to population with me.              21   here so that he could go there.
22          Q.    Who is he?                                     22        Q.       Were you also sent here to be placed in
23          A.    Officer O'Neill.                               23   the RTU?
24          Q.    Okay. And were you in fear of Inmate     A     24        A.       Yeah.

                                                          199
                                                     Page 199                                                                201
                                                                                                                        Page 201
 1   at this point?                                               1        Q.       Who are you planning on calling as
 2          A.    Yes, I was.                                     2   witnesses at the trial?
 3          Q.    Have any other inmates sexually harassed        3        A.       A lot of people.
 4   you?                                                         4        Q.       Who?
 5          A.    No.                                             5        A.       CO Adorno, CO Silva, CO Mooreland, Inmate    A
 6          Q.    Have any other inmates sexually targeted        6   Inmate A
 7   you?                                                         7        Q.       Is                  an inmate?
 8          A.    No.                                             8        A.       Yeah.                   He's an inmate.
 9          Q.    Have you been in any other fights?              9                  he's an inmate.         who was supposed
10          A.    I have been in, fights. Everybody gets in      10   to be sucking on my nipples.
11   fights.                                                     11        Q.       Is he still incarcerated?
12          Q.    Other than the two you mentioned where         12        A.       No.
13   you got D reports, have you been in any other fights?       13        Q.       Do you know where he is?
14          A.    No.                                            14        A.       Mm-hum. I know how to find him. The
15          Q.    Have you identified any inmates as             15   defendants.
16   enemies?                                                    16        Q.       Okay. Anyone else?
17          A.    No. I don't identify anyone as an enemy.       17        A.       A lot of people.
18   Only enemy I have is                         He killed my   18        Q.       Who else?
19   brother. Other than that, I don't have any enemies.         19        A.       I haven't -- my Mental Health Clinicians,
20          Q.    Did you identify him to -- have you told       20   Psychiatrists.
21   IPS about him?                                              21        Q.       Are you planning on hiring a new lawyer?
22          A.    They know about him.                           22        A.       I probably will.
23          Q.    Okay. And where is he housed? Is he --         23        Q.       Okay. Have you contacted any other
24          A.    He's housed at another institution. Me         24   lawyers?



                                                    Reporters,
                                                    Reporters, Inc.
                                                               Inc.
                                                     617-786-7783
                                                     617-786-7783
      Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 34 of 35



     Edward Jones
          13,2019
     June 13, 2019                                                         221
                                                                           221

 1                            SIGNATURE/ERRATA SHEET
                              SIGNATURE/ERRATA
 2
 2            II have read the
                 have read     foregoing,
                           the foregoing, and it
                                          and it is a true
                                                 is a true

 3
 3    transcript
      transcript    the testimony
                 of the
                 of               given by
                        testimony given       at the
                                        by me at the taking
                                                     taking

 4       the subject
      of the
      of     subject deposition
                     deposition with the following
                                with the following

 5    corrections/changes,
      corrections/changes,    any:
                           if any:
                           if
 6
 6
 7         77-11-19
              f( 19                                   EctuiR,J).
                                                      EktuRvai
 8
 9
 9
                   Date
                   Date
                                 NA Io    la     EDWARDJONES
                                          F 3\\ EDWARD


10
10    PAGE
      PAGE           LINE
                     LINE       CHANGE
                                CHANGE                           REASON
                                                                 REASON
11
11      kJ)                           cc-40-
                                        -v--cc4kt-
                                               4t- \-t)           ErrOrr
                                                                  Erro
12
12           .(r=rt3
                 .                  .1...Szscl .O_D_ iiLSR/ZokilN
13
13    _t)(g*:All:Z6_4\kYM
      KX,ath ADRL'I&A,kya) __&b_kk
                             0)1_  ‘"V\A_
                                       S_              PaLoks..4-1m:
14
14    SQit   _ixscAdAvk_ns_ c-‘,.t_ci)o\ccj_ a_siffoRAL.v•i3
      _ (6_MALcbAlL05._                        Als.t9,1
15
15
16
16                  a3
                    d.3   Mca              0\‘1st kv
                                         1),‘i_wasm              Esccir
                                                                   r0 r

17
17    4r   a M3
           a                    t At) sNrA3 6MKOCIAS-
18
18             _                                    0,614Y+
19
19   4C-I a            actula.0(,_ kik.sL] 5Q.1)

20
20         5       A_ InglCalk46 )_11(1_cays
21
21
     k5.8          3 1•0(
22
22    Case Name:
      Case Name:          JONES V. COMMONWEALTH
                                V. COMMONWEALTH OF MASSACHUSETTS
                                                   MASSACHUSETTS

23
23    Date Taken:
      Date Taken:           June 13,
                            June 13, 2019
                                     2019
24
24    nas
      nas


                                     Reporters,
                                     Reporters, Inc.
                                                Inc.
                                      617-7864783
                                      617-786-7783
           Case 1:16-cv-11666-LTS Document 145-6 Filed 09/13/19 Page 35 of 35




                             \--Nk             k•i\w-\gf
                                               k\cits-1-Q

41- 1 31                             k=1

   i‘f I                       a aa                                        \-‘k hand
                                                                                Ni)vt
  AKA                                                              'AA)
                                                                    4-0
